Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.379 Filed 05/10/21 Page 1 of 168




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
  Geomatrix, LLC,
               Plaintiff,                     Case No. 20-13331
  v.                                          Hon. Robert Cleland
  NSF International,                          Hon. R. Steven Whalen
  BioMicrobics, Inc.,
                                              DEMAND FOR JURY TRIAL
  Hoot Systems, LLC, and
  James Bell, individually,
               Defendants.
                                          /


  THE MILLER LAW FIRM, P.C.
  E. Powell Miller (P39487)
  Kevin F. O’Shea (P40586)
  950 W. University Dr., Suite 300
  Rochester, Michigan 48307
  (248) 841-2200
  epm@millerlawpc.com
  kfo@millerlawpc.com
  Attorneys for Plaintiff
                                          /
                            FIRST AMENDED COMPLAINT
       Plaintiff, Geomatrix, LLC (“Geomatrix”), by its attorneys, The Miller Law

 Firm, P.C., brings this civil action against Defendants NSF International (“NSF”),

 BioMicrobics, Inc. (“BioMicrobics”), Hoot Systems, LLC (“Hoot Systems”), and

 James Bell(collectively BioMicrobics, Hoot Systems, and James Bell, hereinafter

 referred to as “Corporate Defendants”) under the antitrust laws of the United States,
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.380 Filed 05/10/21 Page 2 of 168




 the Lanham Act, the Michigan Consumer Protection Act, and the common law of

 unfair competition, defamation, injurious falsehood, tortious interference, and

 promissory estoppel.

       For its First Amended Complaint, Geomatrix states as follows:

                        INTRODUCTION AND SUMMARY

       1.     NSF is an organization accredited by the American National Standards

 Institute (“ANSI”) that sets quality standards for several industries and certifies

 many of the products brought into commerce in those industries. Many of NSF’s

 standards are adopted into federal and state laws.

       2.     NSF is not an agency of the government of any state or the United

 States.

       3.     NSF sets quality standards for and certifies products sold in the water

 and wastewater management industries. Many states have incorporated the standards

 NSF has adopted into statutes, codes, regulations, or mandatory technical guidance

 standards such that the standards operate as barriers to entry in such states.

       4.     As an accredited standard-setting organization, NSF operates as a

 gatekeeper for the marketplace. Because of this, courts have imposed requirements

 to ensure that NSF, and other standard-setting organizations, act independently,

 fairly, and in accordance with antitrust laws, and—even more so than other




                                            2
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.381 Filed 05/10/21 Page 3 of 168




 entities—NSF must refrain from making knowingly false and misleading claims and

 is obligated to enforce due process rules and procedures.

       5.      Geomatrix is a manufacturer and seller of wastewater treatment and

 dispersal products in the commercial and residential markets. Geomatrix brings this

 action to end Defendants’ conspiracy and NSF’s ratification of the actions of its Co-

 conspirators and agents/apparent agents, through a refusal to enforce its due process

 rules and procedures in violation of U.S. antitrust laws, that is foreclosing

 competition in the markets for products that provide onsite treatment and dispersal

 of wastewater. The Defendants have engaged in unlawful concerted and coordinated

 anticompetitive actions, NSF has also ratified the actions of its Co-conspirators and

 agents/apparent agents, and it has repeatedly violated its own due process rules and

 allowed the Corporate Defendants to violate NSF’s due process rules that are legally

 required to safeguard fair competition and unbiased standard setting. Defendants

 have succeeded in excluding competitive onsite wastewater treatment devices from

 the market.

       6.      Defendants conspired to achieve their anticompetitive objectives more

 effectively. NSF knowingly allowed certain Co-conspirators and agents/apparent

 agents, including James Bell, Vice-President of BioMicrobics, Ronald Suchecki of

 Hoot Systems – who passed away in 2021, Nicolas Noble, Government Relations

 Manager of Orenco Systems, Inc., and Sara Heger, Ph.D., of the University of


                                          3
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.382 Filed 05/10/21 Page 4 of 168




 Minnesota, to exercise extraordinary authority as voting members and officers of the

 Joint Committee on Wastewater, as Chairmen of key Task Groups, and as officers

 of the Industry Group, all of which oversee the standardization of onsite wastewater

 treatment systems, to approve and facilitate due process violations and subvert

 NSF’s due process safeguards. NSF knew that acting with the Corporate Defendants

 and ratifying the actions of its agents/apparent agents, and Corporate Defendant that

 they could, and would, get away with violating NSF’s due process rules and antitrust

 law – and they have.

       7.       Inclusion in the NSF standards is vital to the commercial success of

 onsite wastewater treatment products once a state adopts a standard. Exclusion from

 a standard guarantees commercial failure and, in most instances, complete

 foreclosure from the market. It is a fundamental prerequisite to approval by state

 authorities.

       8.       Standardization implicitly is an agreement not to manufacture,

 distribute or purchase products that do not follow the standard. Allied Tube &

 Conduit Corp. v. Indian Head, Inc., 486 U.S. 492, 500 (1988). As a general

 principle, agreements not to manufacture, distribute, or purchase products violate

 Section 1 of the Sherman Act. It is only permissible for competitors to enter into

 such otherwise unlawful agreements in the context of standard-setting, and only

 permissible for standard-setting organizations, such as NSF, to facilitate such


                                           4
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.383 Filed 05/10/21 Page 5 of 168




 agreements among competitors if the organization and its participants strictly follow

 rules that safeguard fairness, objectivity, and due process. As the Court of Appeals

 for the Third Circuit has stated:

       [T]hat ‘private standard-setting by associations comprising firms with
       horizontal and vertical business relations is permitted at all under the
       antitrust laws [is] only on the understanding that it will be conducted in
       a nonpartisan manner offering procompetitive benefits,’ and in the
       presence of ‘meaningful safeguards’ that ‘prevent the standard-setting
       process from being biased by members with economic interests in
       stifling product competition,’

       Broadcom Corp. v. Qualcomm, Inc., 501 F.3d 297, 309-310 (3rd Cir. 2007)

 citing Allied Tube, 486 U.S. at 501; Am. Soc. Of Mech. Eng’rs v. Hydrolevel Corp.,

 456 U.S. 556, 572 (1982). Through their conspiracy, the Defendants violated the

 meaningful safeguards of the NSF and ANSI due process rules. They biased the

 NSF processes to gain unfair advantages for the Contained Systems they preferred

 and prevent or delay standardization and marketability of Geomatrix’s innovative

 technology and other manufacturers' technology.

       9.     The only reasons Geomatrix and other market participants have been

 precluded from the market, while the products of the Corporate Defendants have

 advanced, is because the Defendants agreed to work together to manipulate the NSF

 standard-setting process and NSF failed in their duty to ensure compliance with the

 due process rules. The actions of the Defendants violated at least Section 1 of the

 Sherman Act.


                                           5
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.384 Filed 05/10/21 Page 6 of 168




       10.       The direct consequences of the conspiracy are that Geomatrix’s

 technologies, and the technologies of other market participants, have been foreclosed

 from competition in onsite wastewater treatment markets; Geomatrix and these

 market participants have been harmed in their continued ability to develop and

 market innovative technologies within and beyond these markets that require

 standards that are met, and consumers have suffered harm due to the depression of

 competition from the less expensive technologies of Geomatrix and other market

 participants.

                                   NATURE OF THE CASE

       11.       Geomatrix innovates, manufactures, and sells wastewater treatment and

 dispersal products.

       12.       For at least the past last five years, the Defendants have manipulated

 the standard-setting process by, inter alia, making false statements, advancing the

 false claims, and attempting to exclude or otherwise undermine certain Geomatrix

 products from existing and proposed standards, all to prevent Geomatrix from

 entering the marketplace and competing.

       13.       For example, NSF falsely stated that Geomatrix’s NSF-certified onsite

 residential wastewater treatment systems are not suitable and should not be eligible

 for the very certification NSF approved and granted. NSF made these statements

 even though it knew they were false, were contrary to the very conclusions NSF’s


                                             6
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.385 Filed 05/10/21 Page 7 of 168




 own certification process reached, would preclude Geomatrix products from the

 market, and would have a negative impact on Geomatrix’s ability to enter and/or

 compete in the market.

       14.    In addition to its false and defamatory statements and actions to exclude

 Treatment and Dispersal Systems from the market, NSF has enabled, encouraged,

 and ratified the Corporate Defendants disparagement of Treatment and Dispersal

 Systems, including Geomatrix’s GeoMat™ Leaching System (“GeoMat”). NSF has

 enabled, encouraged, and ratified the false assertions that these products are not

 eligible for, and should not have been granted, certification for onsite treatment of

 residential wastewater under NSF standards. The Defendants published these false

 and defamatory statements to regulators and users of GeoMat products, knowing that

 they were false and intended to harm the marketability of Treatment and Dispersal

 Systems. NSF has refused to enforce its and ANSI’s due process rules or defend its

 standards or the certification process that Geomatrix’s product, and other similarly

 situated products, successfully passed. As a direct and proximate result of the

 actions and inaction of NSF, the Corporate Defendants were able to act in

 furtherance of the conspiracy.

       15.    Defendants’ disparagement, in an attempt to exclude Treatment and

 Dispersal Products from the market, and NSF’s ratification of others’ disparagement

 of Geomatrix’s products, did not stop there. Defendants have falsely and without


                                           7
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.386 Filed 05/10/21 Page 8 of 168




 scientific basis asserted that Geomatrix’s GeoMat, GST, and SoilAir systems cannot

 be certified for treatment of high-strength wastewater discharged from commercial

 establishments, like restaurants and convenience stores.

       16.    Since Defendants made these false and defamatory statements, NSF has

 failed to enforce its due process rules and procedures and has ratified the false and

 defamatory statements of its agents/apparent agents, including the Corporate

 Defendants, perpetuated these false statements, and otherwise engaged in a relentless

 campaign to cause damage to Geomatrix and other Treatment and Dispersal Systems

 to keep these products out of the marketplace, all to protect incumbent competitor

 manufacturers, including the Corporate Defendants, that represent a more significant

 segment of the market. Defendants’ conduct deliberately and unfairly targets and

 removes, delays entry, and excludes Geomatrix from the marketplace, all in violation

 of law and NSF’s own Antitrust Guide and NSF and ANSI due process rules.

       17.    The conduct of NSF, its actual and apparent agents, and the Corporate

 Defendants violates Sections 1 of the Sherman Act, the Lanham Act, Michigan’s

 Consumer Protection Act, and the common law of unfair competition, defamation,

 tortious interference, and promissory estoppel, and has caused and will continue to

 cause significant and irreparable harm to Geomatrix and other participants and

 consumers in the onsite wastewater treatment market. Geomatrix has been left with

 no choice but to bring this action for injunctive relief, for the recovery of the


                                          8
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.387 Filed 05/10/21 Page 9 of 168




 damages it has sustained, treble damages, and the costs of its suit, including

 reasonable attorney fees pursuant to 15 U.S.C. §§ 15, 26, 15 U.S.C. § 1117, and/or

 MCL § 445.911, as well as all other relief available under common law.

                                       THE PARTIES

       18.    Plaintiff, Geomatrix, is a limited liability company, organized under the

 laws of the State of Connecticut, with its principal place of business in Old Saybrook,

 Connecticut. Geomatrix’s members are David and Elizabeth Potts, who reside in

 Lyme, Connecticut.

       19.    Defendant NSF is a non-profit corporation organized under the laws of

 the State of Michigan with its principal place of business in Ann Arbor, Michigan.

 NSF is recognized as a 501(c)(3) tax-exempt organization by the United States

 Internal Revenue Service.

       20.    Defendant BioMicrobics is a corporation organized under the laws of

 the State of Kansas with its principal place of business in Lenexa, Kansas.

       21.    Defendant Hoot Systems is a limited liability company organized under

 the laws of the State of Louisiana with its principal place of business in Lake Charles,

 Louisiana.

       22.    Defendant James Bell is a resident of the State of Kansas.

                              JURISDICTION AND VENUE

       23.    This Court has jurisdiction over the subject matter of this action


                                            9
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.388 Filed 05/10/21 Page 10 of 168




 pursuant to 15 U.S.C. § 1121; 15 U.S.C. §§ 15, 26; and 28 U.S.C. §§ 1331, 1332,

 and 1367. The amount in controversy exceeds $75,000, exclusive of interest and

 costs, and the defendants do not share a state of citizenship with Geomatrix. The

 state law claims are integrally interrelated to the federal claims and arise from a

 common nucleus of operative facts, such that the determination of the state law

 claims with the federal claims furthers judicial economy.

        24.       This Court has in personam jurisdiction over NSF because it resides in

 this District.

        25.       This Court has in personam jurisdiction over BioMicrobics and Hoot

 Systems because they have conducted significant business in the State of Michigan,

 have availed themselves of the laws of the State of Michigan, have continuously

 participated in the NSF standard-setting process in this District during all relevant

 times, and a significant portion of the acts alleged in this Complaint took place in

 this District.

        26.       This Court has in personam jurisdiction over Defendant James Bell as

 he has substantial contacts in the State of Michigan and has repeatedly and

 continually participated in the NSF standard-setting process in this District, and a

 significant portion of the acts alleged in this Complaint took place in this District.

        27.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

 this is the judicial district where NSF resides and/or a substantial part of the events


                                             10
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.389 Filed 05/10/21 Page 11 of 168




 or omissions that gave rise to the claims occurred here.

                               GENERAL ALLEGATIONS

       A.     Wastewater Treatment Systems Generally
       28.    Sixty-six million Americans—and approximately 20% of all U.S.

 households—depend on onsite wastewater systems to treat their sewage water. In

 some states, onsite wastewater systems serve up to 50% of the population, and more

 than one-third of all new development in the U.S. relies on onsite wastewater

 systems. These systems are especially prevalent in rural and economically

 challenged communities.

       29.    Historically, and even today, residential and commercial onsite systems

 have been comprised of a septic tank and a drain field or “leaching” system, which

 is installed in native soil or sand. The septic tank separates water constituents by

 density and acts as an anaerobic digester. The leaching system provides the surface

 area needed for the septic tank effluent to contact soil or sand, where microorganisms

 are present to provide treatment before dispersing treated water back into the

 environment. The large surface area of sand and/or soil, the high oxygen levels in

 this shallow soil profile, and the diverse community of microorganisms all result in

 a high level of treatment. Once the microorganisms in the soil have broken down the

 wastewater constituents in the septic tank effluent, the water infiltrates downwardly

 towards the water table for further treatment and groundwater recharge.



                                          11
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.390 Filed 05/10/21 Page 12 of 168




       30.    There are now generally two options on the market for wastewater

 treatment: aerobic treatment units or “ATUs,” also known as “black box” systems

 and now referred to by NSF as contained systems with an associated leach field

 device (herein referred to as “Contained Systems”) and sand/soil-based treatment

 and dispersal systems, typically with a septic tank, also called by Defendants as open

 bottom system and now referred to by Defendants as uncontained systems (referred

 to herein as “Treatment and Dispersal Systems”).

       31.    Contained Systems include a variety of devices used to treat wastewater

 prior to discharge. These systems can consist of a tank of water with aeration devices

 or various saturated and unsaturated media such as peat, plastic balls, fabrics/textiles,

 etc. Some systems combine a number of these features. These systems initially were

 used to treat wastewater prior to discharge to open watercourses and ditches in areas

 of high groundwater or where soil could not effectively infiltrate wastewater. They

 are most often used today to treat wastewater prior to discharge to a leach field.

       32.    Treatment and Dispersal Systems are capable of both treating

 wastewater and recharging back into the environment without an additional leach

 field that is typically required with Contained Systems. Treatment and Dispersal

 Systems are installed in the soil, typically in a layer of sand. Due to their larger

 surface area present in the sand, their ability to treat and disperse wastewater, and a

 decreased reliance on mechanical functions, Treatment and Dispersal Systems are


                                            12
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.391 Filed 05/10/21 Page 13 of 168




 typically much more cost-effective and require less ongoing maintenance than

 Contained Systems.

       33.    The Contained System manufacturers have made a variety of

 statements regarding the alleged superiority of Contained Systems compared to

 Treatment and Dispersal Systems, even though the data generated through

 NSF/ANSI Standard 40 is not supportive of this position. Wastewater treatment is

 not an especially complex process. Predominantly aerobic microorganisms, present

 on surfaces within and in close proximity to the wastewater, metabolize the

 constituents present in the wastewater, and ultimately the dirty water becomes clean

 water again. Microbially mediated waste reduction has been around since the

 beginning of time and is so simple that its effectiveness is often taken for granted.

       34.    This process can be enhanced or reduced by varying a few crucial

 factors or inputs, such as oxygen and surface area.         As described further in

 Paragraph 57, Treatment and Dispersal systems have at least as much, if not more,

 oxygen available for microorganisms as Contained Systems. NSF/ANSI Standard

 40 Contained Systems are proprietary devices configured within some vessel. These

 vessels are significantly smaller than a typical Treatment and Dispersal system. As

 such, more space, or surface area, is present in Treatment and Dispersal Systems for

 microorganisms to populate. Additionally, the sand media that is the basis of these




                                           13
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.392 Filed 05/10/21 Page 14 of 168




 systems has many times more surface area present within it than the media in any

 comparably sized Contained System.

       35.    Moreover, Contained Systems incorporate sealed vessels, and

 Treatment and Dispersal Systems do not. Because Contained Systems are sealed,

 the only way for microorganisms to enter is through the inlet pipe. Conversely,

 Treatment and Dispersal Systems are in direct contact with the surrounding native

 soil; microorganisms can enter into the system through the inlet pipe; populate the

 system through the open perimeter. During startup, or when a toxic substance is

 present in the influent, the Contained System is more negatively impacted and takes

 longer for the microbial community to rebound back to the former size and, in certain

 instances, Contained Systems need to be reseeded with microorganisms. Treatment

 and Dispersal Systems are much more stable because they are larger, and therefore

 the toxic dose is more spread out and less concentrated. This results in lower toxicity

 to the microorganisms, and any microbial die off within the sand media can be

 replaced quickly via microbial immigration from the perimeter.

       36.    From a theoretical science and engineering perspective, the more

 oxygen, surface area, and microbial diversity present, the better the

 treatment. Additionally, most state codes are based on these systems. Only a biased

 group could conclude that Contained Systems would unequivocally outperform

 Treatment and Dispersal Systems. Furthermore, the reality is that soil and sand


                                           14
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.393 Filed 05/10/21 Page 15 of 168




 Treatment and Dispersal Systems have been around for far longer than Contained

 Systems. Ironically, these systems are far more tested and proven than Contained

 Systems that in themselves vary widely in performance.

       37.    High-strength wastewater is wastewater with more organic matter

 present than is typical in normal residential wastewater. Wastewater strength is

 typically measured in Biological Oxygen Demand (“BOD”). The higher waste

 strength water is not per se an environmental contaminant, but it can more

 completely clog a leaching system in a shorter time.

       38.    Many states have prescriptive codes and rules for wastewater treatment

 systems. Manufacturers of Treatment and Dispersal Systems are often prevented

 from marketing and selling their technology in a given state if the device is found

 not to conform with the prescriptive codes or rules.

       39.    Because of NSF’s extensive lobbying efforts, the majority of states

 have incorporated NSF standards into their codes; thus, requiring NSF certification

 or successful testing to NSF standards before eligibility to offer products for sale in

 the state. Upon obtaining NSF certification, Treatment and Dispersal Systems should

 be entitled to approval as wastewater treatment systems in the majority of states in

 the same manner as Contained Systems.

       B.     Geomatrix and its Innovative Products




                                           15
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.394 Filed 05/10/21 Page 16 of 168




       40.    Geomatrix invents, manufactures, and sells innovative onsite

 wastewater treatment and dispersal products. For the past 20 years, Geomatrix has

 provided consumers with innovative and science-based solutions to onsite

 wastewater challenges.

       41.    Geomatrix owns over 25 patents for onsite wastewater treatment and

 dispersal products and technologies.

       42.    Geomatrix has an onsite testing laboratory in Connecticut where it

 evaluates inventions, ideas, its products, and other products available on the market.

       43.    Geomatrix began offering one of its Treatment and Dispersal Systems,

 GeoMat, in 2005.

       44.    GeoMat is a low-profile leaching system designed for maximum

 treatment and infiltration of wastewater into soil. GeoMat is nominally one inch

 thick and available in widths ranging from 6 to 39 inches wide. It is comprised of an

 entangled filament core covered by a hygroscopic membrane with an incorporated

 distribution pipe.

       45.    GeoMat is often installed on a layer of sand for treatment and dispersal.

 Six inches of sand or soil generally provide a level of treatment at least as good, if

 not better, than many Contained Systems.

       46.    GeoMat has been shown through independent testing conducted at the

 Massachusetts Alternative Septic System Test Center (“MASSTC”) and the


                                          16
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.395 Filed 05/10/21 Page 17 of 168




 University of Rhode Island to treat wastewater as well or better than traditional and

 Contained Systems.

       47.    MASSTC is an NSF approved testing facility that conducts testing on

 many of the onsite wastewater treatment products seeking certification by NSF

 under its standards.

       48.    The fact that GeoMat can treat and disperse wastewater and can remove

 contaminants at comparable levels to many Contained Systems without the

 mechanical complexity, energy demands, and cost is tremendously disruptive to the

 established market.

       49.    The performance of GeoMat, and Treatment and Dispersal Systems, is

 very consistent due to the large surface area provided in the sand, high level of

 oxygen associated with the shallow profile, relatively consistent soil temperatures,

 and the simple non-mechanical nature of the technology.

       50.    Due to the shallow burial depth and the high surface area to void space

 ratio in GeoMat, gas exchange is significantly greater in GeoMat than in other leach

 field technologies. This increased oxygen transfer rate results in increased removal

 of pathogens, BOD, total suspended solids (“TSS”), and nutrients such as nitrogen

 and phosphorus in a shallower soil profile. Combining the highly transmissive core

 and hygroscopic membrane draws the water between the application points and

 uniformly applies the water to the surrounding soil. The soil then draws the water


                                          17
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.396 Filed 05/10/21 Page 18 of 168




 away from the surrounding membrane through capillary action. This results in a

 much more uniform application of water to the soil and minimizes the point loading

 associated with other systems.

       51.    Treatment and Dispersal Systems disperse treated effluent without the

 need for an additional leach field. Because, in general, Contained Systems cannot

 both treat effluent and infiltrate it into soil, they must construct a separate leaching

 system at a significant additional cost. This results in a substantial cost increase

 associated with Contained Systems. Treatment and Dispersal Systems’ significantly

 lower cost for the same treatment level and combined dispersal is very disruptive to

 the established market.

       52.    GeoMat’s application and benefits are not limited to residential

 wastewater treatment. Geomatrix’s products can also treat and disperse high-

 strength wastewater as well or better than traditional systems and Contained

 Systems. In fact, several major convenience store chains have ceased use of

 Contained Systems when allowed by state regulations due to repeated problems with

 odors, high costs of construction and operation, leach field clogging, excess ponding,

 and failed leaching systems. These chains have increasingly switched to using

 Geomatrix solutions whenever possible.

       53.    Treatment and Dispersal Systems, including GeoMat, are disruptive to

 the established market because of, inter alia, its high level of performance, low


                                           18
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.397 Filed 05/10/21 Page 19 of 168




 profile and small footprint, and cost savings beginning at installation and continuing

 through the life of the product. Manufacturers of Treatment and Dispersal Systems,

 including Geomatrix, are minority players in the market.

       54.    Increasing the availability of oxygen in a system can control the biomat

 buildup. In this regard, Geomatrix leaching systems, such as GeoMat and

 Geomatrix’s SoilAir, increase oxygen supply over what is available in traditional

 systems, many Contained Systems and other Treatment and Dispersal Systems.

       55.    Manufacturers have marketed Contained Systems as a way to enhance

 treatment prior to discharge to leaching systems and prevent leaching systems from

 clogging, ponding, and failure. Results of scientific studies have been varied as to

 whether the claims of Contained System manufacturers are true. See, e.g., Daniel, T.

 C., and J Bouma. “Column Studies of Soil Clogging in a Slowly Permeable Soil as

 a Function of Effluent Quality,” Journal of Environmental Quality 3, no. 4 (1974):

 321-326. The Effect of Selected Treatment Technologies on the Hydraulic Function

 of Stressed Onsite Septic Absorption Systems – The Results of a Pilot Test, G.

 Huefelder and K. Mroczka, April 20, 2010 – June 30, 2013.

       56.    Recognizing this issue, some Contained Systems use an air diffuser to

 introduce air into water in a tank; this leads to air bubbles rising up, agitating, and

 suspending organic matter in the water column. It can also break up the organic

 matter into smaller pieces which then remain in suspension longer. This organic


                                           19
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.398 Filed 05/10/21 Page 20 of 168




 matter then flows into the leaching system and can accentuate the clogging process.

 Treatment systems that aerate wastewater in tanks are limited to transferring oxygen

 at the solubility level of oxygen in water; this is based on the given temperature and

 pressure present. At 55 degrees Fahrenheit and at sea level, the solubility of oxygen

 in water is 10 ppm.

       57.    When wastewater enters a Treatment and Dispersal System, especially

 GeoMat, in part because it is so shallow, there is a high level of oxygen present in

 the soil or sand pores around the GeoMat. Since Air contains 21% oxygen, and as

 compared to the example in Paragraph 56 with 10 ppm dissolved oxygen, the

 unsaturated GeoMat has 21,000 times more oxygen than is possible in a saturated

 environment such as the aerobic treatment tank of a Contained System. This

 difference can be simply understood in that people cannot breathe under water, but

 they can in air. This significant increase in oxygen supply allows the microorganisms

 to oxidize the organic matter more efficiently in the wastewater and prevents organic

 accumulations from occurring.

       58.    To solve the problems of leaching systems clogging and subsequently

 clogging associated with Contained Systems described above, Geomatrix developed

 SoilAir—a patented process owned by Geomatrix—that introduces air directly into

 the leaching system to reduce and/or eliminate organic clogging.




                                          20
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.399 Filed 05/10/21 Page 21 of 168




       59.    Third-party peer-reviewed studies have proven that SoilAir can unclog

 clogged leaching systems even when the size of the leaching system is reduced, and

 flows are increased. Amador, Potts, Loomis, Kalen, Patenaude & Gorres 2010,

 Improvements of Hydraulic and Water Quality Renovation Functions by Intermittent

 Aeration of Soil Treatment Areas in Onsite Wastewater Treatment Systems, Water

 2010, vol 2, pp 886-903; Amador. Loomis, Kalen, Patenaude, Gorres & Potts 2007,

 Evaluation of Leachfield Aeration Technology for Improvement of Water Quality

 and Hydraulic Functions in Onsite Wastewater Treatment Systems, NOAA/UNH

 Cooperative Institute for Coastal and Estuarine Environmental Technology,

 September 2, 2007. This has also been proven in the field, including unclogging

 leaching systems associated with Contained Systems.

       60.    Historically, leaching systems serving facilities producing high-

 strength wastewater, such as convenience stores and restaurants, have had a short

 lifespan, often only a few years. The manufacturers of NSF-certified Contained

 Systems have marketed, and continue marketing, their technologies to the owners of

 these facilities as a way to increase leaching system lifespan despite the fact that they

 sometimes clogged even sooner than traditional systems not connected to a

 Contained System.

       61.    Geomatrix’s SoilAir is increasingly relied on by owners of high-

 strength wastewater facilities to effectively treat and discharge high-strength


                                            21
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.400 Filed 05/10/21 Page 22 of 168




 wastewater back into the environment. Geomatrix is engaged by facilities that

 produce high-strength wastewater for assistance and use its technology to rejuvenate

 clogged leaching systems, including those served by Contained Systems certified

 under NSF standards for onsite wastewater treatment.

       62.    Facilities producing high-strength wastewater became interested in

 SoilAir in an effort to rejuvenate failed systems. SoilAir can be, and has been,

 successfully implemented on traditional systems with a septic tank and on Contained

 Systems. Once customers experienced the benefits of SoilAir, word spread, and

 customers began requesting SoilAir be used on their new projects and as an

 inexpensive solution on both traditional and Contained Systems to prevent leaching

 systems from clogging and also to rejuvenate systems that clogged prematurely.

       63.    In some instances, state codes require that Contained Systems be used

 at all facilities that produce high-strength wastewater. In these states, some facilities

 have voluntarily installed SoilAir to ensure that the mandated Contained Systems

 would function properly. Geomatrix’s patented SoilAir product was, and continues

 to be, very disruptive to this established market.

       64.    SoilAir has been successful at preventing clogging, ponding, and

 failure in systems processing high-strength wastewater. Geomatrix is in a unique

 position in the high-strength wastewater market as other manufacturers of Contained

 Systems cannot offer the patented SoilAir technology.


                                            22
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.401 Filed 05/10/21 Page 23 of 168




       C.     NSF and NSF/ANSI Standard 40 Certification

       65.    NSF holds itself out as a non-profit, non-governmental organization

 and a leader in standards development, product certification, and risk-management

 for public health and safety.

       66.    NSF promulgates quality standards and provides certification for many

 products in commerce. Certain of NSF’s standards have been adopted by and

 become a part of federal and state law.

       67.    In its Revised Articles of Incorporation dated May 18, 2016, NSF

 affirmed its role as an independent body that serves the public interest. The Revised

 Articles of Incorporation state that the purposes for which NSF is organized are as

 follows:

       A.     To further the educational, scientific and charitable purposes of
              promoting progress in public safety, the environment, sanitation,
              public health and education of and for mankind.

       B.     To conduct activities to further scientific research, including
              research in public safety, public health, the environment and
              sanitation, and to engage in experiments, tests for public safety,
              including public health, environmental and sanitation testing,
              demonstrations, studies, education, training, practical
              application, publication and dissemination of information, to do
              such other things as the Board of Directors of the Corporation
              may deem necessary or proper for the accomplishment of said
              purposes; and to establish, maintain, equip, and provide facilities
              and courses of study and otherwise to aid or assist colleges,
              universities, high schools, institutions and agencies for said
              purpose.




                                           23
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.402 Filed 05/10/21 Page 24 of 168




       C.     To establish, own, operate and conduct in the public interest,
              scientific research and scientific testing laboratories to test for
              public safety, including environmental , sanitation and public
              health; to measure and determine sanitary effectiveness and
              efficiency of equipment, materials, articles, products and
              methods of use and operation thereof in the public interest; and
              in conformity with previously determined standards established,
              approved or accepted by the Corporation, to promulgate the
              results thereof; to issue marks for public protection and benefit;
              and to publish lists of the companies which have received the
              marks.

       D.     To acquire, own, dispose of and deal with real and personal
              property and interests therein and to apply gifts, grants, bequests
              and devices and the proceeds thereof in furtherance of the
              purposes of the Corporations.

       E.     To do such things and to perform such acts to accomplish its
              purposes as are not forbidden by Section 501(c)(3) of the Internal
              revenue Code of 1986 or corresponding provisions of subsequent
              legislation (the “Code”), with all the powers conferred on
              nonprofit corporations by the laws of the State of Michigan.

       68.    NSF serves as the recognized United States standard-setting

 organization for at least twelve industries, including aerospace, automotive, building

 products and interiors, chemical, consumer products, food and safety, medical

 devices, nutritional products, pharmaceuticals and biotech, plastics, sustainability

 and environment, and water and wastewater. Especially pertinent to this case, NSF

 writes and promulgates technical standards related to onsite wastewater treatment

 systems.www.nsf.org/services;www.nsf.org/services/by-industry/water-

 wastewater/onsite-wastewater




                                          24
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.403 Filed 05/10/21 Page 25 of 168




       69.    NSF claims to have “over 40 years of experience in onsite wastewater

 treatment systems.” It says that its “standards group facilitates the development of

 standards and protocols” and that its “global water program tests and certifies

 products.” NSF claims to provide the gold-standard for the industry and that its

 services “deliver confidence to consumers, assurances of performance to public

 health officials, and market access for product manufacturers in the onsite

 wastewater     treatment    industry.”    www.nsf.org/services/by-industry/water-

 wastewater/onsite-wastewater

       70.    NSF also touts its accreditation by the American National Standards

 Institute (“ANSI”) claiming that this accreditation “attest[s] to the competency of

 the services provided and compliance with established national and international

 standards for third-party certification.” www.nsf.org/about-nsf/accreditations

       71.    NSF states that its American National Standards are developed through

 a voluntary consensus process that “meet[s] the requirements of due process as

 defined in the current version of American National Standards Institute (ANSI)

 Essential Requirements: Due Process Requirements for American National

 Standards.” In addition, these Policies are consistent with the “OMB A-199 Federal

 Participation in the Development and Use of Voluntary Standards.” NSF

 International Standards Development and Maintenance Policies (“Standards

 Development Policy”) (September 27, 2013), page 1.


                                          25
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.404 Filed 05/10/21 Page 26 of 168




       72.   NSF’s process for developing a standard includes appointment of a

 joint committee, which NSF defines as “[t]he consensus body responsible for

 development and revision of any NSF/ANSI Standard.” Standards Development

 Policy, page 1. One such joint committee is the Joint Committee on Wastewater

 Technology, which presides over the development and maintenance of NSF

 standards relating to wastewater (the “Joint Committee”).

       73.   NSF also relies on task groups, which are defined as “[a] group

 appointed by the J[oint] C[ommittee] Chair to address a specific issue or standard.

 Task Groups can be formed on an ad hoc or standing basis.” Standards Development

 Policy, page 1.

       74.   The Joint Committee is not an independent organization but is directed,

 trained, and overseen by NSF employees. NSF employees serve as members of the

 Joint Committee and task groups. The Joint Committee and task groups are subject

 to NSF’s due process rules and Antitrust Guide. Additionally, the Joint Committee

 reports directly to NSF employees.

       75.   As recently stated by Robert Powitz, the current Chair of the Joint

 Committee, “Steve Williams [of NSF] keeps me in line.”

       76.   NSF developed NSF/ANSI Standard 40, initially adopted in November

 1970, as a consensus standard. The standard “contains minimum requirements for

 residential wastewater treatment systems having rated treatment capacities between


                                         26
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.405 Filed 05/10/21 Page 27 of 168




 1514 L/day (400 gal/day) and 5678 L/day (1500 gal/day). Management methods for

 the treated effluent discharged from residential wastewater treatment systems are not

 addressed by this Standard.” NSF/ANSI Standard 40 § 1.2.

       77.     NSF partnered with the U.S. Environmental Protection Agency

 (“EPA”), and the EPA office of Decentralized Wastewater has endorsed NSF and its

 Standards on their webcast series. This endorsement was given after substantial

 lobbying efforts by NSF.

       78.     At least the following states have accepted and adopted NSF/ANSI

 Standard 40 into their statutes, state administrative codes, or mandatory technical

 standards and guidelines:

   •   Washington               •   Colorado                •       Illinois

   •   Oregon                   •   New Mexico              •       Indiana

   •   California               •   Kansas                  •       Ohio

   •   Alaska                   •   Oklahoma                •       Kentucky

   •   Hawaii                   •   Texas                   •       Tennessee

   •   Idaho                    •   Minnesota               •       Mississippi

   •   Utah                     •   Iowa                    •       Alabama

   •   Arizona                  •   Missouri                •       Georgia

   •   Montana                  •   Arkansas                •       Florida

   •   Wyoming                  •   Louisiana               •       North Carolina


                                            27
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.406 Filed 05/10/21 Page 28 of 168




   •   West Virginia                •    New Jersey                •        Maine

   •    Pennsylvania                •    New York

   •   Delaware                     •    Vermont

       79.    Many of the states that have not adopted NSF/ANSI Standard 40 rely

 on NSF/ANSI Standard 40 certification and testing reports in making product

 approval decisions.

       80.    NSF markets NSF/ANSI Standard 40 as “the most recognized and

 required    standard   for   the       residential   wastewater       treatment   industry[.]”

 www.nsf.org/services/by-industry/water-wastewater/onsite-wastewater/residential-

 wastewater-treatment-systems

       81.    NSF markets its standards, including NSF/ANSI Standard 40, to

 manufacturers, including Geomatrix and other manufacturers of Treatment and

 Dispersal Systems, as “[a] way to differentiate your product from your competitors

 and gain advantage in the market.” www.nsf.org/about-nsf/nsf-mark

       82.    NSF also advertises various benefits of certification under NSF/ANSI

 Standard 40 on its website claiming that “NSF/ANSI 40 is the most recognized and

 required standard for the residential wastewater treatment industry with more than

 30 years of market use and acceptance.” NSF claims that “[c]ertification to

 NSF/ANSI 40 provides your company access to the onsite residential wastewater




                                               28
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.407 Filed 05/10/21 Page 29 of 168




 market.”    www.nsf.org/services/by-industry/water-wastewater/onsite-

 wastewater/residential-wastewater-treatment-systems.

       83.   NSF licenses products certified to the applicable standard, including

 NSF/ANSI Standard 40, to use the NSF Mark. NSF promotes the benefits of using

 the NSF Mark, including the following:

       The NSF Mark increases the acceptance of your product or service.
       Your clients, potential clients, regulators, retailers, and dealers are all
       more inclined to accept your products, advertising and promotion that
       bear the NSF Mark.

       The NSF Mark allows for easier entry into new markets. Whether
       it’s a new industry segment or a new international market, the NSF
       Mark on product packaging, advertising and literature makes it easier
       to reach potential clients.

       The NSF Mark provides a faster communication tool. The challenge
       for any company is to communicate product safety and reliability
       quickly and effectively. The NSF Mark is one tool that does this. It is a
       small mark with a giant message.

       The NSF Mark gives your products and services additional
       exposure. With the NSF Mark, your product’s exposure is greatly
       increased through NSF’s online listings and the regularly distributed
       NSF listings.

       The NSF Mark reduces marketing costs. Credibility and confidence
       come faster with independent certification, reducing marketing
       expenses for that purpose.

       The NSF Mark increases sales. When you combine all of the
       advantages, the bottom line is that the NSF Mark will help increase
       sales. But this is only true for a company that consistently uses it, prints
       it, displays it and promotes the fact that their product or service is
       qualified to bear this valuable mark.


                                           29
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.408 Filed 05/10/21 Page 30 of 168




        The NSF Mark inspires consumers and reassures clients. NSF’s
        mission is to make the world safer. The mark symbolizes safety and
        trust.

        Guide for Using the NSF Mark (2008), page 8.

        84.    NSF represents that “the NSF mark is a powerful marketing tool

 available to manufacturers as they build customer confidence in their products and

 materials.” Id. at 7.

        85.    NSF markets its commitment to consumer protection through the

 investigation of all complaints regarding an NSF-certified product. NSF states that

 “anyone can bring a Complaint” and that the Complaint will be investigated by NSF

 with    “corrective     action”   where   appropriate.   www.nsf.org/media/enews/

 documents/ww_reuse_testing_certification_webinar.pdf

        86.    The majority of products certified under NSF/ANSI Standard 40 are

 Contained Systems.

        87.    Prior to 2007, NSF certified at least one system that can be configured

 as a Contained System or Treatment and Dispersal System, the Anua peat filter,

 under NSF/ANSI Standard 40. This system could disperse water into the soil from

 openings in the bottom of the device or discharge through a discreet drainpipe. NSF

 certified this system before any other Treatment and Dispersal System. Neither NSF

 nor its participants have made any allegations of substandard performance or attempt

 to decertify the Anua system.


                                           30
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.409 Filed 05/10/21 Page 31 of 168




       88.    Concerns about Treatment and Dispersal Systems by NSF and

 manufacturers and suppliers of Contained Systems did not arise until Treatment and

 Dispersal Systems—like GeoMat—became disruptive in the market as consumers

 began to realize they were equally or more effective and less expensive than

 Contained Systems and a leach field.

       89.    Plaintiff is unaware of any formal complaints filed with NSF

 concerning the performance of NSF/ANSI Standard 40 certified Treatment and

 Dispersal Systems, other than those expressed by the Defendants.

       D.     Geomatrix’s NSF/ANSI Standard 40 Certification Efforts

       90.    In 2012, Geomatrix became aware of the advertised benefits of

 NSF/ANSI Standard 40 certification through NSF’s participation in trade shows,

 NSF’s marketing efforts, and discussions with regulatory authorities. After learning

 of the benefits NSF advertised, Geomatrix began discussions with NSF related to

 the potential testing and certification of GeoMat.

       91.    NSF/ANSI Standard 40 has been accepted and adopted in the statutes,

 codes, regulations, or mandatory technical guidance or standards of at least the 37

 states set forth in Paragraph 78 above and is, therefore, generally necessary to obtain

 approval to sell residential and commercial onsite wastewater treatment systems in

 those states. NSF/ANSI Standard 40 certification also provides a substantial




                                           31
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.410 Filed 05/10/21 Page 32 of 168




 advantage in obtaining regulatory approval and selling wastewater treatment

 systems in states that have not formally adopted NSF/ANSI Standard 40.

       92.    Regulatory agencies are often slow to allow new technologies into the

 market. National standards, when created and implemented fairly, can be of great

 assistance to regulators’ evaluation of new technologies. Because of regulatory

 resistance to new technology and the difficulty of changing state regulations once

 adopted, however, national standards can also be used as a tool by manufacturers

 and suppliers of established technologies to restrict new and/or innovative

 technologies from entering the market. Such is the case here.

       93.    Regulators have a vested interest in ensuring that regulations and

 standards they promulgated are upheld and product approval decisions that they have

 made are not undermined. Regulators are often outspoken against additional testing

 for established technologies as additional testing may show that prior product

 approval decisions were incorrect, not based on sound scientific evidence, and/or not

 in the best interest of the public health, the environment, or consumers. Regulators

 often exhibit resistance to including new technologies under standards which their

 states have adopted as it will require them to allow those technologies to enter their

 state’s market. In theory, regulatory agents should not receive any direct benefit

 from approving new products and technology; however, if they approve something

 that turns out to be problematic, they could find their job in jeopardy. This results


                                          32
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.411 Filed 05/10/21 Page 33 of 168




 in regulators being resistant to approving new technology and products in general

 and especially ones that are innovative and/or outside of current regulations, rules,

 etc.

        94.   Geomatrix sought NSF/ANSI Standard 40 certification from NSF

 based on NSF’s claims about its “commit[ment] to act impartially in carrying out

 [NSF] certification, testing, inspection, registration, validation and verification

 activities” and the “Benefits of Certification” NSF touted on its website and in

 advertising materials including access to, and advantages in, the onsite residential

 wastewater market.

        95.   NSF claimed, and continues to claim, that it was and is the premier

 third-party independent testing and standard-setting organization for onsite

 wastewater treatment and that its standards were well respected by regulatory

 agencies and consumers.

        96.   Geomatrix and NSF had extensive discussions regarding testing

 protocols and test cell design related to the GeoMat system between December 2012

 and June 2013. In June 2013, Geomatrix and NSF agreed on a testing protocol and

 test cell design that would satisfy NSF/ANSI Standard 40.

        97.   On or about June 12, 2013, after significant discussion with NSF,

 Geomatrix and NSF entered into Evaluation of Standard Performance Residential




                                          33
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.412 Filed 05/10/21 Page 34 of 168




 Wastewater Treatment Systems—NSF/ANSI Standard 40 Contract for testing of

 GeoMat under NSF/ANSI Standard 40.

        98.       By email dated May 2, 2013, Tom Bruursema, NSF’s General Manager

 of Water and Wastewater Certification at the time, acknowledged that Treatment

 and Dispersal Systems would be eligible for certification under NSF/ANSI Standard

 40. He stated:

        As we have discussed, this technology, along with several others that
        NSF has or will be certifying are different from the technologies
        certified in the past under Standard 40. We are working to try go [sic]
        get a handle on how certification of these soil based systems would best
        be handled. Our desire is to provide flexibility in the certification to
        reflect the flexible nature of the technology. We must, however, know
        as the certifier how the technology will be used in field applications.
        While probably not perfect, we have determined that knowing limits
        that will be used in design of installations is where we are comfortable
        in certifying these systems.

        99.       Both NSF management and its Joint Committee had repeatedly

 affirmed that Treatment and Dispersal Systems were eligible for certification under

 NSF/ANSI Standard 40.

        100. Previously, at a 2007 Joint Committee meeting, the Joint Committee

 heard a presentation from Presby Environmental Inc. (“Presby”) regarding its

 Treatment and Dispersal System that had been tested to and met the requirements of

 NSF/ANSI Standard 40. The Joint Committee voted in favor of recognizing

 Presby’s Treatment and Dispersal System as eligible for NSF/ANSI Standard 40

 certification.

                                           34
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.413 Filed 05/10/21 Page 35 of 168




       101. At the 2008 Joint Committee meeting, Mr. Bruursema stated,

 “[c]hanges were incorporated into NSF/ANSI [Standard] 40 and 245 that allowed

 testing of bottomless systems” and “[t]here was no objection from the J[oint]

 C[ommittee]” in this regard.

       102. During the 2010 Joint Committee meeting, NSF made clear that

 purported issues related to Treatment and Dispersal Systems under NFS/ANSI

 Standard 40 were settled and NSF disbanded the Bottomless System Task Group—

 a task group assembled to address the newer technology of Treatment and Dispersal

 Systems.

       103. At the 2010 and 2011 Joint Committee meetings, no issues were raised

 related to Treatment and Dispersal Systems.

       104. Based on Mr. Bruursema’s representations and Geomatrix’s

 understanding, beginning in June 2013, Geomatrix conducted testing of GeoMat

 under the direction of NSF at MASSTC at great expense to Geomatrix.

       105. To date, Geomatrix has invested a significant amount of money on NSF

 testing and certification. Geomatrix also paid employees who traveled to and

 participated in the installation of the test system. Geomatrix employees also

 expended considerable time and effort before, during, and after the test period on

 designing, installing, monitoring, and reviewing the testing and results.




                                          35
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.414 Filed 05/10/21 Page 36 of 168




       106. GeoMat received NSF/ANSI Standard 40 Certification from NSF on or

 about July 18, 2014.

       107. Another Treatment and Dispersal System, Eljen GSF, received

 NSF/ANSI Standard 40 around the same time as GeoMat in mid-2014.

       108. After NSF’s issuance of these certifications, the Co-conspirators began

 their attacks on Treatment and Dispersal Systems as set forth more fully in the

 following Paragraphs.

                   CO-CONSPIRATORS AND THE CONSPIRACY

       109. In or about September 2019, NSF agreed, combined, and conspired

 with a number of other persons and entities with regard to the conduct described in

 this Complaint, including Defendants BioMicrobics, Hoot Systems, and Mr. Bell,

 among others.

       110. The Co-conspirators have an economic interest in the exclusion of

 Treatment and Dispersal Systems, including Geomatrix and its products, from the

 relevant product markets because Treatment and Dispersal Systems, including

 Geomatrix’s products, tend to displace competing onsite wastewater treatment

 products manufactured, marketed, promoted, and/or sold by Co-conspirators,

 including Contained Systems.

       111. The Co-conspirators known at this time to Geomatrix include certain

 members of the Joint Committee and NSF task groups that are described hereinafter.


                                         36
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.415 Filed 05/10/21 Page 37 of 168




 These Co-conspirators include several representatives of Contained System

 manufacturers, including the Corporate Defendants, James Bell of BioMicrobics

 (acting individually and on behalf of his employer), Hoot Systems, and Nicholas

 Noble of Orenco Systems, Inc. (“Orenco”) (acting on behalf of his employer). They

 also include Sara Heger, Ph.D., of the University of Minnesota (collectively “Co-

 conspirators”).

       112. At all relevant times, Mr. Bell was acting with authority and as a

 representative of BioMicrobics.

       113. Mr. Bell served in influential positions on the Joint Committee that

 allowed him to place himself and other Co-conspirators in positions of authority on

 key task groups to further the conspiracy. Mr. Bell repeatedly placed himself or the

 Co-conspirators in positions of authority on key task groups.

       114. Jim Bell has served as a member of the Joint Committee since at least

 2006 and as Vice-Chair of the Joint Committee since at least 2011. Additionally,

 between 2007 and the present, he has been appointed, or appointed himself, as

 Chairperson of at least the following Task Groups:

              • Nutrient Reduction

              • Bottomless Systems

              • Alarms

              • Open Access


                                         37
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.416 Filed 05/10/21 Page 38 of 168




             • High-Strength Wastewater

             • Disinfection Mechanics

             • NSF 360

             • Field Performance Evaluation

       115. Mr. Bell used his position of authority on the Joint Committee to limit

 competition for his employer, BioMicrobics, through presentation of issue papers

 that question the validity of NSF certification of Treatment and Dispersal Systems,

 initiating and directing discussion questioning the validity of NSF certification of

 Treatment and Dispersal Systems, proposing and establishing task groups to

 purportedly evaluate the efficacy of NFS’s certification of Treatment and Dispersal

 Systems, and appointing his Co-conspirators to lead task groups that questioned

 NSF’s certification of Treatment and Dispersal Systems.              Included is the

 presentation on Issue Paper No. 2015-3 dated August 25, 2015, and entitled

 NFS/ANSI 40 – 2015 Edits in which he proposes the following:

       At the 2014 Joint Committee Meeting a Task Group was established to
       evaluate the testing protocol of NSF Std. 40 to address the changes that
       may need to be made for products being certified under NSF Std. 40
       with open bottom for effluent to directly drain into the drainfield. In a
       recent Task Group Conference call it appears that Std. 40 may be
       divided into two testing protocols. If this is done how does NSF certify
       products to both categories as applicable? Does the listing change to
       reflect that it is certified to the specific testing protocol? How will the
       regulatory community deal with this as NSF Std. 40 has been in state
       regulation for several decades?



                                           38
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.417 Filed 05/10/21 Page 39 of 168




        116. The Co-conspirators have presented all but one of the motions

 presented to the Joint Committee related to Treatment and Dispersal Systems

 between 2007 and 2020.

        117. Despite being made aware of Mr. Bell’s dominance and improper use

 of the authority granted to him by NSF on multiple occasions, NSF did not take

 meaningful action to curtail Mr. Bell’s dominance and control of the Joint

 Committee and associated task groups or his improper use of authority granted by

 NSF.

        118. Dr. Heger, who was appointed to the Joint Committee and as chair of

 significant task groups, including the HSW Task Group, has received funding from

 BioMicrobics related to her research at the University of Minnesota specifically

 related to high-strength wastewater. Dr. Heger has also been paid by a dealer of

 BioMicrobics and Hoot Systems for assistance in marketing their products. This

 funding was never disclosed to NSF participants or regulatory authorities by Dr.

 Heger, BioMicrobics, Hoot Systems, or NSF.

        119. During the Joint Committee Meeting on April 26, 2021, it was

 acknowledged that Co-conspirators Dr. Heger, Mr. Noble, and Ms. Steiner are close

 personal friends and regularly travel together.

        120. Other members of the Joint Committee and task groups acted in concert

 with the foregoing Co-conspirators.


                                          39
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.418 Filed 05/10/21 Page 40 of 168




       121. Since September 2017, the Co-conspirators have worked in concert

 with NSF and participated in activities of the Joint Committee and NSF task group

 with the aim of using the standard-setting process to exclude Geomatrix and other

 Treatment and Dispersal Systems from the relevant product market.

       122. The acts charged in this Complaint have been done by NSF and/or its

 Co-conspirators or were authorized, ordered, or done by their respective officers,

 agents, employees, or representatives while actively engaging in the management of

 their respective business or affairs.

                  NSF, ITS SERVICES, AND WRONGFUL ACTIONS

       A.     NSF’s Standard-Setting Process and Antitrust Obligations

       123. NSF claims to serve the interests of the public and claims to demand

 the highest in ethical conduct from its professional staff. NSF’s Mission and Values

 statements provide:

       NSF is dedicated to being the leading global provider of public health
       and safety based risk management solutions while serving the interests
       of all stakeholders, namely the public, the business community and
       government agencies . . . . When it comes to our people and the way we
       work, we possess seven core values. We demand the highest ethics and
       integrity from our professionals. We operate using sound scientific
       principles. We respect and care for each other. We promote personal
       and professional growth. We foster innovation and creativity. We
       demonstrate social and environmental responsibility. And finally, we
       are committed to winning and being the best.

       www.nsf.org/about-nsf/mission-values-history




                                         40
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.419 Filed 05/10/21 Page 41 of 168




       124. NSF also promotes its strong controls on unfair competition in its code

 of ethics and touts its compliance with laws, rules, and regulations. The code

 contains, inter alia, the following provisions:

       a. “We seek to outperform our competition fairly and honestly. We
          seek competitive advantages through superior performance, both
          through ethical or legal business practices….engaging in conduct
          that would violate applicable antitrust laws, is prohibited . . . . No
          Covered person should take unfair advantage of anyone
          through…misrepresentation of material facts or any other
          intentional unfair-dealing practice.”

       b. “NSF conducts all aspects of its business honestly and in compliance
          with all applicable laws. Violation of governing laws and
          regulations is unethical and subject both the individual involved and
          the Organization to significant risks of fines, penalties and damaged
          reputation.”

       www.nsf.org/about-nsf/code-ethics

       125. NSF conducts regular meetings of various standard-setting committees

 and task groups who are charged with creating, amending, or modifying current

 standards. Recognizing that the standard-setting process is at risk of anticompetitive

 behavior, NSF cautions against such behavior by having an employee read the

 following antitrust statement from NSF’s Antitrust Guide at each meeting:

       Because this meeting involves representatives of competing businesses,
       it is important that I get everyone’s agreement before we begin that that
       the meeting will be conducted in full compliance with the antitrust laws.
       We must avoid any comment or action that encourages joint action by
       participating firms to restrict their competition. If any of you have any
       questions, I refer you to the NSF Antitrust Guide for the conduct of
       meetings.


                                           41
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.420 Filed 05/10/21 Page 42 of 168




       NSF Antitrust Guide, page 13.

       126. NSF’s Antitrust Guide, which is required to be invoked prior to all

 standard-setting meetings, demands that participants follow the rules and

 requirements set forth in the Antitrust Guide and it provides a mechanism for NSF

 to address participant’s concerns should any anticompetitive or antitrust concerns

 arise. In this regard, the Antitrust Guide states:

           “Attendees should adhere to the following basic rules”;

           “If in doubt about the propriety of any legal action, consult with NSF
           management or legal counsel before proceeding”;

           “If issue of uncertain legal significance are likely to arise at a
           meeting, arrange for NSF legal counsel to be present. If, during a
           meeting, participants address a subject that you believe may present
           antitrust problems, you should object immediately and request that
           the subject be dropped. If discussion persists, you should insist that
           the meeting be terminated and all participants leave the meeting
           place. If other participants persist in continuing the meeting,
           announce that you are leaving, and insist that your departure be
           recorded in the minutes, together with your stated reason for
           departing.”

       NSF Antitrust Guide, page 13-15.

       127. The NSF Antitrust Guide specifically acknowledges that standards can

 harm competition and cautions against the creation and adoption of standards for

 anticompetitive purposes, including the following:

       •      “Despite these demonstrated benefits there are possible risks to
              standard-setting. For example, a competitor who has no part in
              preparing a product standard may suffer in the marketplace if his
              product does not conform to that standard.”

                                            42
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.421 Filed 05/10/21 Page 43 of 168




       •     “Standards programs must not be used as devices to fix prices,
             reduce output, boycott competitors, or otherwise lessen
             competition. Standard setting activities may raise antitrust
             concerns when competitors are required to share competitive
             information with each other.”

       •     “Standards should not limit the number and type of products,
             except for safety reasons. Standard setting activities may raise
             antitrust concern if they are intended to preclude the use of
             another competitor’s product.”

       •     “Where possible, development of performance standards should
             be favored over specification or design standards that might limit
             variety or quality. Standards setting activities may raise antitrust
             concern if they prevent innovation.”

       •     “No collective action should be taken by meeting participants
             which might deny to a competitor (whether or not a participant
             in the NSF meeting) access to important information without
             prior consultation with NSF management or legal counsel.”

       •     “Standards should be kept current through periodic review and
             updating, in order to reflect changing technology.”

       •     “Affected parties should be allowed to participate in the
             formulation of standards in a meaningful way.”

       •     “All listing, de-listing, and certification decisions ought to be the
             exclusive, unilateral province of NSF.”

       NSF Antitrust Guide, pages 16-17.

       128. NSF provides Joint Committee Members training regarding NSF

 policies and procedures. The NSF Joint Committee Member Training presentation

 does not make any reference to the Antitrust Guide.



                                          43
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.422 Filed 05/10/21 Page 44 of 168




       129. NSF must abide by antitrust standards in order to maintain its national

 accreditation with ANSI, which has adopted the following antitrust statement:

       ANSI nevertheless recognizes that [the standard setting process] must
       not be a vehicle for individuals or organizations to . . . engage in . . .
       anticompetitive behavior. ANSI’s policy, therefore, is to take all
       appropriate measures to comply with U.S. antitrust law and foreign
       competition laws and ANSI expects the same from its members and
       volunteers when acting on behalf of ANSI.

       ANSI Antitrust Policy, www.ansi.org/publicstatements/ansi_antitrust_policy

       130. To maintain its ANSI accreditation, NSF must comply with ANSI

 Essential Requirements: Due Process Requirements for American National

 Standards.

       131. NSF created and published the Standards Development Policy to

 maintain its ANSI accreditation.

       132. In its Standards Development Policy, NSF follows ANSI’s Essential

 Requirements for Due Process, which specifically addresses issues that have been

 found by courts to increase the risk of antitrust violations in the standard-setting

 process.     Specifically, these due process principles include openness, lack of

 dominance, and balance of interests. See NSF International Standards Development

 and Maintenance Policies September 27, 2013; ANSI Essential Requirements: Due

 process requirements for American National Standards, January 2020

       133. ANSI's standard-setting policy was established to limit antitrust

 violations by standard-setting organizations like NSF and participants in the

                                          44
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.423 Filed 05/10/21 Page 45 of 168




 standard-setting process. However, as stated by ANSI's General Counsel, Amy

 Marasco, in testimony to the Federal Trade Commission on December 1, 1995, “[i]s

 the ANSI system foolproof? The answer is No.” She further testified, “we realize

 that proper procedures are of little value if they are not followed in practice.”

       134. NSF’s Standards Development Policy recognizes that the standard-

 setting process “[s]hall not be dominated by a single interest category, individual, or

 organization. ‘Dominance’ shall mean a position or exercise of dominant authority,

 leadership, or influence by reason of superior leverage, strength, or representation to

 the exclusion of fair and equitable consideration of other viewpoints.” Standards

 Development Policy, page 5. Monica Leslie, NSF Director of Standards

 Development, stated on May 6, 2020, regarding the dominance requirement,

 “ANSI’s Essential Requirements doesn’t actually define the specific criteria, it’s

 more like ‘you know it when you see it’.”

       135. NSF’s Standards Development Policy also requires that “[t]he J[oint]

 C[ommittee] shall have a balance of interests. Members from diverse interest

 categories shall be sought with the objective of balance . . . .” Standards

 Development Policy, page 5.

       136. NSF’s Standards Development Policy establishes three categories of

 membership: User/Consumer, Industry, Public Health and Safety/Regulatory.

 However, both ANSI policy and the Standards Development Policy recognize that


                                           45
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.424 Filed 05/10/21 Page 46 of 168




 additional interest categories may be appropriate. Standards Development Policy,

 page 6.

        137. Geomatrix has made consistent efforts to inform NSF of the violations

 alleged herein and persuade NSF to follow the law, the ANSI guidance, NSF’s

 Antitrust Guide, its Standards Development Policy, and its mission statement.

        138. Geomatrix has faced resistance from NSF employees, agents, apparent

 agents, and/or representatives and NSF’s Co-conspirators, who have worked in

 concert to limit the market for Geomatrix products and protect the market for NSF’s

 more beneficial customers and their own interests without regard for scientific

 evidence and NSF’s certification of GeoMat’s compliance with the requirements of

 NSF/ANSI Standard 40, the requirements of NSF’s Antitrust Guide and NSF’s

 Standards Development Policy, NSF’s Code of Ethics, the environment, or the

 public health.

        139. NSF has immense power in the wastewater industry. NSF markets its

 standards, including NSF/ANSI Standard 40, to federal and state regulatory agencies

 and lobbies such agencies to include its standards in state regulatory codes and

 statutes.

        140. NSF touts its influence in the regulatory community on its website:

        The regulatory community also benefits from NSF/ANSI 40 and other
        NSF wastewater standards. Recognizing that public health officials
        have the ultimate authority in approving wastewater treatment systems,
        we provide easy access to public listings of certified products, as well

                                          46
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.425 Filed 05/10/21 Page 47 of 168




       as direct access to product evaluation reports and data, complaint
       procedures for products or companies of concern, training materials and
       more. Federal, state and local agency representation on the standard’s
       joint committee ensures that the interests of health officials are central
       to product certification.

       www.nsf.org/services/by-industry/water-wastewater/onsite-
       wastewater/ residential-wastewater-treatment-systems

       141. State regulatory authorities routinely participate in NSF Joint

 Committee and task group meetings. State regulatory authorities routinely receive

 communications from NSF related to the content of its standards directly from NSF

 and through regulatory and trade associations such as the State Onsite Regulators

 Association (“SORA”) and National Onsite Wastewater Recycling Association

 (“NOWRA”). Additionally, NSF markets its standards to state regulatory authorities

 at conferences of trade associations such as the Onsite Wastewater Mega-

 Conference hosted by NOWRA.

       142. The Joint Committee is comprised of public health/regulatory

 members, industry manufacturers, and users. On May 6, 2021, Monica Leslie, NSF

 Director of Standards Development, reiterated that, for Joint Committees with

 standards that cover multiple product types, “it is in the best interest of the [Joint]

 Committee to have at least one manufacturer from each of those product types

 represented on the [Joint] Committee.” Of the current 27 Joint Committee members,

 there are no manufacturers of Treatment and Dispersal Systems and at least six




                                           47
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.426 Filed 05/10/21 Page 48 of 168




 members are employed by manufacturers of Contained Systems. The following

 members of the Joint Committee are employees of Contained Systems:

       •      James Bell – BioMicrobics, Inc.

       •      Colin Bishop – Anua, Inc. (as stated above, Anua’s product can

              be configured as a Contained System or Treatment and Dispersal

              System.)

       •      David Jumper – Pro Flo Aerobic Systems, Inc.

       •      Jim Meyer – Norweco, Inc.

       •       Kevin Sherman – SeptiTech, Inc. (SeptiTech is owned by

               BioMicrobics)

       143. Geomatrix representatives David Potts and Jason Henderson are listed

 on the current Joint Committee membership roster as “observers.” Between 2014

 and the present, Geomatrix has participated in the Joint Committee meetings as

 “observers.” David Potts is a voting member of several task groups, and Jason

 Henderson participates as an observer on those task groups.

       144. Among the Joint Committee’s responsibilities is consideration of

 submitted Issue Papers, which NSF defines as “a document to share items involving

 changes or an update to a standard, including a clear explanation as to why the

 change is proposed and the specific new wording . . . [of the] changes to the standard

 to be considered.” When an Issue Paper is submitted, the Joint Committee, acting


                                          48
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.427 Filed 05/10/21 Page 49 of 168




 as the agent of NSF, has control over whether the issue paper is added to the agenda

 and, upon motion and vote, over whether the paper is submitted to ballot, whether it

 should be assigned to an existing task group, assigned to a newly created task group,

 or tabled.

       B.     Disparagement of NSF/ANSI Standard 40 Certification for
              Treatment and Dispersal Systems and GeoMat

       145. Almost immediately following certification of GeoMat under

 NSF/ANSI Standard 40, the Co-conspirators, acting on behalf of their employers

 and as agent/apparent agents of NSF and NSF employees, agents, and/or

 representatives, began to question the validity of the NSF/ANSI Standard 40

 certifications of GeoMat and other Treatment and Dispersal Systems at NSF

 meetings. NSF, on its own and through the Joint Committee and Task Groups,

 disseminated this information by publishing it to state regulatory agencies.

 Including:

       •      Mr. Suchecki’s Issue Paper dated August 22, 2014, along with a

              PowerPoint presentation at the Joint Committee meeting on

              September 24, 2014, claiming, without evidence, that Treatment

              and Dispersal Systems do not meet the requirements of

              NSF/ANSI Standard 40 and are unreliable, presented with the

              NSF logo only months after GeoMat received NSF/ANSI

              Standard 40 certification;


                                           49
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.428 Filed 05/10/21 Page 50 of 168




       •      Creation of the NSF/ANSI 40 Task Group based on Mr.

              Suchecki’s recommendation that Treatment and Dispersal

              Systems “may require different ways to verify performance

              through testing” on September 24, 2014, only months after

              GeoMat received NSF/ANSI Standard 40 certification; and

       •      The suggestion, without evidence, by Mr. Suchecki that

              Treatment and Dispersal Systems are unreliable “in the field” at

              the Joint Committee meeting on September 24, 2014, only

              months after GeoMat received NSF/ANSI Standard 40

              certification.

       146. NSF’s publication of these false and defamatory statements by its

 participants began the process of eroding confidence in Treatment and Dispersal

 Systems by state regulatory authorities.

       147. Beginning in or about 2017, the Defendants, realizing that they could

 be more successful working together, conspired to further the objective of excluding

 Treatment and Dispersal Systems from the market through the standard-setting

 process.

       148. The conspiracy began in 2017 when Mr. Williams, of NSF, presented

 his issue paper (more fully described in Paragraphs 195 through 202), suggesting

 that Treatment and Dispersal Systems should be removed from NSF/ANSI Standard


                                            50
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.429 Filed 05/10/21 Page 51 of 168




 40 and placed in a yet to be created standard. This Issue Paper was disseminated to

 state regulatory authorities with the appearance of support from NSF. It was

 presented and discussed at the Joint Committee meeting and assigned to the Open

 Bottom Technology Task Group for further consideration.

       149. Despite being assigned to a Task Group, Mr. Williams’s Issue Paper,

 was never discussed again. Mr. Williams presented the Issue Paper only due to

 NSF’s interest in entering a conspiracy to exclude Treatment and Dispersal Systems

 and using NSF’s influence to create uncertainty regarding Treatment and Dispersal

 Systems in the minds of regulatory authorities with the Co-conspirators. Mr.

 Williams never requested any action on his Issue Paper once it was assigned to a

 task group.

       150. At the same meeting, NSF Director of Standards Development, Janet

 Evans, stated that delay in the creation and finalization of Proposed Standard 441

 was due to manufacturers of Treatment and Dispersal Systems' failure to “bring[]

 content that can be balloted.” Ms. Evans’ actions are more fully detailed in

 Paragraphs 244 through 245 and 251 through 252.

       151. During this meeting, Geomatrix, for the first time, became concerned

 that NSF was no longer simply allowing the wrongful acts of certain of its

 participants and agents, but was that its position had changed, and NSF was actively

 engaged in a conspiracy with the co-conspirator’s to exclude Treatment and


                                         51
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.430 Filed 05/10/21 Page 52 of 168




 Dispersal Systems from the market. Accordingly, Mr. Potts made a statement

 related to Geomatrix’s antitrust concerns during this meeting. Mr. Potts’ statement

 is discussed in more detail in Paragraphs 247 through 250.

       152. Since the conspiracy began around the time of the Joint Committee

 meeting in September 2017, NSF has raised concern with Treatment and Dispersal

 Systems at each of the following Joint Committee meetings. The concerns were

 related to Treatment and Dispersal Systems under both NSF/ANSI Standard 40 and

 Proposed Standard 441. These concerns, expressed by NSF employees, appear to

 have the backing of NSF’s reputation and have resulted in eroding regulatory

 confidence in Treatment and Dispersal Systems. These statements include, but are

 not limited to, the following:

       •      Requiring that Treatment and Dispersal Systems develop a method to

              ensure that the testing, for which they paid NSF, was accurate in order

              to be included in Proposed Standard 441;

       •      Ms. Steiner’s statement that Treatment and Dispersal Systems

              reports may not be accurate and “there was room for

              improvement”;

       •      Ms. Steiner’s statement that NSF certification reports for

              Treatment and Dispersal Systems “could be updated, with the

              potential cost to the manufacturer”;


                                          52
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.431 Filed 05/10/21 Page 53 of 168




       •     NSF’s failure to approve funding for the test presented by the

             Open Cell Bottom Task Group pursuant to the direction of Ms.

             Evans on September 20, 2017, despite the Open Cell Bottom

             Task Group presenting a test protocol study as directed and the

             Joint Committee recommending funding;

       •     Failing to defend Treatment and Dispersal Systems when it was

             stated by Dr. Heger and Mr. Bell that Treatment and Dispersal

             Systems should be precluded from Proposed Standard 441 due to

             not complying with Ms. Evans’ ultimatum, despite knowing that

             the delay was due to NSF refusing to fund the proposed study;

       •     NSF’s failure to enforce the Antitrust Guide, or take any

             affirmative action, when antitrust concerns were raised at Joint

             Committee meetings;

       •     Failing to admit that NSF refused to fund the study proposed by

             the Open Cell Bottom Task Group as directed by Ms. Evans

             during discussions at the Joint Committee meeting on September

             18 and 19, 2019 and instead suggesting, by Ms. Steiner, that “the

             group simply adopt the worst possible case to avoid the costs of

             the test”; and




                                        53
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.432 Filed 05/10/21 Page 54 of 168




       •      Allowing Mr. Noble to present his issue paper on “Soil-Based

              treatment” despite detailed objection by Geomatrix and failure to

              defend its decision to certify Treatment and Dispersal Systems

              when it was stated by several participants that Treatment and

              Dispersal Systems did not meet all of the requirements of

              NSF/ANSI Standard 40.

       153. Once Geomatrix received certification for GeoMat under NSF/ANSI

 Standard 40, it should have been able to obtain state regulatory approvals in states

 requiring NSF/ASNI Standard 40 certification. However, as NSF conspired with the

 Co-conspirators to raise questions of the legitimacy of the certifications granted to

 Treatment and Dispersal Systems, they were unable to receive approvals in most

 states. While acceptance of Treatment and Dispersal Systems should begin to gain

 acceptance as time passes and performance is further proven, Geomatrix has

 experienced increasing difficulty in obtaining regulatory approval for GeoMat from

 state regulatory agencies that have adopted NSF/ANSI Standard 40 due to NSF and

 its Co-conspirators’ actions to exclude Treatment and Dispersal Systems from the

 market. These actions include, but are not limited to, the actions detailed in

 Paragraphs 113 through 114, 145 through 152, and 162 through 202.                NSF’s

 participation in the conspiracy has resulted in an environment in the standard-setting

 process in which Treatment and Dispersal Systems were openly criticized at


                                          54
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.433 Filed 05/10/21 Page 55 of 168




 essentially every meeting of the Joint Committee and associated Task Groups

 between 2014 and the present.

       154. NFS made no effort to defend its certification of GeoMat, or other

 Treatment and Dispersal Systems, under NSF/ANSI Standard 40, instead

 allowing—and in some instances helping—the inaccurate and unfounded criticisms

 to influence the approval process and devaluation of GeoMat’s NSF/ANSI Standard

 40 certification and the certifications of other Treatment and Dispersal Systems. NSF

 did not support Geomatrix’s and other Treatment and Dispersal Systems

 manufacturer's defense of the validity of the testing and ultimate certification of

 these products. NSF actively participated in the devaluation of GeoMat and other

 Treatment and Dispersal Systems’ NSF/ANSI certification by its own statements

 and its failure and refusal to enforce its due process and antitrust rules.

       155. NSF is aware that users of wastewater treatment technology are losing

 confidence in the ability of Contained Systems to function as certified in the

 residential and commercial wastewater treatment markets and manufacturers of

 Contained Systems are losing market share to the disruptive technology of

 Treatment and Dispersal Systems.

       156. NSF has chosen to prioritize its business interest in protecting its

 relationship with manufacturers of Contained Systems to the determinant of other

 manufacturers, consumers, the environment, and public health in violation of its


                                            55
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.434 Filed 05/10/21 Page 56 of 168




 Antitrust Guide, its Code of Ethics, its Standards Development Policy, its obligations

 as an ANSI-accredited standard-setting organization, and the law.

       157. NSF has prioritized its business interest in pleasing manufacturers of

 Contained Systems over fulfilling its mission statement to “deliver confidence to

 consumers, assurances of performance to public health officials and market access

 for product manufactures in the onsite wastewater treatment industry.”

       158. NSF has conspired with the Corporate Defendants and manufacturers

 of Contained Systems to exclude Treatment and Dispersal Systems from standards

 and ultimately the market or to make it difficult for Treatment and Dispersal Systems

 to compete in the market.

       159. NSF has allowed participants, acting with the actual or apparent

 authority of NSF, the take action to exclude Treatment and Dispersal Systems from

 the market through the standard-setting process.

       160. NSF has adopted the terminology for Treatment and Dispersal Systems

 of its Co-conspirators and agents/apparent agents. Such terminology has

 increasingly negatively evolved over the years as these technologies have gained

 market strength. The systems were initially referred to as “soil based systems.” The

 title was then changed to “open bottom systems” as NSF and the Contained System

 competitors discussed the “open bottom and top nature of [certain] systems.” Since

 the initiation of the conspiracy, NSF and its Co-conspirators now refer to the


                                          56
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.435 Filed 05/10/21 Page 57 of 168




 technology as “Uncontained Systems.” This terminology was adopted through

 agreement by NSF and the Co-conspirators due to the more negative connotation

 attached to the term “uncontained.”

       161. NSF has allowed, and continues to allow, representatives of

 manufacturers of Contained Systems, including the Corporate Defendants, to

 dominate the wastewater technology standard-setting process.

       162. Mr. Bell served as both the Vice-Chair of the Joint Committee and

 Chairman of the High-Strength Wastewater Task Group (discussed infra). Mr. Bell

 essentially ran the Wastewater Technology standard-setting process on behalf of

 NSF between 2010 and 2020, including serving as chair of the majority of task

 groups and initiating or seconding 50% of all votes taken by the Joint Committee

 during this period. Mr. Bell acted with NSF’s actual/apparent authority and as its

 agent. At certain times, Mr. Bell, in addition to serving as Vice-Chair of the Joint

 Committee, at the same time also served as chair, co-chair, or vice-chair of the

 majority of the active task groups. Mr. Bell’s dominance is clear, especially

 considering NSF’s “you know it when you see it” approach.

       163. Mr. Bell’s dominance of the Joint Committee and various task groups

 violated NSF’s ANSI obligations to avoid dominance during the standard

 development process. The controlling ANSI guidance states:

       The standards development process shall not be dominated by any
       single interest category, individual or organization. Dominance means

                                         57
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.436 Filed 05/10/21 Page 58 of 168




       a position or exercise of dominant authority, leadership, or influence by
       reason of superior leverage, strength, or representation to the exclusion
       of fair and equitable consideration of other viewpoints.

       ANSI Essential Requirements: Due process requirements for American
       National Standards, January 2020, page 5

       www.share.ansi.org/Shared%20Documents/Standards%20Activities/Americ
       an%20National%20Standards/Procedures,%20Guides,%20and%20Forms/20
       20_ANSI_Essential_Requirements.pdf

       164. Despite Mr. Bell’s dominance, NSF continued to allow Mr. Bell to

 appoint himself as chair of task groups where he was able to control competition

 against his company’s products and direct standards development.

       165. Since at least 2007, Mr. Bell has actively participated and led various

 task groups related to Treatment and Dispersal Systems despite having no expertise

 in this area and his well-known opposition to Treatment and Dispersal Systems. For

 example, in September 2007, Mr. Bell moved that the Joint Committee refrain from

 allowing Certification of the Presby Treatment and Dispersal System immediately

 following a vote by the Joint Committee allowing that exact certification. Mr. Bell

 was one of only three Joint Committee members to vote against allowing

 Certification of the Presby Treatment and Dispersal System and his attempt to

 immediately reverse the decision of the Joint Committee was defeated.

       166. In October 2009, Mr. Bell presented a motion to the Joint Committee

 that the Bottomless Systems Task Group be reactivated to address “issues and

 question with technologies” and that “[the task group] be required to review

                                          58
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.437 Filed 05/10/21 Page 59 of 168




 NSF/ANSI Standard 40 language as it related to [Treatment and Dispersal

 Systems].” Mr. Bell volunteered to chair the task group, the motion passed, and Mr.

 Bell was appointed chair. Despite his obvious conflict of interest, NSF did not raise

 concern with Mr. Bell’s self-appointment. NSF ratified Mr. Bell’s control over the

 fate of Treatment and Dispersal Systems by allowing him to serve as Chair of the

 task group he proposed creating to evaluate these technologies.

       167. After Geomatrix, and others, including manufacturers of Contained

 Systems, began raising antitrust issues at Joint Committee and High-Strength

 Wastewater Task Group meetings, Mr. Bell resigned as High-Strength Wastewater

 Task Group Chair due to the fact that his company manufactures high-strength

 wastewater systems at the September 23, 2015, Joint Committee meeting, but

 remained Vice-Chair and suggested Dr. Heger as a replacement to chair the task

 group.

       168. From at least 2007 to 2019, Mr. Bell dominated the Joint Committee

 and operated as NSF’s agent as Vice-Chair of the Joint Committee and chair of

 numerous task groups. In these positions, Mr. Bell was free to propose standard

 changes, propose and vote on motions for matters in which BioMicrobics has a

 commercial interest, create and chair task groups that control standards related to

 competitors’ Treatment and Dispersal Systems, and respond to concerns voiced by

 participants on behalf of NSF. Despite his admitted conflict of interest, Mr. Bell


                                          59
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.438 Filed 05/10/21 Page 60 of 168




 continues to serve as Vice-Chair of the Joint Committee and chair, co-chair, or vice-

 chair of several task groups. During the most recent Joint Committee meeting, Mr.

 Bell presented over one-third of the motions acted on by the Joint Committee. Mr.

 Bell is the dominant fixture of the NSF standard-setting process and it is well

 understood that he acts with the authority of NSF.

       169. NSF took no action to ensure that its agent and co-conspirer Mr. Bell

 complied with its Antitrust Guide, NSF’s mission statement, NSF’s Standards

 Development Policy, ANSI policies, NSF’s Code of Ethics. NSF allowed Mr. Bell

 to dominate the Joint Committee and to use NSF as a marketing tool and weapon to

 exclude competing products from standards and ultimately the market while acting

 as an agent for NSF. Mr. Bell took, at least, the following actions to harm

 competitors:

       •        Using his position as Chairperson of the Industry Group

                beginning on September 20, 2007, to set certification policy and

                priorities for NSF and the Joint Committee;

       •        Initiating continuation of the “Bottomless Systems” Task Group

                despite no issue papers being presented on or remaining open

                issues to purportedly address “issues and questions with

                [bottomless systems] that need to be address [sic]” and

                appointment of himself as chairperson, despite his obvious


                                           60
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.439 Filed 05/10/21 Page 61 of 168




             conflict of interest as a manufacturer of a competing product on

             October 28, 2009;

       •     Appointing himself as chairperson of the High-Strength

             Wastewater Task Group on September 23, 2014;

       •     Using his position as Chairperson and Joint Committee member

             to pursue using the United States Environmental Protection

             Agency’s ETV Protocol be the basis for a high-strength despite

             NSF, in which BioMicrobics has significantly invested in

             directly and already performed testing to get a head start in the

             market. Reactivating the “Open Bottom” Task Group and

             appointing himself as chairperson despite his employer selling a

             competing product, having no expertise in this area, and not

             providing “open bottom” products;

       •     Appointment of Sara Heger, who received funding from

             BioMicrobics related to the US-EPA ETV, as Chairperson of the

             High-Strength Wastewater Task Group on September 24, 2015;

       •     Directing that the issue of whether NSF/ASNI Standard 40

             should be divided into two sections to “differentiate between

             open bottom cell technology” be presented to the State Onsite

             Regulatory Association on September 24, 2014;


                                         61
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.440 Filed 05/10/21 Page 62 of 168




       •     Directing that the HSW Task Group take up “the question of

             whether or not to include bottomless systems in [the High-

             Strength Wastewater] standard be taken back to the Joint

             Committee for a vote…” on March 2, 2016;

       •     Recommending the appointment of Dr. Heger as co-chair of the

             HSW Task Group despite having provided financing to her

             related to high-strength wastewater and ETV and failing to

             disclose the funding;

       •     Mr. Bell has proposed or seconded fifty percent of all votes at

             Joint Committee meetings between 2016 and 2020;

       •     Using his position as Chairperson of the Industry forum to enact

             changes to NSF’s certification policies during the private

             Industry Forum that benefited BioMicrobics; and

       •     Proposing that including Treatment and Dispersal Systems in the

             proposed High-Strength Standard was a concern after being

             directed by NSF and the Joint Committee on September 21,

             2016, to include all technologies in the proposed standard.

       170. Beginning in 2017, BioMicrobics, Mr. Bell, the other Co-conspirators,

 and NSF entered into a conspiracy to further the Corporate Defendants’ efforts to

 exclude competition by Treatment and Dispersal Systems through the standard-


                                         62
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.441 Filed 05/10/21 Page 63 of 168




 setting process. NSF conspired with Mr. Bell and Bio-Microbics in taking, at least,

 the following actions in an effort to further the conspiracy;

       •      Serve on the Open Cell Bottom Technology Task Group with no

              expertise on testing Treatment and Dispersal Systems and

              despite BioMicrobics well-known opposition to such systems;

       •      Mr. Bell and Ms. Steiner indicating that testing and certification

              reports of Treatment and Dispersal Systems were not accurate.

       •      Mr. Bell’s and Ms. Steiner’s suggestion that Treatment and

              Dispersal Systems testing and certification reports need to be

              updated by NSF to provide accurate information;

       •      Mr. Bell’s support, and second of, Dr. Heger’s motion to exclude

              Treatment and Dispersal Systems from Proposed Standard 441;

              and

       •      Mr. Bell’s support for the false position that Treatment and

              Dispersal Systems failed to complete the task assigned by Ms.

              Evan and should therefore be precluded from Proposed Standard

              441.

       171. Due to its conspiracy with Mr. Bell and BioMicrobics, NSF did not take

 meaningful action when alerted to Mr. Bell’s illegal behavior and violation of its

 own rules and continued to allow him to press forward with standards and other


                                           63
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.442 Filed 05/10/21 Page 64 of 168




 actions, including disparaging remarks, with the intent of excluding competitors

 from standards and ultimately the market. NSF was aware of and actively supported

 Mr. Bell’s intention to use the standard-setting process to exclude competing

 Treatment and Dispersal Products from standards and thus limit competition for his

 employer’s products.

       172. Participants, other than Geomatrix, questioned Mr. Bell’s dominance

 of the Joint Committee, including manufacturers of Contained Systems. NSF stated

 publicly that they found no issues with dominance on the Joint Committee at, at

 least, the September 2017 Joint Committee meeting but did not provide the factual

 or legal basis for its findings or the nature of the investigation to the complaining

 parties or to participants in the standards-setting process.

       173. Employees of NSF have had private discussions with Mr. Bell as

 recently as March 2020. The contents of these discussions have not been disclosed

 and the existence of these conversations was only recently disclosed on or about

 April 2020.

       174. These conversations have furthered the conspiracy to exclude

 Treatment and Dispersal Systems from approval under NSF/ANSI Standard 40 and

 the proposed high-strength wastewater standard discussed infra.

       175. Mr. Bell’s dominance is so engrained in the Joint Committee that while

 reporting on task group activity at the Joint Committee meeting on April 29, 2020,


                                           64
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.443 Filed 05/10/21 Page 65 of 168




 Mr. Suchecki stated that an issue assigned to his task group was “taken over by Jim

 Bell,” so he had no report on that issue. Neither the Joint Committee nor NSF

 personnel in attendance, including Theresa Bellis, Senior Global Managing Director,

 raised any concern with this violation of the Standards Development Policy. Once

 again, NSF made it clear that Mr. Bell acted with its authority in directing the

 standard-setting process and that it would take no action to control Mr. Bell’s

 actions, even if those actions violated its rules or the law.

       176. NSF has supported, and continues to support, Mr. Bell’s dominance of

 the Joint Committee to further the conspiracy, including Mr. Bell’s pursuit of

 BioMicrobics’ agenda to change or promulgate standards that exclude competitors

 to the detriment of Geomatrix and other manufacturers of Treatment and Dispersal

 Systems.

       177. Mr. Bell continues to have significant influence on NSF, its employees,

 and participants in the standard-setting process.

       178. BioMicrobics and Mr. Bell used Mr. Bell’s authority in the standard-

 setting process to benefit themselves. NSF passively allowed Mr. Bell’s actions

 prior to September 2017 and has actively supported and participated in his agenda

 and use of his dominance of NSF standard-setting process to control the market

 through the exclusion of Treatment and Dispersal Systems since September 2017.

 Mr. Bell’s actions include, at least, those set forth in Paragraphs 162 through 171.


                                            65
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.444 Filed 05/10/21 Page 66 of 168




       179. In addition to supporting BioMicrobics’ and Mr. Bell’s actions

 individually, beginning in late 2017, NSF has conspired with Mr. Bell and

 BioMicrobics to exclude Treatment and Dispersal Systems from standards and

 ultimately the market or limit their ability to obtain regulatory approvals for the

 commercial and financial benefit of NSF and its most lucrative customers, including

 BioMicrobics.

       180. BioMicrobics currently has two products with eleven models listed on

 NSF’s product listing of NSF/ANSI Standard 40 Certified Product, one product with

 twelve models listed on NSF’s product listing of NSF/ANSI Standard 350 Certified

 Products, and two products with eight models listed on NSF’s listing of NSF/ANSI

 Standard 245 Certified Products. Pleasing Mr. Bell and all the other manufacturers

 of contained systems is in the financial interest of NSF as they must compensate

 NSF for each listing annually. There are approximately 67 Contained Systems and

 less than five Treatment and Dispersal Systems that have been certified by NSF to

 NSF/ANSI Standard 40. NSF is choosing to feather its own bed in helping the far

 larger Contained Systems market segment by acting jointly to damage the relatively

 few Treatment and Dispersal Systems.

       181. Since the time Geomatrix obtained NSF/ANSI Standard 40

 Certification for GeoMat, NSF has allowed, supported, contributed, and conspired




                                         66
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.445 Filed 05/10/21 Page 67 of 168




 since late 2017, with Mr. Bell and others to disparage Treatment and Dispersal

 Systems.

       182. Geomatrix has made NSF aware on numerous occasions that

 disparagement of Treatment and Dispersal Systems by NSF, its agents, apparent

 agents, employees, and/or representatives, and other participants was and is causing

 Geomatrix economic injury.

       183. On or about August 22, 2014, Ron Suchecki, a member of the Joint

 Committee and General Manager of Hoot Systems (a manufacturer of Contained

 Systems)—submitted an Issue Paper to the Joint Committee asserting that Treatment

 and Dispersal Systems did not meet the requirements of NSF/ANSI Standard 40.

 This paper was submitted less than two months after NSF certified GeoMat under

 NSF/ANSI Standard 40.

       184. Mr. Suchecki submitted no meaningful scientific or factual evidence to

 support his claims because none exists.

       185. Mr. Suchecki did not submit a proposed change to the language of the

 standard as Mr. Powitz, the current Chair of the Joint Committee, states is required

 under NSF’s Standards Development Policy for an Issue Paper to be presented.

       186. At the Joint Committee meeting on September 23, 2014, Mr. Suchecki

 presented his unsupported claims that Treatment and Dispersal Systems do not

 function in the field in the same manner they function in testing and that “[m]any


                                           67
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.446 Filed 05/10/21 Page 68 of 168




 portions of the [NSF/ANSI Standard 40] cannot be directly followed [by Treatment

 and Dispersal Systems] . . . .” Although Mr. Suchecki’s presentation was

 anticompetitive and violated NSF’s Standards Developments Policy and Antitrust

 Guide, NSF published Mr. Suchecki’s presentation, which had the appearance of an

 official NSF document and made no attempt to prevent Mr. Suchecki and others

 from making such statements. Neither Mr. Suchecki nor his employer, Hoot

 Systems, manufacture Treatment and Dispersal Systems. Mr. Suchecki did not have

 any expertise in the field of Treatment and Dispersal Systems.

       187. NSF made no effort to verify the truthfulness of Mr. Suchecki’s claims

 before publishing them. To this day, these statements have not been corrected or

 retracted.

       188. Beginning in 2017, Mr. Suchecki and Hoot Systems began to actively

 conspire with NSF and the other Corporate Defendants in a combined effort to

 exclude Treatment and Dispersal Systems from standards and ultimately the market

 or make it more difficult for Treatment and Dispersal Systems to receive regulatory

 approval for the commercial and financial benefit of NSF and its most lucrative

 customers. In support of this conspiracy, Mr. Suchecki took numerous actions to

 disparage and create uncertainty regarding Treatment and Dispersal Systems,

 including, but not limited to, the following:




                                           68
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.447 Filed 05/10/21 Page 69 of 168




       •     Proposing that the Joint Committee create an Open Bottom Task

             Group as a method to discredit the testing and certification of

             Treatment and Dispersal Systems in conjunction with Ms.

             Evans’ ultimatum to Treatment and Dispersal Systems at the

             September 19, 2017, Joint Committee meeting;

       •     Submitting purported concerns with the Open Bottom

             Technology Task Group via written submission on January 15,

             2018, despite Hoot Systems not manufacturing a Treatment and

             Dispersal System and having no expertise in Treatment and

             Dispersal Systems or testing of the same;

       •     Reviewing and summarizing the confidential NSF/ANSI

             Standard reports of six Treatment and Dispersal Systems without

             permission of the manufacturers and publishing a summary of

             such through NSF’s standard-setting process;

       •     Making incorrect and false statement about testing reports in his

             summary of Treatment and Dispersal reports;

       •     Stating that Treatment and Dispersal Systems are unable to meet

             in-field verification of odor, color, and turbidity of NSF/ANSI

             Standard 40 during the September 20, 2019, Joint Committee

             meeting;


                                        69
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.448 Filed 05/10/21 Page 70 of 168




       •     Taking the position that NSF/ANSI Standard 40 should be

             changed to exclude Treatment and Dispersal Systems and later

             taking the position that NSF/ANSI Standard 245 cannot be

             changed in a manner that would remove products previously

             certified under the standard, including Hoot Systems’ products

             during the Standard 245 Task Group meeting held December 10,

             2020;

       •     Submitting an Issue Paper dated April 10, 2020, to further the

             aim of the conspiracy to preclude Treatment and Dispersal

             Systems by claiming that the testing of those products was

             unreliable. Specifically, the Issue Paper claimed that:

       Bottomless systems have been tested and approved without a clear
       “standard method of collection” of effluent beneath the treatment
       technology. During the 2017 Joint Committee Meeting a Task Group
       was created to make recommendation to the JC on a test method that
       would ensure representative sampling and analysis. Their conclusions
       were reported to the Joint Committee in 2018. As a result of this report,
       there was a motion by E. Roeder, second [sic] by K. Sherman which
       passed 22 to 2 abstention (S. Steiner and G. Heufelder) to recommend
       that NSF investigate funding the proposal as drafted by the Task Group.

       Mr. Suchecki proceeded to recommend that:

       NSF proceed with funding the Version 3 of the report by the Task
       Group. This information is needed for the TG’s [sic] of
       40,240,245,350,360 and 441 to proceed with their work. It is the author
       of the paper’s opinion that NSF’s inaction on the matter has kept TG’s
       [sic] of at least Standard 40 and 441 in a state of gridlock;


                                          70
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.449 Filed 05/10/21 Page 71 of 168




       and

       •      Mr. Suchecki volunteered and was appointed Chairperson of the

              NSF/ANSI Standard 40 Task Group at the April 29, 2020, Joint

              Committee meeting.      This appointment gave Mr. Suchecki

              significant control over issues and recommendations related to

              NSF/ANSI Standard 40. Mr. Suchecki was appointed despite his

              repeated claims that Treatment and Dispersal Systems could not

              meet NSF/ANSI Standard 40 and repeated violation of NSF and

              ANSI rules. Mr. Suchecki’s appointment was in furtherance of

              the conspiracy to use the standard-setting process to limit

              competition from Treatment and Dispersal Systems.

       189. Hoot Systems currently has two products with 13 models listed on

 NSF’s product listing of NSF/ANSI Standard 40 Certified Products and one product

 on NSF’s listing of NSF/ANSI Standard 245 Certified Products. Pleasing Hoot

 Systems and the other manufacturers of Contained Systems is to the financial benefit

 of NSF as Hoot Systems and the other manufacturers must compensate NSF for each

 listing annually.

       190. The Corporate Defendants made numerous attempts individually, prior

 to entering into the conspiracy, to cause concern and discredit Treatment and

 Dispersal Systems.


                                         71
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.450 Filed 05/10/21 Page 72 of 168




       191. During the Joint Committee meeting in September 2015, Mr. Bell

 proposed that NSF/ANSI Standard 40 be split into two parts to differentiate between

 Contained Systems and Treatment and Dispersal Systems. Mr. Bell directed that

 this issue be taken up by the Standard 40 task group without motion or vote by the

 Joint Committee.

       192. During the Joint Committee meeting in September 2016, it was

 suggested by Mr. Bell that a large number of regulators involved in the Task Group

 indicated concern about Treatment and Dispersal Systems and that the Standard 40

 task group was “trying to narrow the scope of what has some people concerned.”

 This included testing methodologies and scaling of systems.

       193. Lee Rashkin, the then-President of Presby, responded to these

 suggestions by stating: “Presby has done a lot of testing and provided some data to

 show that treatment levels are reliable and consistent; is there anything that shows

 testing is not sound the way it is? Anything that shows these systems are jeopardizing

 public health?” There is no recorded response to Mr. Rashkins’s questions.

       194. The efforts of the Corporate Defendants continued and were bolstered

 by the creation of the conspiracy in 2017 at which time NSF became involved in

 what had previously been individual actions by the Corporate Defendants and the

 acts became coordinated.




                                          72
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.451 Filed 05/10/21 Page 73 of 168




       195. On or about May 2, 2017, Steve Williams, a Specialist employed by

 NSF, submitted a Joint Committee Issue Paper that claimed certain technologies

 (specifically Treatment and Dispersal Systems that he refers to as “trench and mound

 products”) including GeoMat, did not fit under NSF/ANSI Standard 40 and should

 not be entitled to such certification. Mr. Williams stated:

       [Treatment and Dispersal Systems] don’t fit the template set up for
       testing traditional aerobic units very well. A new standard should be
       developed to give these systems a more fitting place to go. This would
       allow the [Joint Committee] to fully consider all test issues with these
       types of systems and set up the testing protocol that will more
       appropriately addresses them. The new standard should include rating
       for basic treatment (same effluent requirements as 40), nitrogen
       reduction (same effluent requirements as 245), and possibly water reuse
       effluent requirements.

       The new standard should include more details to assist certification
       agencies with guidelines for scale up.

       196. NSF published Mr. Williams’ Issue Paper to numerous state and local

 regulatory authorities and experts, including George Heufelder (Barnstable County,

 Massachusetts and MASSTC), Eberhard Roeder (Florida), Joelle Wirth, John

 Eliason, Dean Morin (Alberta), Denise Wright (Indiana), Robert Bastian, Steven

 Berkowitz (North Carolina), Ping Wang (Delaware), Jason Baumgartner

 (Delaware), Leah Boutilier (Nova Scotia), Marcia Degen (Virginia), Randy Freeby

 (Washington), Kevin Gould (New Brunswick), John Hayes (Delaware), Ryan

 Johnsen (Texas), James Kemper (California), Neal Shapiro (California), Derek

 Smith (Manitoba), and Amir Tabakh (California), Mr. Williams’ statements

                                           73
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.452 Filed 05/10/21 Page 74 of 168




 conflicted with NSF’s prior certification decisions, NSF’s agreements with

 Geomatrix, and the prior vote of the Joint Committee in September of 2012.

       197. Mr. Williams’ statements directly conflict with representations made to

 Geomatrix by Tom Bruursema, NSF’s former General Manager of Water and

 Wastewater set forth in Paragraphs 98 and 102. Mr. Williams’ statement also

 conflicts with NSF's historical practice and policy.

       198. Mr. Williams’ Issue Paper and statements clearly show the initiation of

 a conspiracy between NSF and the Co-conspirators as NSF’s actions changed from

 passively allowing violations of its and ANSI’s rules to actively attempting to cause

 harm to Treatment and Dispersal Systems market position.

       199. Mr. Williams presented his Issue Paper at the September 2017 Joint

 Committee meeting, even after participants were reminded by Tom Bruursema—

 who had been fired by NSF in May 2015 but continued to participate on behalf of

 his new employers and clients— that “certification does not fall under the preview

 [sic] of the Joint Committee, but rather the Certification Counsel.”

       200. Under Mr. Williams’ proposal to remove Treatment and Dispersal

 Systems from NSF/ANSI Standard 40, Treatment and Dispersal Systems would be

 precluded from obtaining regulatory approval as onsite wastewater treatment system

 in the states, set forth in Paragraph 78, that have accepted and adopted NSF/ANSI

 Standard 40. Adoption and regulatory acceptance of the new standard proposed by


                                          74
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.453 Filed 05/10/21 Page 75 of 168




 Mr. Williams would take years, if regulatory adoption were ever to happen. As

 written, Mr. Williams’ proposal would require manufacturers of Treatment and

 Dispersal Systems to spend significant dollars on this new test and then wait for NSF

 to get the new standard adopted by the states before they could conduct business in

 these states; this would likely result in these companies going out of business.

       201. NSF, Mr. Williams, the Corporate Defendants, and the Co-conspirators

 must have been aware of the potential effects on the marketability of Treatment and

 Dispersal Systems at the time the proposal was made.

       202. NSF and Mr. Williams submitted the proposal to as part of its

 conspiracy to exclude Treatment and Dispersal Systems from NSF/ANSI Standard

 40 and, ultimately, the market and/or to inhibit the ability of Treatment and Dispersal

 Systems to enter and compete in the market.

       203. As NSF’s marketing information conveys, their support for a given

 product can be highly beneficial. Conversely, it must therefore be equally certain

 that NSF’s criticism of a given product would be inversely harmful. If NSF’s claim

 is that their Mark and support can make a product commercially successful, it must

 be equally true that in itself their criticism of a product could kill the commercial

 viability of a product.




                                           75
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.454 Filed 05/10/21 Page 76 of 168




       204. Before publishing Mr. Williams’ claims to regulatory authorities, NSF

 did not verify their truthfulness or accuracy or evaluate the potential market impacts

 to NSF/ANSI Standard 40 certified Treatment and Dispersal Systems.

       205. Mr. William’s Issue Paper was assigned by the Joint Committee,

 including the Corporate Defendant Mr. Bell and Mr. Suchecki, who were voting

 members, to the Open Cell Bottom Task Group on which Mr. Bell was Co-Chair

 and Mr. Suchecki and Mr. Williams were voting members.

       206. During the Joint Committee meeting in September 2017, Mr. Bell

 acknowledged that changing the requirements for certification could cause systems

 already certified under NSF/ANSI Standard 40 to lose their certification. He

 recognized that this loss of certification would be detrimental to the manufacturers

 of those systems. Despite this realization, he later proceeded to disparage Treatment

 and Dispersal Systems and suggested that NSF standards be modified related to

 those products, knowing full well the damage it would cause.

       207. Mr. Bell’s public admission of the potential impact of the action

 proposed by Mr. Williams and his continued support of those actions indicate the

 intentional nature of his and NSF’s efforts to exclude Treatment and Dispersal

 Systems from the standards and, ultimately, the market or make it more difficult for

 Treatment and Dispersal Systems to obtain regulatory approvals, for the financial

 and commercial benefit of NSF and the manufacturers of Contained Systems.


                                          76
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.455 Filed 05/10/21 Page 77 of 168




       208. Mr. Bell was allowed to operate as an agent of NSF to advance the

 objectives of the conspiracy. He acted with NSF’s authority, or at least apparent

 authority, by being allowed to dominate the Joint Committee and serve as Chair of

 at least 50 percent of its active task groups. Yet Mr. Bell’s concern was furthering

 in the conspiracy which aligned with the business interests of his own company.

       209. During the same September 2017 meeting, Nicholas Noble—

 Government Relations Manager of Orenco Systems, a manufacturer of Contained

 Systems—informed NSF and participants that “who goes first is significant” in

 regard to the detrimental effects of excluding some products from a standard with

 the intention of adding them at a later date. NSF was aware of the impact of Mr.

 William’s issue paper and its disparagement of Treatment and Dispersal Systems

 and, despite this, proceeded to further the conspiracy.

       210. During the same meeting on September 20 and 21, 2017, there were 16

 motions presented to the Joint Committee. Of those 16 motions, Jim Bell presented

 nine and Ron Suchecki presented three. Between the two, they presented 12 of the

 17 motions at the annual Joint Committee meeting. Three of the remaining five

 motions were non-substantive (approving agenda, minutes, and adjournment), and

 Mr. Bell seconded the only other substantive motions. Additionally, Mr. Bell agreed

 to change his vote on a previous vote so that the issue could be moved forward.




                                          77
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.456 Filed 05/10/21 Page 78 of 168




 Because of their conspiracy with NSF, Mr. Bell, and Mr. Suchecki were allowed to

 effectively control the Joint Committee.

       211. NSF and its Co-conspirators are well aware that the first products

 certified under any new or altered standard would have a significant advantage in

 the market. Removing a disruptive technology from a standard under which it had

 already been certified could impair or even end a business.

       212. Mr. Noble has been one of NSF’s most outspoken critics of Treatment

 and Dispersal Systems and knows that if he can exclude or slow Treatment and

 Dispersal Systems from certification, it will financially benefit his employer. NSF

 has supported Mr. Noble’s efforts to further the conspiracy by, inter alia, allowing

 him to present Issue Papers and make comments that disparage Treatment and

 Dispersal Systems, even though his efforts violate NSF’s due process rules.

       213. Orenco Systems currently has 13 product models listed on NSF’s

 product listing of NSF/ANSI Standard 40 Certified Products and one product on

 NSF’s listing of NSF/ANSI Standard 245 Certified Products. Conspiring with Mr.

 Noble, Orenco Systems and the other manufacturers of Contained Systems is in the

 financial and commercial benefit of NSF as Orenco Systems and the other

 manufacturers must compensate NSF for each listing annually.

       214. Mr. Noble submitted a Joint Committee Issue Paper bearing the date

 September 19, 2019, creating the false impression that Treatment and Dispersal


                                            78
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.457 Filed 05/10/21 Page 79 of 168




 Systems could not be seen as equivalent to Contained Systems. In that paper, Mr.

 Noble stated:

       Our belief is that NSF Standard 40 was not solely intended to
       demonstrate a required level of treatment, but was also intended to
       establish protocols for wastewater treatment products that, through
       servicing and monitoring, demonstrate measurable reliability and
       sustainability . . . thus allowing reasonable dispersal reductions based
       on effluent quality and long-term loading rates.

       Our concerns are not with the testing of septic tank soil-based treatment
       systems under NSF Standard 40 protocol, or any other protocol, but
       with certifying them in a way that makes them appear to be an
       equivalent to ATU’s [aerobic treatment units] and other serviceable
       advanced treatment technologies that can be monitored and maintained.

       215. NSF published Mr. Noble’s Issue Paper to the participants in the Joint

 Committee, including numerous state and local regulatory authorities including, but

 not limited to, George Heufelder (Barnstable County, Massachusetts and MASSTC),

 Eberhard Roeder (Florida), Joelle Wirth, John Eliason, Dean Morin (Alberta),

 Denise Wright (Indiana), Robert Bastian, Steven Berkowitz (North Carolina), Ping

 Wang (Delaware), Jason Baumgartner (Delaware), Leah Boutilier (Nova Scotia),

 Marcia Degen (Virginia), Randy Freeby (Washington), Kevin Gould (New

 Brunswick), John Hayes (Delaware), Ryan Johnsen (Texas), James Kemper

 (California), Neal Shapiro (California), Derek Smith (Manitoba), and Amir Tabakh

 (California),

       216. Upon receipt of Mr. Noble’s Issue Paper by email dated September 17,

 2019, Jason Henderson, General Counsel of Geomatrix, wrote to Julie Timmer,

                                          79
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.458 Filed 05/10/21 Page 80 of 168




 General Counsel of NSF, expressing concern about the anticompetitive nature of the

 Issue Paper and explained the damage it would cause to Geomatrix. Mr. Henderson

 stated, in part:

        It was my understanding that attempts by Orenco and others to put
        exclusions related to product design into NSF Standard 40 were put to
        bed last year after the involvement by counsel for NSF….

        The testing to obtain NSF Standard 40 certification is rigorous and
        certainly measures “the performance of soil-based treatment systems.”
        If that is not the case, how can NSF Standard 40 have any credibility at
        all? It should be immediately evident to anyone reading this proposal
        that it is yet another attempt to use NSF standard to limit competition.
        There is simply no other way to understand Mr. Noble’s proposal.

        As you are well aware, the process of getting a new standard adopted
        by a state is an extremely long, drawn out process. Once adopted it is a
        ticket to make money in a market. To retroactively exclude
        technologies from a standard is to entirely throw them out of the market.
        What could be more damaging or more limiting of competition? It
        would take a long time for any proposed standard to be adopted into the
        jurisdictions where NSF Standard 40 is already adopted. The “soil
        based treatment systems” would likely never have the opportunity to
        fully compete again in these markets for many years, if ever. Again,
        there is no documented evidence that these systems are not performing
        to the standards of NSF Standard 40; they simply present unwanted
        competition for manufacturers of ATUs.

        This has to stop. It is necessary for NSF to take a stand against these
        anti-competitive attempts in order to protect the integrity of the NSF
        standard and be in compliance with the law.

        217. NSF did not reply to Mr. Henderson’s September 17, 2019 email and

 Mr. Noble’s Issue Paper was presented at the next Joint Committee meeting despite

 violating NSF’s due process policies and antitrust law. NSF’s active failure to


                                           80
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.459 Filed 05/10/21 Page 81 of 168




 enforce its due process policies and Antitrust Guide, once again, furthered the

 conspiracy.

       218. Mr. Noble has had conversations and agreed with NSF, its agents, and

 apparent agents, regarding excluding Treatment and Dispersal Systems from

 certification and the market or at least diminishing the value of certifications granted

 to Treatment and Dispersal Systems.

       219. Geomatrix again wrote to NSF’s General Counsel and copied Robert

 Powitz, Chair of the Joint Committee, on December 6, 2019, expressing continued

 concern over the anticompetitive activities of NSF and its respective officers, agents,

 employees, or representatives. In this correspondence, Geomatrix requested that

 NSF take corrective actions to eliminate the continued anticompetitive activities that

 pervaded the Joint Committee. NSF had an obligation to take action according to its

 due process rules, Code of Ethics, and Antitrust Guide. But NSF, again, did not

 respond to this correspondence.

       220. Geomatrix once again wrote to NSF’s General Counsel on January 21,

 2020, expressing continued concern for the anticompetitive activities of NSF and its

 officers, agents, employees, or representatives. Geomatrix also explained how the

 continued disparagement of Treatment and Dispersal Systems had resulted in, and

 continued to cause, damages to the manufacturers of such systems and requested that

 NSF take steps to eliminate the continued disparagement and anticompetitive


                                           81
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.460 Filed 05/10/21 Page 82 of 168




 behavior of NSF employees and Joint Committee participants in accordance with

 the law and its own Antitrust Guide. NSF took no action in response to Geomatrix’s

 letter.

           221. After Geomatrix and other manufacturers of Treatment and Dispersal

 Systems went through the process of obtaining NSF/ANSI Standard 40 at great

 expense, and after those systems were already certified, NSF allowed its agents and

 participants to use the standard-setting process to raise unfounded questions of

 whether Treatment and Dispersal Systems meet the criteria of NSF/ANSI Standard

 40.

           222. Beginning in 2017, the Defendants entered into a conspiracy to

 collectively use the standard-setting process by initiating actions and discussion and

 providing a forum for disseminating such discussions and misinformation about

 Treatment and Dispersal Systems with the aim of excluding Treatment and Dispersal

 Systems from the market. The Defendants in concert disparaged Treatment and

 Dispersal Systems, falsely asserted that they did not fit within the NSF/ANSI

 Standard 40, giving the impression that these technologies did not adequately protect

 public health and/or the environment, and attempt to create new standards in which

 to move Treatment and Dispersal Systems knowing that, if successful, it would take

 many years for those standards to be adopted; effectively shutting down their

 competitors.


                                          82
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.461 Filed 05/10/21 Page 83 of 168




       223. The concerted action by NSF and its Co-conspirators to disparage

 Treatment and Dispersal Systems through the standard-setting process has had the

 intent and effect of enhancing and preserving the dominance of Contained Systems

 in the market for onsite treatment of residential and commercial wastewater,

 restraining competition and causing competitive injury to Geomatrix and other

 suppliers of Treatment and Dispersal Systems, reducing choice and increasing costs

 for consumers of such systems, and harming public health, safety and the

 environment.

       C.     NSF’s Creation of a High-Strength Wastewater Standard

       224. There is currently no method for onsite wastewater treatment systems

 to be certified by NSF for treatment of high-strength wastewater.

       225. While a specific definition of high-strength wastewater is debated, it is

 typically understood to mean wastewater with a higher concentration of organic

 material than typical domestic wastewater.     High-strength wastewater is often

 produced by facilities that engage in the processing of food such as restaurants,

 convenience stores, breweries, supermarkets, etc.

       226.     At the NSF Joint Committee meeting on September 24, 2013, the Joint

 Committee created a new High-Strength Wastewater Task Group (“HSW Task

 Group”) charged with the development of a new standard for high-strength

 wastewater because “[r]estaurants should be addressed under a different standard



                                         83
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.462 Filed 05/10/21 Page 84 of 168




 than standard 40 as their effluent is very different.” The Joint Committee voted to

 consider creating a “high-strength wastewater standard for commercial and

 residential systems.” The proposed standard is currently referred to as NSF Standard

 441. Neither the discussion nor the direction from the Joint Committee at that time

 addressed a difference between Contained Systems and Treatment and Dispersal

 Systems.

       227. Pursuant to NSF and ANSI rules, the proposed high-strength

 wastewater standard must be developed in the same manner as prior standards,

 where all technologies, regardless of configuration, are treated equally and tested to

 the same requirements, regardless of test methodology—an apples-to-apples test.

       228. The proposed high-strength wastewater standard must be developed in

 accordance with NSF’s Standards Development Policy, including provisions

 covering dominance, openness, and balance of interests.

       229. The HSW Task Group is comprised of 20 members, eight of whom

 represent Contained Manufacturers, including Mr. Bell and Mr. Suchecki. Mr. Potts

 of Geomatrix, Dr. Heger, NSF employees, and regulators are also among the

 members of the HSW Task Group. Certain members of the HSW Task Group are

 also members of the Joint Committee. There are a number of observers who attend

 meetings of the HSW Task Group, including Mr. Noble.




                                          84
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.463 Filed 05/10/21 Page 85 of 168




       230. The overwhelming majority of the motions presented to the Joint

 Committee on Standard 441 have been initiated by an NSF employee (Sharon

 Steiner) or a co-conspirator.

       231. On its face, the HSW Task Group is not balanced. Only two members

 of the task group are manufacturers of Treatment and Dispersal Systems and one of

 those manufacturers is unable to typically use its product to treat high-strength

 wastewater.

       232. Dr. Heger is biased towards Contained Systems as she specifically

 lectures on how to treat high-strength wastewater using Contained Systems and

 performed work for NSF, which was funded by BioMicrobics, developing the EPA’s

 Environmental Technology Verification (“EVT”) testing protocol for restaurant

 wastewater.

       233. Several of the manufacturers of Contained Systems have conspired

 with NSF to use their membership and participation in the HSW Task Group to

 promote and promulgate NSF standards that have the purpose and effect of

 eliminating certification for rival Treatment and Dispersal Systems and precluding

 them from participating in or eliminate their current activities in the relevant market.

       234. During the initial meeting of the HSW Task Group, Mr. Bell proposed

 that the EPA’s defunct ETV testing protocol be used as the primary basis for the

 proposed standard. Certified systems “would have a grease tank and a settling tank


                                           85
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.464 Filed 05/10/21 Page 86 of 168




 and an ATU [aerobic treatment unit]; it could also have flow equalization.” While

 the proposal asserted that “[t]he intent was not to restrict the innovative treatment by

 these requirements,” as presented, these requirements would exclude Treatment and

 Dispersal Systems—the minority player in the market—from being certified to treat

 high-strength wastewater because these products, like GeoMat and SoilAir, replace

 the need for an aerobic treatment unit and would therefore not qualify under Mr.

 Bell’s proposal.

        235. The certification of Treatment and Dispersal Systems has been a topic

 of conversation at nearly every meeting of the HSW Task Group.

        236. After contentious HSW Task Group Meetings regarding the exclusion

 of Treatment and Dispersal Systems from NSF Standard 441 on March 2, 2016 and

 April 20, 2016, NSF created and posted a PowerPoint presentation that, after

 discussing the standard-setting protocol and Antitrust guide, included the conclusion

 that

        NSF is working to determine appropriate next steps related to the
        direction for the ETV protocol (Standard 441) so that this task group
        can continue to move forward with its work. The task group will
        reconvene once this determination is made.

        237. At the next meeting of the Joint Committee, in September 2016,

 participants were informed that:

        NSF has made the decision that it would be in everyone’s best interest
        for both technologies to be included in the High Strength task group
        work moving forward. With understanding that this will likely increase

                                           86
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.465 Filed 05/10/21 Page 87 of 168




       the timeline to publishing Standard 441 it is asked that the
       manufacturers of the newer technologies provide significant
       contribution and input to allow the task group to move forward
       productively.

       238. Despite this direction from NSF, on March 29, 2017, Sharon Steiner,

 NSF’s Business Unit Manager, lamented that a test plan for NSF Standard 441 had

 been close to completion for two years but manufacturers of Treatment and Dispersal

 Systems had concerns that the proposed test plan excluded their treatment

 technology.

       239. Ms. Steiner’s comments were among the first indication of NSF’s

 interest in entering a conspiracy with its most lucrative customers to exclude

 Treatment and Dispersal Systems, including Geomatrix products.

       240. At the same meeting, Dr. Heger, the current HSW Task Group Chair,

 confirmed that the current proposal would exclude Treatment and Dispersal Systems

 from certification. As set forth above, Dr. Heger has received funding from at least

 BioMicrobics for research and work related to high-strength wastewater.

       241. While this meeting and the following meeting saw attendance and

 participation by manufacturers of Treatment and Dispersal Systems, due to the

 direction of NSF at the 2016 Joint Committee meeting, their input was limited to

 discussions related to the technical requirements of the standard, particularly

 confidence intervals and the exact constitution of high-strength wastewater that

 would be covered.

                                         87
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.466 Filed 05/10/21 Page 88 of 168




       242. Aside from comments by Ms. Steiner, Dr. Heger, and manufacturers of

 Contained Systems, the meetings primarily focused on the actual development of a

 standard.

       243. Despite doing exactly what was instructed by NSF at the 2016 meeting

 of the Joint Committee by working to move Standard 441 forward, during the Joint

 Committee Meeting on September 19, 2017, the Defendants accused manufacturers

 of Treatment and Dispersal Systems for holding up the standard-setting process,

 insinuated that testing protocols previously used for Treatment and Dispersal

 Systems under NSF/ANSI Standard 40 were unreliable, and made a demand that

 Treatment and Dispersal Systems develop language regarding Treatment and

 Dispersal Systems or be precluded from Standard 441.

       244. The following is NSF’s summary of Ms. Evans’ direction at the

 September 2017 meeting of the Joint Committee:

       In 2016 the group sought clarity from the JC as to whether the intent
       was creating a standard for contained or uncontained units. The JC
       decided the group was to look at both types of systems...

       J. Evans explained that she has reviewed the recent history of the group,
       and that the concerns about balance and dominance were investigated.
       At this point in time, NSF does not feel there is dominance in the TG.
       She added that NSF always seeks balance in all levels of the Standards
       Development process.         She continued, noting that while all
       manufacturers had a voice at the table, they were also responsible for
       bringing content that could be balloted. As this group has struggled
       with little progress on this particular issue, she suggested a 6 month
       [sic] for language to be created regarding the uncontained technologies
       in question. If content regarding these technologies cannot be created

                                          88
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.467 Filed 05/10/21 Page 89 of 168




         in 6 months, the Standard will move forward with the contained
         systems. She reminded the group that the Standard is in Continuous
         Maintenance, meaning that revision can be made at any time, and that
         language regarding these technologies can always be added at a later
         date. She added that this notification would be distributed to the entire
         group to include those not in attendance.

         J. King sought clarification that the uncontained technologies would be
         excluded from certification if language was not developed in 6 months
         for the Standard, J. Evans said that was correct….

         D. Potts asked that if in 6 months language can’t be developed, would
         contained systems move forward and Treatment and Dispersal Systems
         would not. J. Evans answered that this was correct, but that the Standard
         is under Continuous Maintenance, so Treatment and Dispersal Systems
         could be included at a later time. D. Potts states that he felt this was
         restraining. J. Evans explained the goal was to move forward to fulfill
         an established need for a Standard in the marketplace….

         245. Ms. Evans’ statements and direction to Treatment and Dispersal

 systems was in conflict to NSF’s statement and direction at the 2016 Joint

 Committee meeting, which recognized that all technologies must be included in the

 standard despite the likely extended timeline. Ms. Evans’ statements that Treatment

 and Dispersal Systems were the cause of the delay in promulgating the standard was

 untrue and not supported by the facts.

         246. NSF’s position related to the proposed Standard 441 changed from

 inclusive to exclusionary between the Joint Committee meetings held in 2016 and

 2017.

         247. In response, on September 21, 2017, Mr. Potts of Geomatrix read a

 statement into the record expressing his concern with the development of NSF

                                            89
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.468 Filed 05/10/21 Page 90 of 168




 Standard 441 and the exclusion of Treatment and Dispersal Systems. The statement

 included the following language:

       A group of established competitors are being affected by disruptive new
       technologies that are often cheaper to install, operate and maintain, that
       often perform at high levels and are often more reliable; these
       technologies are gaining an increasing market share. These established
       competitors are effectively disadvantaging, or in some cases,
       eliminating these disruptive technologies from the marketplace through
       changes to these standards. Don’t mistake these actions for simply
       trying to help the general public; these actions will effectively limit
       competition and help the larger more established companies maintain
       or increase their market share….

       Yesterday it was said that the standard setting process is taking too long.
       Much of this time is spent maintaining a level playing field. Countless
       hours were spent trying to exclude Treatment and Dispersal Systems
       only to have NSF opine that this in fact could be an antitrust issue. Now
       it has been determined that one segment of an industry can have 6
       months to get in line or they will be left behind. Antitrust law does not
       somehow go away if things are complicated and take time . . . .

       248. Mr. Potts emailed his September 21, 2017 statement to Ms. Steiner and

 Ms. Timmer, General Counsel of NSF, as well as Kevan Lawlor, CEO of NSF, and

 Theresa Bellish, Senior Global Managing Director of NSF. None of the recipients

 responded.

       249. Rather than include Mr. Potts’ complete statement in the minutes, NSF

 merely referenced that he made a statement. The September 21, 2017 meeting

 minutes stated:

       At the beginning of day 2, D. Potts read a statement regarding Anti-
       Trust concerns. L. Rashkin seconded D. Potts’ comments, and asked


                                           90
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.469 Filed 05/10/21 Page 91 of 168




       for clarification on the question put to the TG created yesterday. J. King
       noted that the HSW issue affected Standard 40.

       250. Mr. Potts, Mr. Rashkin, and Mr. King represented three of the four

 manufacturers of Treatment and Dispersal Systems at the time.

       251. Ms. Evans’ demands were made one year after NSF had directed the

 task group to include all technologies in NSF Standard 441 and acknowledged the

 need for an extended timeline. There was no delay in this process by manufacturers

 of Treatment and Dispersal Systems during this period and the only time issues were

 raised about Treatment and Dispersal Systems during this period were by NSF

 employees and its agents. Ms. Evans’ actions can only be explained by NSF’s

 entrance into a conspiracy with the Corporate Defendants and Co-conspirators to use

 the standard-setting process to exclude Treatment and Dispersal Systems from the

 market.

       252. Ms. Evans’ demands are indicative of NSF’s attempts to further the

 conspiracy to exclude Treatment and Dispersal Systems from NSF Standards and

 the market.

       253. NSF’s entrance into the conspiracy is clearly illustrated by its public

 statement of fairness and balance followed by reversal of those statements despite

 Treatment and Dispersal Systems doing everything that was required of them, while

 NSF’s more lucrative customers had no requirements with which to comply but were

 working individually to harm Treatment and Dispersal Systems.

                                          91
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.470 Filed 05/10/21 Page 92 of 168




       254. Pursuant to the direction of Ms. Evans, the Task Group on Open Bottom

 Cell Technology was created by vote of the Joint Committee presented by Mr.

 Suchecki. While not a simple task, after several meetings, the Task Group on Open

 Bottom Cell Technology developed a proposed study that would enable

 establishment of a test protocol to assist with the development of NSF Standard 441.

       255. The Task Group on Open Bottom Cell Technology presented the

 proposed study to NSF personnel for approval and funding prior to the September

 2018 Joint Committee meeting. During the September 2018 Joint Committee

 meeting, the Joint Committee voted unanimously in favor of recommending that

 NSF fund the proposed study. But, despite averaging nearly $20,000,000 in excess

 income each year, NSF has not approved the study and has not provided funding for

 the study.

       256. Geomatrix and several other parties on the Task Group worked

 diligently to complete the task assigned by Ms. Evans and were ultimately successful

 in developing a test study protocol. NSF then failed to implement or fund the test.

 NSF’s actions were in furtherance of Defendants’ conspiracy to exclude Treatment

 and Dispersal Systems from Standard 441 and the market.

       257. There were no meetings of the HSW Task Group in 2018.

       258. At the September 2018 Joint Committee Meeting, Dr. Heger, the HSW

 Task Group Chair, presented a motion to resume work on Standard 441 focusing on


                                         92
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.471 Filed 05/10/21 Page 93 of 168




 Contained Systems only based primarily on NSF’s failure to approve and fund the

 test protocol presented by the Task Group on Open Bottom Cell Technology. The

 minutes reflect her statements as follows:

       At the 2017 Meeting, the Open Cell Bottom TG was given 6 months to
       develop language. After 6 months, the HSW group would resume
       work, either incorporating the Open Cell Bottom Technology if
       language has been provided or adding Open Cell Bottom in a later
       revision. As Open Cell Bottom Technology group is still seeking a
       resolution, she proposed that the HSW Standard work resume, focusing
       on closed-box technology, and incorporate Open Cell Bottom
       Technology language once it was drafted.

       259. Dr. Heger’s motion was seconded by Jim Bell.

       260.    Geomatrix representatives objected to the motion since it was not in

 accordance with NSF's direction from earlier meetings, a violation of NSF’s

 Antitrust Guide, and a violation of antitrust law.

       261. Ms. Steiner, in support of the conspiracy, supported the Motion and

 stated that the motion did not, as recorded in the minutes, “exclude” technologies,

 but rather only “moved forward with aerobic treatment technology.”

       262. After heated discussions involving Geomatrix and the Defendants, the

 motion was tabled until NSF legal counsel could be present. The motion was never

 publicly addressed by NSF legal counsel and Geomatrix was not informed of the

 outcome of the legal review. But once again, NSF published these comments to

 numerous regulatory authorities in the Joint Committee meeting minutes.




                                           93
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.472 Filed 05/10/21 Page 94 of 168




       263. Following the September meeting of the Joint Committee, Jason

 Henderson, General Counsel for Geomatrix, requested a copy of the meeting tapes

 from Julie Timmer, General Counsel of NSF. Ms. Timmer replied by email dated

 October 25, 2018, “I am sorry, but recordings are only used to put together the

 meeting minute report and are not distributed.”

       264. It is a reasonable inference that NSF does not want to provide

 Geomatrix with copies of the meeting tapes because they would show the true extent

 of NSF’s anticompetitive actions and the actions of its Co-conspirators that are not

 accurately reflected in meeting minutes.

       265. No meetings of the HSW Task Group were held between the meetings

 of the joint Committee in 2018 and 2019.

       266. On September 18, 2019, at the Joint Committee Annual Meeting, Dr.

 Heger, again, requested that work resume on proposed NSF Standard 441 and placed

 blame for the delay on manufacturers of Treatment and Dispersal Systems. As

 recorded in the minutes, Dr. Heger stated:

       S. Heger began by reviewing where the Task Group had left off. This
       group was waiting on the Open Cell Bottom technology task group to
       develop a test procedure before it could resume development of NSF
       441. The OCBT group has not completed this task, so the HSW group
       may resume activity.

       Dr. Heger was well aware that the Open Cell Bottom Technology Task group

 had presented a proposed testing protocol to NSF for approval and any delay was on


                                            94
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.473 Filed 05/10/21 Page 95 of 168




 the part of her co-conspirator, NSF, not manufacturers of Treatment and Dispersal

 Systems.

       267. Instead of correcting Dr. Heger’s false statements, Ms. Steiner moved

 that the HSW Task Group resume work that was to incorporate both Contained

 Systems and Treatment and Dispersal Systems. The motion was passed.

       268. These events are indicative of the mechanisms of NSF’s conspiracy

 with the Co-conspirators in that NSF employees and agents/apparent agents, in this

 case Ms. Steiner, publicly make statements of fairness and inclusion while

 supporting false and disparaging statements of their Co-conspirators and actions that

 further to aim continued disparagement and ultimately market exclusion of

 Treatment and Dispersal Systems.

       269. Continuing with the development of the NSF Standard 441 pursuant to

 the Joint Committee vote, NSF held a HSW Task group meeting on November 14,

 2019. Prior to that meeting, Mr. Potts provided Dr. Heger a peer-reviewed study

 titled Column Studies of Soil Clogging in a Slowly Permeable Soil as a Function of

 Effluent Quality, Supra, to facilitate a discussion of clogging related to high-strength

 wastewater.

       270. During the HSW Task Group Meeting on November 14, 2019, Mr.

 Potts raised the study and Dr. Heger, as recorded in the minutes, “stated that clogging

 was not part of the pass/fail criteria in other [wastewater treatment] standards.” In


                                           95
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.474 Filed 05/10/21 Page 96 of 168




 dismissing the presented scientific evidence, Dr. Heger also stated that, based on her

 experience, Contained Systems do not have a problem clogging.

        271. Despite claiming that clogging was not to be part of the proposed

 standard, NSF circulated a straw poll to the HSW Task Group on December 6, 2019.

 The straw poll provided the following options regarding the proposed NSF Standard

 441:

        a. Contained systems only test to discharge standard
        b. Treatment and Dispersal Systems tested in lined cell for effluent
           quality and ponding
        c. All systems must test for effluent quality and ponding
        272. This straw poll contradicts Dr. Heger’s statement that leach field

 clogging is not part of the pass/fail criteria. The only options related to Treatment

 and Dispersal Systems include testing ponding due to alleged concerns about leach

 field clogging. As Dr. Heger stated, “clogging [is] not part of the pass/fail criteria,”

 yet NSF and Dr. Heger are suggesting that Treatment and Dispersal Systems should

 still be tested for clogging as part of the pass/fail criteria while Contained Systems

 should not be subject to this requirement.

        273. This straw poll was yet another example of NSF and its Co-conspirators

 furthering the objective of the conspiracy by suggesting that Treatment and

 Dispersal Systems require additional testing and are not as reliable as Contained

 Systems, thus disparaging and limiting the ability of Treatment and Dispersal

 Systems to compete in the market.


                                           96
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.475 Filed 05/10/21 Page 97 of 168




       274. NSF subsequently edited the straw polls without notice to include only

 the two following options:

       • Contained systems only test to discharge standard & Treatment and
         Dispersal Systems test in a lined cell for effluent quality and
         ponding
       • All systems must test for effluent quality and ponding

       275. This revision, again, furthered the objective of NSF and its Co-

 conspirators to distinguish between Contained Systems and Treatment and Dispersal

 Systems and disparage Treatment and Dispersal Systems by suggesting that

 Treatment and Dispersal Systems required additional evaluation criteria.

       276. There is no legitimate reason to test Treatment and Dispersal Systems

 for clogging yet not test Contained Systems for clogging. By proposing a double

 standard, Dr. Heger and NSF were disparaging Treatment and Dispersal Systems

 and suggesting that they clog more frequently than Contained Systems, without

 scientific support, in furtherance of the conspiracy.

       277. After receiving the straw poll, Geomatrix wrote to Ms. Timmer of NSF

 expressing concern that NSF drafted and circulated the straw poll that was a violation

 of its Antitrust Guide and the law. Ms. Timmer did not respond.

       278. Option A, which did not require Contained Systems to test for ponding,

 received 11 votes and Option B, which required all systems to test for ponding,

 received six votes.




                                           97
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.476 Filed 05/10/21 Page 98 of 168




       279. In addition to the 17 votes, numerous comments were made in response

 to the straw poll. The comments included the following from manufacturers of

 Contained Systems:

       • “Combined treatment and dispersal will always represent a
         challenge in terms of developing a standard testing approach.
         Because these systems claim treatment performance/performance
         level, testing and sampling shall be performed on these systems to
         assess and verify their claims as any other systems. However, their
         performance could be significantly impacted by the so call [sic]
         “final dispersal” component of their concept because it is not fully
         independent. Thus in such a case they have to be tested for what they
         are and soil saturation with potential ponding is part of the
         equation.” Submitted by Marie-Christine Belanger, Premier Tech.

       • “Before I am 100% comfortable with Treatment and Dispersal
         Systems testing in a lined cell I would like to see that the test
         methodology represents how the system(s) processes and
         installations are deployed in the field.” Submitted by co-conspirator,
         Nicholas Noble, Orenco Systems, Inc.

       280. Premier Tech currently has eight products and 49 models listed on

 NSF’s product listing of NSF/ANSI Standard 40 Certified Products and two

 products and ten models on NSF’s listing of NSF/ANSI Standard 245 Certified

 Products.   Pleasing Ms. Belanger and Premier Tech is in the financial and

 commercial interest of NSF as Premier Tech must compensate NSF for its listings

 and audits annually.

       281. Several commenters, including some regulatory authorities, expressed

 concern over the attempts to suggest Treatment and Dispersal Systems could not




                                         98
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.477 Filed 05/10/21 Page 99 of 168




 perform effectively and to add additional restrictions to Treatment and Dispersal

 Systems.

       282. George Huefelder, Director of MASSTC, Barnstable County

 Massachusetts regulatory authority, and an expert in the field of testing septic

 products to NSF standards, commented “I don’t see any reason why all systems

 should not be tested in an identical manner.”

       283. A. Dr. Robert Rubin, a national leader in water quality and wastewater

 management from North Carolina State University, commented that a “test protocol

 should be developed to allow testing of any system purporting to treat high-strength

 wastewater.”

       284. Mr. Potts submitted the following comment:

       It is imperative that all systems are tested in an identical manner. NSF
       Standard 40 already has a provision mandating liquid level monitoring.
       The liquid level in a device should be determined by the manufacturer
       of the technology, not by committee members that are competitors in
       the industry. In all systems, all that matters is if the liquid level is below
       the alarm set point. Distinguishing between systems based on design
       element is a direct violation of NSF and ANSI policies and guidelines
       and Federal antitrust law.

       285. On March 18, 2020, NSF circulated a letter signed by Dr. Heger on

 behalf of NSF. The letter’s stated purpose was to “take time to address some of the

 comments received on the straw ballot.” The comments suggest that “the longevity

 of uncontained systems receiving HSW is of concern for many regulators across the




                                            99
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.478 Filed 05/10/21 Page 100 of 168




  US. The time needed to address this longevity in this standard is an item for

  discussion.”

        286. In this March 18, 2020 letter, Dr. Heger omitted any concern for

  longevity of Contained Systems and simply disparaged the longevity of Treatment

  and Dispersal Systems citing no evidence.

        287. In response to Mr. Potts’ comment, Dr. Heger stated:

        The language being developed is for proposed standard 441, not
        standard 40. The balanced group (consisting of industry, public health,
        and users) will determine the requirements of the standard. Differently
        designed systems may raise different health and safety concerns, and
        thus may require different testing methodologies. For example, in the
        Drinking Water Treatment Units standards, a squeeze bottle type filter
        will be tested differently than a faucet filter.

        288. When Geomatrix inquired about Dr. Heger’s response to Mr. Potts’

  comment, Dr. Heger stated that Sharon Steiner of NSF drafted this response and

  further follow-up should be directed to NSF.

        289. Both Dr. Heger and Ms. Steiner are aware that the principal requirement

  of a standard is standardization. While differing products might need a differing test

  setup, ultimately the benchmark, or standard that they are all compared to must be

  identical. If this is not the case, then it is not a standard but rather the epitome of a

  double standard.




                                            100
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.479 Filed 05/10/21 Page 101 of 168




        290. NSF has not been able to cite an example of a standard that differs based

  on product design. There are many different products that NSF certifies; however,

  all are compared to an identical standard.

        291. While NSL has some standards which establish different testing

  procedures for different products when necessary due to product design, no standard

  requires a certain technology to test to requirements beyond the requirements of

  other technologies. In other words, NSL does not and could not properly have two

  different standards for technologies performing the same purpose.

        292. Dr. Heger and Ms. Steiner intentionally conflated testing protocol and

  requirements of the standard in an effort to further the objectives of the conspiracy

  by confusing testing protocol and the requirements of the proposed standard by

  relying on the testing protocol of an irrelevant water filter standard in which all

  products, regardless of testing protocol, must meet the same requirements of the

  standard.

        293. NSF published its March 18, 2020 letter to state regulatory authorities.

        294. Despite the fact that the letter references regulatory needs, the letter,

  signed by Dr. Heger and drafted by NSF, did not address the comments set forth

  above by independent experts in the field.

        295. There is no scientific evidence to support Dr. Heger and Ms. Steiner’s

  proposal to excuse Contained Systems from testing for clogging under proposed


                                          101
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.480 Filed 05/10/21 Page 102 of 168




  Standard 441, while requiring Treatment and Dispersal Systems to undergo testing

  for clogging. NSF and its Co-conspirators are attempting to further the conspiracy,

  thus hindering the advancement of science by not allowing innovative products to

  prove through directly comparative scientific testing that they are able to treat

  wastewater and prevent clogging as well or better than established treatment

  systems.

        296. Similarly, if ponding is an issue with high-strength wastewater, it is an

  issue for all systems that treat high-strength wastewater and testing must be applied

  equally to all products. NSF’s decision to even pursue this straw poll, and support

  of Dr. Heger’s plan and response, suggests ponding is a concern only for Treatment

  and Dispersal Systems and creates the appearance that Treatment and Dispersal

  Systems are problematic compared to Contained Systems. The proposal of a need

  for a double standard is intended to handicap Treatment and Dispersal Systems and

  will also negatively affect consumers by denying them an apple-to-apples

  comparison in furtherance of the conspiracy.

        297. A fair, apples-to-apples test could easily be developed and performed,

  which would evaluate competing technologies under a fair and clearly defined

  standard. But this is precisely what the Co-conspirators and NSF want to stop from

  happening.




                                          102
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.481 Filed 05/10/21 Page 103 of 168




        298. If a level playing field was created through an apples-to-apples test,

  there should be no objection to the proposed Standard 441 and this entire debate

  could be eliminated once and for all. If NSF and its coconspirators were certain

  Treatment and Dispersal Systems could not pass an apples-to-apples test, the

  obvious course of action would be to allow Treatment and Dispersal Systems to test

  and fail the test. The resistance to such a simple and fair solution on the part of NSF,

  its agents, apparent agent, employees and/or representatives and Co-conspirators

  shows that NSF Standard 441 is being used by interested parties for commercial

  benefit and an attempt to exclude Treatment and Dispersal Systems from competing

  in the relevant market in furtherance of the conspiracy.

        299. NSF should have previously adopted, and should now adopt, an apples-

  to-apples test providing Treatment and Dispersal Systems the opportunity to prove

  they can perform as well or better than Contained Systems. The threat not to do so

  disparages Treatment and Dispersal Systems and discourages their acceptance by

  regulators and customers, which only serves the purposes of NSF and its

  coconspirators.

        300. NSF’s behavior attempts to further the conspiracy to exclude Treatment

  and Dispersal Systems from the market and damage the reputation of Treatment and

  Dispersal Systems by raising questions about their ability to treat all wastewater,

  including high-strength wastewater.


                                            103
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.482 Filed 05/10/21 Page 104 of 168




        301.   Treatment and Dispersal Systems easily passed NSF/ANSI Standard

  40 testing. NSF and manufacturers of Contained Systems, including the Co-

  conspirators, are aware of how Treatment and Dispersal Systems perform in the field

  and their desirability to consumers due to performance and cost. NSF and the Co-

  conspirators are unwilling to risk similar results under Standard 441. Again, NSF

  has chosen to support its most lucrative customer base over fairness, fair

  competition, science, and protection of public health.

        302. On March 20, 2020, a meeting of the HSW Task Group was held via

  telephone. A committee member suggested that due to low attendance and other

  more pressing concerns with the COVID-19 pandemic, the meeting be adjourned.

  Dr. Heger and Sharon Steiner together decided not to adjourn the meeting because

  NSF Standard 441 supposedly needed to move forward before the April 2020 Joint

  Committee meeting.

        303. During the meeting on March 20, 2020, in furtherance of the

  conspiracy, Dr. Heger proposed a second straw ballot that would seek approval to

  eliminate Treatment and Dispersal Systems from the proposed NSF Standard 441,

  stating that she always “envisioned two tracks” for these systems. In response to a

  proposal that Standard 441 address treatment of high-strength wastewater and all

  dispersal issues be addressed by NSF/ANSI Standard 240, Dr. Heger proposed that

  both treatment and dispersal certification for Treatment and Dispersal Systems be


                                          104
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.483 Filed 05/10/21 Page 105 of 168




  moved under NSF/ANSI Standard 240 so that Standard 441 could focus only on

  Contained Systems. Dr. Heger and NSF were aware that NSF Standard 240 has only

  been adopted by a single state, that it does not certify systems for wastewater

  treatment capabilities, that it only applies to the dispersal of wastewater for

  gravelless products, and that not a single manufacturer has been certified under

  NSF/ANSI Standard 240.

        304. Dr. Heger made her proposal with full knowledge that NSF and the

  Joint Committee had directed on multiple occasions that the HSW Task Group only

  move forward with a standard that included all technologies.

        305. NSF employees in attendance at the meeting, Sharon Steiner and Jason

  Snider, did not object to Dr. Heger’s proposal. In fact, Ms. Steiner agreed to draft

  the straw ballot and determine how best to distribute it to the broadest possible

  audience, including as many regulators as possible.

        306. During the same meeting, Mr. Bell of BioMicrobics admitted that he

  had ex parte meetings with NSF personnel to discuss NSF standards and the overlap

  between standards. It is a reasonable inference that these conversations were in

  furtherance of the conspiracy to make it more difficult for Treatment and Dispersal

  Systems to obtain regulatory approval and exclude Treatment and Dispersal Systems

  from the market, whether for treatment of residential or high-strength wastewater.




                                          105
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.484 Filed 05/10/21 Page 106 of 168




        307. Despite the efforts of Geomatrix, Dr. Heger and NSF determined that a

  second straw poll would be submitted that would seek approval to completely

  exclude Treatment and Dispersal Systems from the proposed NSF Standard 441 and

  include them in the unrelated NSF/ANSI Standard 240, which has been adopted by

  a single state and to which no products have been certified.

        308. In furtherance of the conspiracy, these statements were again made in

  the presence of state regulatory authorities, and NSF employees supported Dr.

  Heger’s position.

        309. NSF did not discuss NSF Standard 441 at the April 2020 meeting of the

  Joint Committee after being made aware that Geomatrix was considering filing this

  action, and subsequent scheduled meetings of the HSW Task Group have been

  purportedly canceled due to “scheduling conflicts.” The proposed second straw

  ballot has not been circulated publicly.

        310. NSF is aware that its and its participants’ disparaging statements about

  Treatment and Dispersal Systems are untrue.

        311. NSF, the Corporate Defendant, and NSF’s committee and task group

  participants are aware of the issues that have caused high-strength wastewater

  generators to cease using Contained Systems when state regulations allow and turn

  to Treatment and Dispersal and SoilAir Systems. Contained Systems are at




                                             106
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.485 Filed 05/10/21 Page 107 of 168




  significant risk of losing market share to more effective and less expensive

  Treatment and Dispersal Systems and SoilAir.

        312. By proposing to exclude Treatment and Dispersal Systems and SoilAir

  from NSF Standard 441, NSF is handicapping Geomatrix and other manufacturers

  of Treatment and Dispersal Systems, bestowing an unfair benefit on Contained

  Systems in the market, reducing choice and increasing costs for consumers of onsite

  high-strength wastewater treatment systems, and negatively affecting health, safety,

  and the environment. NSF and its Co-conspirators are using the HSW Task Group

  as a method to disparage Treatment and Dispersal Systems to further their

  conspiracy.

        313. NSF and the Co-conspirators are aware of the capabilities of the

  technologies of Geomatrix. They are aware that Geomatrix uses its technology to

  solve problems that NSF/ANSI Standard 40 certified Contained Systems are causing

  in the field. Yet, they are determined to exclude Geomatrix’s products from

  NSF/ANSI Standard 40 and the proposed Standard 441 and do not even want to

  allow the products to be tested side by side and apple-to-apples against Contained

  Systems to prove their capabilities.

        314. NSF and the Co-conspirators are aware that Geomatrix’s products can

  effectively treat and disperse high-strength wastewater. However, during the HSW

  Task Group meetings, NSF and the Co-conspirators have dismissed any suggestion


                                          107
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.486 Filed 05/10/21 Page 108 of 168




  that Geomatrix products, including Treatment and Dispersal Products, can

  effectively treat and distribute high-strength wastewater. Defendants have refused

  to examine the actual evidence, of which they are aware, of the performance of

  Treatment and Dispersal Systems or the repeated failure of Contained Systems and

  have moved relentlessly forward with the false narrative that Contained Systems

  work and Treatment and Dispersal Systems do not.

        315. Customer choice is a strong indicator of the effectiveness of a

  technology.   As demonstrated in Paragraphs 317 through 319, Customers are

  increasingly using Geomatrix’s products to treat and disperse high-strength

  wastewater, repair failures, or ensure proper function of high-strength wastewater

  systems that incorporate Contained Systems. This change in the market is harmful

  to the Corporate Defendants. It is a strong indication of the effectiveness of

  Treatment and Dispersal Systems and the motivation for Contained Systems to use

  their influence in the standard-setting process to exclude them from the proposed

  standard.

        316. Geomatrix has been using its products to treat and disperse high-

  strength wastewater for many years. GST and SoilAir have been, and are currently,

  used on high-strength wastewater systems effectively.      In fact, a number of

  companies use Geomatrix products wherever regulations allow. If regulations

  require a Contained System on a high-strength wastewater system, a number of


                                         108
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.487 Filed 05/10/21 Page 109 of 168




  companies voluntarily use SoilAir to ensure that the Contained System will not cause

  the leach field to clog.

        317. Despite Defendant’s claims that Treatment and Dispersal Systems are

  unable to effectively treat and disperse high-strength wastewater without significant

  concerns about performance and clogging, Geomatrix products, including GST and

  SoilAir, have been routinely used for high-strength wastewater systems. Examples

  of projects on which Geomatrix products have been used for high-strength

  wastewater systems include, but are not limited to, the following:

        •      GST and SoilAir were installed in December 2016 on a new

               Dunkin Donuts store in Middlefield, Connecticut. Since then,

               the system has never utilized more than 50% of the leaching

               system capacity; and

        •      GST and SoilAir were installed in April 2004 as a replacement

               leaching system at the Penny Lane Pub restaurant in Old

               Saybrook, Connecticut. Since then, the system has never utilized

               more than 50% of the leaching system capacity.

        318. Additionally, Defendants are aware that Geomatrix products, GST, and

  SoilAir have been used to repair/rejuvenate, including without replacement, high-

  strength wastewater systems that have previously failed. Examples of this include,

  but are not limited to the following:


                                          109
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.488 Filed 05/10/21 Page 110 of 168




        •    The first SoilAir system was installed in or about October 1998

             on the septic system serving the Blooming Grove Hunting and

             Fishing Club. This system serves the clubhouse, restaurant, and

             associated cottages. When this project was undertaken, the area

             over the leaching system was completely ponded and in failure.

             SoilAir was added to the system, and within a few weeks, the

             leaching system ponding levels were significantly reduced. The

             Pennsylvania Department of Environmental Protection and local

             Sewage Enforcement Officer visited the site and found the

             system performing properly. This ultimately avoided the club

             having to install a replacement system at a cost of in excess of

             $500,000. The system is still working properly today over 20

             years later;

        •    After repeated attempts to fix chronic leach field clogging,

             failures, and constant pumping, SoilAir was added to the onsite

             wastewater system at the New Colony Diner in Monroe

             Connecticut in April 2003. The system operated on less than 50%

             of the leaching system capacity for many years; only pumping of

             the grease trap and septic tank were required. The Connecticut

             Department of Public Health reportedly considered this to be the


                                       110
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.489 Filed 05/10/21 Page 111 of 168




             worst system in the state. A structural failure of the pump tank

             occurred and effectively shut the restaurant down.           This,

             combined with a sale of the business, resulted in a rebuild of the

             entire system due to concerns over additional structural failure of

             the septic system components. Since this work was completed,

             the system has operated on approximately 50% of the leaching

             system capacity;

        •    Bokum Center is a strip mall with a number of stores in it. There

             are two systems at the Center that incorporate SoilAir. The first

             serves the Hong Kong Chinese Restaurant.            This type of

             restaurant is the epitome of a challenging project in the onsite

             septic business due to the extremely high-strength nature of the

             wastewater discharged from the facility. The second system on

             this site serves the former IGA supermarket. These systems were

             outfitted with SoilAir in or about March 4, 2004, to repair

             chronic leach field failure requiring constant pumping. Since the

             installation of SoilAir, the systems have worked for many years

             without any problems other than blower replacement and no

             pumping other than grease trap and septic tanks has been

             necessary;


                                         111
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.490 Filed 05/10/21 Page 112 of 168




        •    The Griswold Inn is the oldest continually operated

             inn/restaurant in America. This system had been in failure for

             many years and required constant pumping to function. SoilAir

             was added in or about August 2018 and about half of the concrete

             galleries were replaced due to structural degradation due to age.

             The other half of the system was rejuvenated with SoilAir. Now

             the system functions properly and pumping is limited to the

             grease trap and septic tank;

        •    SoilAir was installed in March 2014 at the existing failing

             wastewater system at Burger King restaurant in Old Saybrook,

             Connecticut, to remedy repeated failures over several years.

             Since then, the system has never utilized more than

             approximately 40-60% of the leaching system capacity;

             historically, without SoilAir, 100% was insufficient to prevent

             failure;

        •    In or about August 2019. SoilAir was installed on the existing

             failing wastewater system at Dunkin Donuts store in Madison,

             Connecticut, to remedy repeated failures of the dry wells and

             concrete galleries. The drywells were replaced with GST and the

             existing galleries were rejuvenated with SoilAir. Since then, the


                                        112
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.491 Filed 05/10/21 Page 113 of 168




               system has never utilized more than 50% of the leaching system

               capacity; before installation of SoilAir, 100% was insufficient to

               prevent failure; and

        •      In July 2017 SoilAir was installed on the Cumberland Farms in

               Madison, Connecticut, after the existing system failed. SoilAir

               was added to the existing failing leaching system and no

               additional leaching system was constructed. Since then, the

               system has never utilized more than 50% of the leaching system

               capacity; before SoilAir, 100% was insufficient to prevent

               failure.

        319. Importantly, despite their baseless claims about Uncontained Systems,

  the Defendants are aware that Geomatrix’s products have been used to replace or

  repair failing Contained Systems, including systems manufactured by the Corporate

  Defendants, on high-strength wastewater projects. Examples include, but are not

  limited to, the following:

        •      On or about May 2, 2019, SoilAir was installed on a wastewater

               leaching system served by a Contained System Manufactured by

               Defendant Hoot Systems at the RaceTrac convenience store in

               Plant City, Florida. Geomatrix was retained to install SoilAir on

               this system because it had clogged the leach field and it was in


                                          113
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.492 Filed 05/10/21 Page 114 of 168




             failure. Since the installation of SoilAir on the existing leach

             field, the system has never utilized more than 50% of the

             leaching system capacity; before SoilAir, 100% was insufficient

             to prevent failure;

        •    In or about June 2012, Geomatrix installed SoilAir on a

             wastewater leaching system served by a Norweco Contained

             System at a 99 Restaurant in Andover, Massachusetts. Before

             the installation of SoilAir, the Norweco Contained System

             clogged and failed the leach field within approximately two

             years of installation. SoilAir was added to the existing leaching

             system for several months. After that time, it was removed

             because the leaching system had been operating properly for this

             time interval that SoilAir was implemented. The leaching system

             functioned for two more years after the removal of SoilAir and

             then again failed. The system owner is now having the Norweco

             Contained System removed and is installing a permanent SoilAir

             system;

        •    In or about September 2015, a leaching system served by a

             BioMicrobics Contained System failed at a 99 Restaurant in

             Mashpee, Massachusetts. The BioMicrobics Contained System


                                        114
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.493 Filed 05/10/21 Page 115 of 168




               had clogged the leach field. A SoilAir system was installed on

               the existing leach field. Although the pressure distribution

               system orifices, downstream of the BioMicrobics unit have

               clogged on a few occasions with sludge, the leaching system has

               operated on 50% of capacity, when previously 100% was

               insufficient; and

        •      Geomatrix has been engaged to fix a failing onsite wastewater

               system, consisting of Nibbler and an Advantex Contained

               Systems that discharge to a bottomless sand filter (“BSF”), due

               to a historic failure at a Cumberland Farms convenience store in

               Johnston, Rhode Island.     Because of their experience with

               SoilAir on many other sites, the system owner has chosen to

               remove the Nibbler and Advantex Contained Systems and

               replace them with SoilAir and GST.

        320. Failing to abide by its Standards Development Policy and the Antitrust

  Guide, NSF, and Dr. Heger have been working on a draft NSF Standard 441 that

  effectively precludes Treatment and Dispersal Systems from certification.

        321. An apples-to-apples test can easily be developed to determine the

  ability of any technology to treat high-strength wastewater.




                                          115
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.494 Filed 05/10/21 Page 116 of 168




        322. NSF’s actions in publishing to regulators, and others, discussions of a

  proposed NSF Standard 441 that would preclude certification of Treatment and

  Dispersal Systems improperly and unfairly disparages Treatment and Dispersal

  Systems and impairs their marketability. Such statements have been used to further

  the conspiracy.

        323. NSF’s action with respect to the promulgation of an NSF Standard 441

  that would preclude certification of Treatment and Dispersal Systems violates

  Section 2(a) of NSF’s Antitrust Guide, which provides, in relevant part, that

  “standards programs must not be used as devices to . . . boycott competitors, or

  otherwise lessen competition.”

        324. The attempted exclusion of Treatment and Dispersal Systems from

  NSF Standard 441 is handicapping Geomatrix and other manufacturers of Treatment

  and Dispersal Systems, conferring an unfair benefit on Contained Systems, including

  the Co-conspirators, in the market, reducing choice and increasing costs for

  consumers of onsite wastewater treatment systems, and negatively affect public

  health, safety, and the environment.

                    LIABILITY OF NSF FOR THE ACTION OF ITS
                        AGENTS/APPARENT AGENTS

        325. NSF, through its employees, agents, and apparent agents, directly

  agreed to and participated in the conspiracy.




                                          116
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.495 Filed 05/10/21 Page 117 of 168




        326. NSF is also responsible for misconduct committed by its members

  vested with and acting under NSF's actual or apparent authority, including the Co-

  conspirators.

        327. The anticompetitive and unlawful collusive actions of the Co-

  conspirators described herein were committed with and under the authority or

  apparent authority of NSF.

        328. NSF is responsible for monitoring and enforcing compliance with its

  and ANSI’s due process rules.

        329. Many of the Co-conspirators, including Mr. Bell, Mr. Suchecki, and Dr.

  Heger, acted with the actual or apparent agency of NSF.

        330. Said Co-conspirators, used their authority to establish new task groups,

  disband existing task groups, establish objectives for the Joint Committee and task

  groups, direct work to their preferred task groups, and appoint themselves, or others

  with aligned interests, to leadership positions on those task groups. Including, but

  not limited to the following examples of actions taken by Co-conspirators:

        •      Appointment of Jim Bell as Chairperson of the Industry Group

               on or about September 20, 2007;

        •      Continuation of the “Bottomless Systems” Task Group despite

               no issue papers being presented on or remaining open issues on

               Motion by Mr. Bell for the purpose of “addressing” “issues and


                                          117
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.496 Filed 05/10/21 Page 118 of 168




             questions with [bottomless systems] that need to be address

             [sic]” and appointment of Mr. Bell as chairperson, despite his

             obvious conflict of interest as a manufacturer of a competing

             product on October 28, 2009;

        •    Appointment of Mr. Bell as chairperson of the High-Strength

             Wastewater Task Group on September 23, 2014;

        •    Creation of the NSF/ANSI 40 Task Group based on Mr.

             Suchecki’s recommendation that Treatment and Dispersal

             Systems “may require different ways to verify performance

             through testing” on September 24, 2014;

        •    Setting the objective that the United States Environmental

             Protection Agency’s ETV Protocol be the basis for a high-

             strength standard despite NSF, Mr. Bell, and Dr. Heger’s having

             a financial interest in the ETV protocol without disclosure of

             such financial interest after straw poll submitted to the Joint

             Committee in 2013;

        •    Reactivating the “Open Bottom” Task Group and appointing Mr.

             Bell as chairperson despite his employer selling a competing

             product and no “open bottom” products;




                                       118
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.497 Filed 05/10/21 Page 119 of 168




        •    Appointment of Sara Heger, who received funding from

             BioMicrobics related to the US EPA ETV, and she received

             funding from a distributor of BioMicrobics and Hoot Systems

             regarding marketing assistance, as Chairperson of the High-

             Strength Wastewater Task Group on September 24, 2014, after

             Mr. Bell resigned due to complaints of a conflict of interest by

             participants;

        •    Mr. Bell directed that the issue of whether NSF/ASNI Standard

             40 should be divided into two sections to “differentiate between

             open bottom cell technology” should be presented to the State

             Onsite Regulatory Association, an association comprised of

             almost all of the state regulatory agencies, on September 24,

             2014;

        •    Mr.     Bell’s   presentation   of   Issue   Paper   No.   2015-3

             recommending that the Joint Committee treat Contained and

             Treatment and Dispersal Systems differently under NSF/ANSI

             Standard 40;

        •    Dr. Heger’s recommendation that a High-Strength Standard

             initially not include Treatment and Dispersal Technologies on, at

             least, March 2, 2016;


                                         119
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.498 Filed 05/10/21 Page 120 of 168




        •    Mr. Bell’s direction to the HSW Task Group that the “the

             question of whether or not to include bottomless systems in [the

             High-Strength Wastewater] standard is taken back to the Joint

             Committee for a vote…” on March 2, 2016;

        •    Dr. Heger’s continued statements supporting and pursuing the

             exclusion of Treatment and Dispersal Systems from the High-

             Strength Wastewater Standard as chairperson of the HSW Task

             Group, including during meetings held on at least April 20, 2016,

             September 21, 2016, March 29, 2017;

        •    Mr. Bell and Mr. Suchecki proposing changes to NSF’s

             certification policies during the private Industry Forum on

             September 21, 2016;

        •    Mr. Bell, as a Joint Committee member and vice-chair of the

             HSW Task Group, proposing that whether to include Treatment

             and Dispersal Systems in the proposed High-Strength Standard

             was a concern after being directed by NSF and the Joint

             Committee on September 21, 2016 to include all technologies in

             the proposed standard;

        •    Mr. Suchecki’s motion, as a Joint Committee member, to create

             a task group to create “a recommended test procedure” for


                                        120
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.499 Filed 05/10/21 Page 121 of 168




             Treatment and Dispersal Systems on September 20, 2017, even

             though his employer manufacturers a competing product and has

             no expertise with these systems;

        •    Dr. Heger’s motion that the HSW Task Group resume work only

             related to Contained Systems on September 19, 2018;

        •    Dr. Heger’s proposal, as chairperson of the HSW Task Group

             and Joint Committee member, that only Treatment and Dispersal

             Systems needed to be tested for clogging, and not Contained

             systems, during numerous meetings of the Joint Committee and

             HSW Task Group meetings, including the HSW Task Group

             meeting held on March 20, 2020;

        •    Dr. Heger’s suggestion, preparation, and direction to circulate a

             straw poll that suggested that Contained Systems and Treatment

             and Dispersal Systems should be required to meet different

             standards under the proposed High-Strength Standard initially

             opened on December 6, 2019, withdrawn on December 13, 2019,

             revised and reopened on December 13, 2020;

        •    Dr. Heger’s proposal for a second straw poll that requested a vote

             on whether Treatment and Dispersal Systems should be excluded

             from the proposed high-strength wastewater standard despite


                                        121
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.500 Filed 05/10/21 Page 122 of 168




              being repeatedly told by the Joint Committee to include all

              systems under the proposed standard on March 20, 2020; and

        •     Preparation and distribution of official responses to comments

              made by participants in the standard-setting process, including

              Dr. Heger’s responses to comments on the HSW Task Group

              straw poll dated March 10, 2020.

        331. Said Co-conspirators, set the agendas, responded to negative comments

  on behalf of NSF, prepared straw ballots which NSF circulated, and used the

  authority granted by NSF to benefit their employers or their own interests.

        332. NSF employees and said Co-conspirators have proposed over 70% of

  the substantive motions voted on at Joint Committee meetings in the past 4 years,

  including all of the motions related to Proposed Standard 441 and all motions, save

  one, related to Treatment and Dispersal Systems despite making up only between

  eleven and fifteen percent of the Joint Committee.

        333. Said Co-conspirators used their authority, or appearance of authority,

  to disparage Treatment and Dispersal Systems and take actions with the intended

  and actual result of excluding Treatment and Dispersal Systems from NSF/ANSI

  Standard 40 and the HSW Standard, and, ultimately, the market, including

  controlling motions, controlling chairmanship of task groups, and controlling task

  group membership.


                                          122
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.501 Filed 05/10/21 Page 123 of 168




         334. Certain Co-conspirators were in charge of the Industry Group and User

  Group, which set commercial terms and policies of NSF. The Co-conspirators used

  this position and the authority granted to them by NSF to coordinate efforts to

  exclude Treatment and Dispersal Systems from standards and, ultimately, the

  market.

         335. NSF was made aware of said Co-conspirators' actions on several

  occasions and did not take any action to curtail the effort of said Co-conspirators to

  use NSF’s standard-setting process for commercial gain by excluding Treatment and

  Dispersal Systems from the standards and, therefore, the market. Accordingly,

  NSF’s failure to act to enforce its due process rules resulted in, at least, its ratification

  of said co-conspirator’s actions.

         336. Geomatrix has never requested special treatment or unfair standards to

  promote its products or technology. Geomatrix has repeatedly petitioned NSF to

  enforce its due process rules and provide a fair process that treats all manufacturers

  the same.

         337. On numerous occasions, Geomatrix alerted NSF of the Co-

  conspirators’ anticompetitive activities occurring within the Joint Committee and

  associated Task Groups. Geomatrix did so through letters, electronic mail, and

  statements at Joint Committee and Task Group meetings. Despite this notice, NSF

  ignored Geomatrix’s complaints, took no meaningful actions to investigate or


                                              123
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.502 Filed 05/10/21 Page 124 of 168




  remedy these violations, and permitted the Co-conspirators to continue violating

  NSF and ANSI due process rules and thereby continue the conspiracy.

        338. By its failure to monitor and enforce NSF and ANSI due process rules,

  and to respond to Geomatrix’s specific complaints concerning violation of NSF and

  ANSI due process rules, NSF is responsible for, and is complicit in, the abuse of

  authority and anticompetitive conduct by Jim Bell, Ron Suchecki, Nick Noble, and

  Sara Heger, each of whom was cloaked in authority to act on behalf of NSF and use

  the reputation of NSF to further the conspiracy through their dominance positions as

  members of the Joint Committee and leadership positions on Task Groups. By its

  failure to act, NSF has authorized and ratified the anticompetitive conduct of the Co-

  conspirators and has joined in and become parties to their combination and

  conspiracy.

        339. As set forth herein, unless NSF acts promptly to remedy the continuing

  anticompetitive effects of the actions of its employees and the Co-conspirators, in

  which it acquiesced and ratified, there remains a grave risk that any implementation

  of a High-Strength Wastewater Standard, will unlawfully exclude from the market

  or place unlawful restriction on Treatment and Dispersal Systems in violation of due

  process and antitrust law.

                  NSF’s Pattern of Closed Meetings, Backdoor Dealings,
                      and Anticompetitive Unfair Trade Practices




                                           124
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.503 Filed 05/10/21 Page 125 of 168




        340. NSF has been accused of self-dealing, pursuing the commercial

  interests of its customers, and conflicts of interest in the standard-setting process in

  connection with other industries in which it sets standards.                 See, e.g.,

  www.clubindustry.com/commercial-clubs/nsf-health-and-fitness-facilities-

  standard-withdrawn;

  www.apnews.com/febd833b45904e04a0aac1ba101460b3/Conflict-of-interest-

  concerns-may-slow-fight-against-disease.

        341. On or about May 10, 2018, NSF organized a conference call, at the

  request of a Joint Committee member, with select manufacturers to discuss joint

  action to defeat a proposed regulatory change in Florida. Geomatrix was not one of

  the select manufacturers invited to participate on the conference call. Geomatrix

  representatives, informed of the existence of the conference call by one of the

  selected manufacturers, dialed into the conference call.

        342. Upon joining the conference call, Geomatrix announced its presence. It

  became immediately clear that the purpose of the call was a joint action by NSF,

  Joint Committee members, and certain manufacturers to protect market share by

  defeating a regulatory change and thus excluding from the market a new,

  nonproprietary, and less expensive technology developed and proposed by the State

  of Florida. The State of Florida invested in this development effort to find a




                                            125
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.504 Filed 05/10/21 Page 126 of 168




  technology that could more reliably, and cost-effectively, treat nitrogen than the

  commonly utilized Contained Systems.

        343. Geomatrix stated on the conference call that it was an improper joint

  action and promptly left the call. Geomatrix reported its concerns to NSF.

        344. NSF, through Ms. Steiner, informed Geomatrix that it organized the

  May 10, 2018 call at the request of a Joint Committee Member, Roxanne Groover.

  The call included manufacturers of propriety wastewater treatment systems to

  discuss a joint response to a pending regulation that would allow competition from

  non-proprietary wastewater systems in the same market segment.

        345. NSF maintains an “Industry Group” of wastewater technology

  manufacturers.    NSF also maintains a “Regulatory/User Group” for regulators,

  users, and non-manufacturer participants.

        346. The Industry Group meets, at least, before each meeting of the Joint

  Committee. NSF employees attend the Industry Group and make presentations and

  respond to questions. The Industry Group sets the goals for manufacturers and other

  industry members for the upcoming year. The industry group also sets aspects of

  certification policy for NSF.

        347. Prior to 2017, the Industry Group would provide a summary of its

  meeting at that meeting of the Joint Committee and that summary was included in




                                          126
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.505 Filed 05/10/21 Page 127 of 168




  the meeting summary. However, in 2017, NSF appears to have ceased allowing

  summaries of this secret group at the Joint Committee meeting.

        348. The industry group ceased providing meeting summaries in furtherance

  of concealing the conspiracy between NSF and the Co-conspirators.

        349. NSF invites manufacturers with a certified product to the Industry

  Group. This group is primarily made up of manufacturers of Contained Systems.

  The group has been chaired by Jim Bell and Ron Suchecki.              Non-invited

  manufacturers are not informed of the meeting or allowed to attend. The meeting is

  not open to participation by non-industry members or uninvited industry members.

        350. Requests by Geomatrix for information on the selection and

  constitution of the group’s membership and meeting summaries have been ignored

  or refused by NSF.NSF and the Industry Group have jointly worked to further the

  conspiracy to exclude Treatment and Dispersal Systems from the market through

  disparagement and exclusion from Standards.

        Expansion of Conspiracy Beyond NSF Standard-Setting Process

        351. The Co-conspirators have also used positions of influence within

  NOWRA to further the objective of the conspiracy.

        352. NOWRA serves as the leading national industry organization for onsite

  wastewater products.




                                         127
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.506 Filed 05/10/21 Page 128 of 168




         353. NOWRA claims to pursue onsite wastewater manufacturers' interests

  by pursuing favorable legislation and providing marketing and educational

  opportunities.

         354. NOWRA is governed by an Executive Committee comprised of the

  current President, the past president, the incoming president, and the treasure.

         355. In 2020, the Executive Board consisted of President Carl Thompson.

  Mr. Thompson is an employee of Infiltrator Water Systems (“Infiltrator”). Infiltrator

  manufacturers and sell numerous onsite wastewater products, including Contained

  Systems and the Presby Uncontained System.              Infiltrator has previously been

  accused of misappropriating the intellectual property and trade secrets of Geomatrix,

  resulting in multiple legal actions. Infiltrator has also been the defendant in a number

  of other actions related to its alleged illegal activities.

         356. The other members of the Executive Committee were Mr. Bell, Dr.

  Heger, and Treasurer Curtis Moore.

         357. Due to unity of interests, it was predictable that Infiltrator would join

  Mr. Bell and Ms. Heger in their pursuit of the conspiracy.

         358. Mr. Bell and Dr. Heger, along with Infiltrator, have had control of

  NOWRA for several years.

         359. NOWRA holds the largest and most respected industry meeting

  annually known as the NOWRA Onsite Wastewater Mega-Conference.


                                             128
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.507 Filed 05/10/21 Page 129 of 168




        360. NOWRA has significant influence in the onsite wastewater industry,

  and its decisions impact legislation that determines the ability of manufacturers of

  onsite wastewater products to enter new markets.

        361. NOWRA held its annual Onsite Wastewater Mega-Conference on

  November 16 and 18, 2020.

        362.   During the 2020 NOWRA Conference, Dick Batchelder of Infiltrator

  Water Systems, a manufacturer of two Treatment and Dispersal Systems, made a

  presentation entitled “Combined Treatment and Dispersal Systems: What, How and

  Why.”

        363. Mr. Batchelder, unfortunately, made false statements regarding

  industry participants during his presentation. These statements expressly excluded

  Geomatrix as a participant in the market. What could have been used as a tool to

  combat the conspiracy was used, instead, to make false claims about Geomatrix.

        364. Following the prerecorded presentation, NOWRA held a live question

  and answer session for Mr. Batchelder and other presenters. When questioned by

  Mr. Potts as to why Geomatrix was excluded as an industry participant, Mr.

  Batchelder was unable to articulate a reasonable response.

        365. Following some discussion, co-conspirator Dr. Heger, the incoming

  President of NOWRA, and members of the Executive Committee stated:

        Okay, I’m going to step in right here now. This has actually nothing to
        do with NOWRA. We reviewed Dick’s abstract; that’s where our review

                                          129
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.508 Filed 05/10/21 Page 130 of 168




        stopped and I really think that this is a better conversation held off-line.
        If you want to talk about technical merits of the presentation, that’s okay,
        but we can’t get into those issues right now…This was not NOWRA’s
        presentation; this was Dick’s presentation.

        366. NOWRA proceeded to post the presentation to its website.

        367. NOWRA did not post the question and answer session to its website,

  despite posting all other such sessions.

        368. Following Mr. Batchelder’s presentation and Dr. Heger’s interference,

  Geomatrix wrote to NOWRA in an attempt to address this issue. NOWRA did not

  present the issue to its entire board but took action denying Geomatrix’s request for

  corrective action through the Executive Board's decision, which included Mr. Bell

  and Ms. Heger, who were already named in this lawsuit.

        369. Mr. Bell and Ms. Heger used their position at NOWRA, and agreement

  with Infiltrator to use NOWRA to preclude Geomatrix products from the market, to

  take retaliatory action against Geomatrix and allow its competitors to make false

  statements and unfairly compete.

        370. The NOWRA Executive Board acted in concert with the Co-

  conspirators to further the interests of BioMicrobics, Mr. Bell’s employer and

  funding party of Dr. Heger’s research, and Infiltrator by allowing Infiltrator to make

  false statements about Geomatrix in retaliation for filing this action. They again

  used their positions at NOWRA to further the conspiracy with NSF by damaging

  Geomatrix’s position in the market.

                                             130
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.509 Filed 05/10/21 Page 131 of 168




                                  COUNT I
                           ANTITRUST VIOLATIONS
                                (15 U.S.C. § 1)
                         (AGAINST ALL DEFENDANTS)

        371. Geomatrix realleges the preceding Paragraphs as if fully set forth

  herein.

        372. The relevant product market for the purpose of Count I is the sale of

  products for onsite treatment of residential and commercial wastewater. Treatment

  of wastewater prior to dispersal into the environment, under certain circumstances,

  is required by federal and state law. Users cannot substitute municipal treatment for

  onsite treatment systems because onsite treatment systems are installed in areas

  where municipal wastewater systems are generally unavailable. Users cannot

  reasonably substitute traditional septic systems for Contained or Treatment and

  Dispersal Systems when conditions and regulations require treatment of wastewater

  prior to dispersal.

        373. The relevant geographic market is the United States.

        374. There are at least 41 manufacturers of Contained Systems that

  collectively sell in excess of 90% of devices for treatment of residential and

  commercial onsite wastewater in the United States and the vast majority of systems

  for onsite high-strength wastewater treatment in the United States. The same

  manufacturers make up the majority of companies that seek NSF certification of

  wastewater treatment products.


                                          131
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.510 Filed 05/10/21 Page 132 of 168




         375. GeoMat is one of five Treatment and Dispersal Systems that has

  successfully passed NSF/ANSI Standard 40 testing and received certification from

  NSF.

         376. Geomatrix’s products are able to both treat and disperse water, are low

  in profile, and take up less space than traditional methodologies. Geomatrix’s

  products cost less to consumers than the products of Contained Systems and their

  dispersal component and do not require the same extensive maintenance and an

  additional leach field. Because of their patented design, Geomatrix systems can be

  placed high in the soil profile where there is more oxygen leading to better

  performance.

         377. GeoMat, specifically, better contacts and spreads out the wastewater to

  the underlying soil or sand. The total installed cost, and continuing maintenance

  costs, is also less than Contained Systems and associated leach fields and because of

  their superior performance, as described supra, they are disruptive entrants into the

  relevant market, threatening to decrease the market share of manufacturers of

  Contained Systems.

         378. Geomatrix thus competes in the relevant product market—as a minority

  player—against approximately 41 manufacturers of Contained Systems, many of

  whom have multiple Contained Systems, that have obtained NSF/ANSI Standard 40

  certification.


                                          132
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.511 Filed 05/10/21 Page 133 of 168




        379. There are currently three Treatment and Dispersal Systems listed as

  certified by NSF under NSF/ANSI Standard 40 that are sold by two manufacturers.

  One Treatment and Dispersal System manufacturer, Infiltrator Water Technologies,

  LLC (“Infiltrator”), recently acquired Presby. Infiltrator was subsequently

  purchased by Advanced Drainage Systems. This consolidation has resulted in the

  loss of members on the NSF committees that manufacture Treatment and Dispersal

  Systems and has created further imbalance and stacked the deck in favor of the

  manufacturers of Contained Systems.

        380. The products at issue are in and a part of interstate commerce, make

  extensive use of the instrumentalities of interstate commerce, and substantially affect

  interstate commerce. Any restraint of trade in the relevant market, including the

  restraints specifically alleged in this Complaint, directly and substantially restrain

  and affect interstate commerce.

        381. Section 1 of the Sherman Act makes illegal “[e]very contract,

  combination in the form of a trust or otherwise, or conspiracy, in restraint of trade

  or commerce among the several States, or with foreign nations. 15 U.S.C. § 1.

        382. Defendants NSF, BioMicrobics, Hoot, and James Bell, in combination

  and conspiracy among themselves and Dr. Heger, Ronald Suchecki, and Nicholas

  Noble, beginning in or about September 2017, conspired to restrain competition in

  the relevant markets for onsite wastewater treatment systems.


                                           133
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.512 Filed 05/10/21 Page 134 of 168




        383. The attempted exclusion of Treatment and Dispersal Systems,

  devaluation of NSF certifications of Treatment and Dispersal Technologies, and

  disparagement of such technology was not and could not have been the product of

  coincidence or mere parallel conduct. To achieve their unlawful objective, the

  Defendants needed to, and did, coordinate their efforts at every crucial stage of the

  standard-setting process. The Defendants colluded in an effort to discredit and

  devalue the NSF/ANSI Standard 40 certifications of Treatment and Dispersal

  Systems and to exclude Treatment and Dispersal Products from NSF Standard 441

  and coordinated their conduct with the positions of authority on the Joint Committee

  which they held and the task groups they controlled. The Corporate Defendants

  undertook these actions knowingly and intentionally by exploiting the authority of

  NSF and wantonly violating the rules, procedures, and due process requirements of

  NSF. Standard-setting by NSF, comprised of companies with horizontal and vertical

  business relations, is permitted under the antitrust laws only if conducted in a

  nonpartisan manner and in the presence of meaningful safeguards against

  manipulation of the process by members with economic interests in stifling product

  competition.    The Corporate Defendants’ collusive abuses of authority and

  violations of these rules for unlawful exclusionary purposes violate Section 1 of the

  Sherman Act.




                                          134
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.513 Filed 05/10/21 Page 135 of 168




        384. Defendant NSF had an obligation to ensure compliance with the due

  process rules and procedures so as to ensure fairness of the standard-setting process

  to all participants and to ensure that the authority of NSF and its standard-setting

  process is not abused for anticompetitive purposes.

        385. Defendant NSF failed in its obligations to ensure compliance with its

  due process rules and procedures and knowingly allowed the Co-conspirators to

  violate these rules, procedures, and due process requirements so as to achieve

  anticompetitive and unlawful objectives in restraint of trade. They thereby joined in

  and became part of the illegal combination and conspiracy among the Corporate

  Defendants. But for NSF’s failure to enforce its due process rules and procedure,

  the Corporate Defendant could not have advanced the conspiracy.

        386. Defendant NSF additionally undertook affirmative actions to advance

  the conspiracy as set forth above.

        387. The unlawful and anticompetitive actions of the Defendants constitute

  violations of Section 1 of the Sherman Act per se, under a “quick look” standard,

  and under the rule of reason.

        388. The anticompetitive actions of the Defendants have caused Geomatrix,

  manufacturers of Treatment and Dispersal Systems, and the public to incur antitrust

  injury and have harmed competition generally. Because of the unlawful actions of




                                          135
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.514 Filed 05/10/21 Page 136 of 168




  the Defendants, the corporate defendants have maintained control of the relevant

  market through the exclusion of Treatment and Dispersal Systems.

         389. Apart from furthering the conspiracy and reaping, through the

  conspiracy, the ultimate benefits of eliminating competition in the onsite wastewater

  treatment market, the Defendants’ conduct is against their economic interest. They

  have engaged in this conduct for the sole purpose of excluding competition in the

  relevant markets and further entrenching dominant positions in the sale of onsite

  wastewater treatment systems.

         390. As a market participant, Geomatrix has standing to assert claims for this

  antitrust injury.

         391. As a result of the unlawful and anticompetitive acts of the Defendants,

  including failure of NSF to prevent these acts, the Corporate Defendants have seized

  unfair competitive advantages and unlawfully restrained competition from

  alternative technologies, including Geomatrix’s products.        These acts restrain

  competition in the markets for onsite wastewater treatment and have effectively

  restrained innovation of technology for onsite wastewater treatment.

         392. If the NSF standards for onsite wastewater treatment do not permit

  Treatment and Dispersal technologies, companies like Geomatrix will be eliminated

  from the onsite wastewater treatment markets, notwithstanding the proven

  effectiveness of their technologies. As a result, users of onsite wastewater treatment


                                           136
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.515 Filed 05/10/21 Page 137 of 168




  systems are being denied access to innovative and less expensive technology offered

  by Geomatrix and other excluded companies.

        393. As a result of the Defendants’ unlawful and anticompetitive conduct,

  Geomatrix has been damaged in its business and property. The actions of the

  Defendants detailed above have acted to block Geomatrix from obtaining approvals

  in the majority of states that have adopted NSF Standard 40. Geomatrix is ready,

  willing, and able to sell its technology in these states.

        394. Geomatrix has already been damaged by the Defendants’ actions

  related to NSF Standard 441 and will continue to incur damage until and unless such

  actions cease and unless Treatment and Dispersal Systems are equally included in

  Standard 441. Geomatrix has faced significant resistance to its products based on

  the Defendants’ actions, described above, related to NSF Standard 441.

        395. As a direct and proximate result of the unlawful conduct of the

  Defendants, Geomatrix has been unable to enter new markets, experienced

  significant delay and legal fees in obtaining state approvals, suffered loss of market,

  and damage to its ability to sell its products in the relevant market.

        396. As a direct and proximate result of the unlawful conduct of Defendants,

  Geomatrix has been damaged, continues to suffer substantial damages, and is

  entitled to an injunction, treble damages, attorneys’ fees, and costs.

                                    COUNT II
                               UNFAIR COMPETITION

                                            137
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.516 Filed 05/10/21 Page 138 of 168




                               (15 U.S.C § 1125)
                        (AGAINST NSF INTERNATIONAL)


        397. Geomatrix realleges the preceding Paragraphs as if fully set forth

  herein.

        398. Defendant NSF made and/or published false and/or misleading claims,

  including but not limited to the following:

        a.     Failing to enforce its due process rules and procedures between

        September 2017 and the present;

        b.     Publishing marketing material claiming the NSF provides a fair

        and open process for standards-setting continuing from at least 2014

        and the present;

        c.     Publishing marketing material claiming that products certified

        under NSF/ANSI Standard 40 would have a superior market position

        continuing from at least 2014 and the present;

        d.     Informing Geomatrix that it abides by the Standards

        Development Process and Antitrust Guide continuing from at least

        2014 and the present;

        e.     Creating and publishing an issue paper stating that Treatment and

        Dispersal Systems did not fit under NSF/ANSI Standard 40 in

        September 2017;



                                          138
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.517 Filed 05/10/21 Page 139 of 168




        f.      Attempting to exclude Geomatrix from the market through false

        statements from September 2017 to the present;

        g.      Directing manufacturers of Treatment and Dispersal Systems to

        create a testing protocol when such protocols had previously been

        approved by NSF and certifications had been granted in September

        2017;

        h.      Refusing to fund a testing protocol created by manufacturers of

        Treatment and Dispersal Systems after directing that such testing

        protocol must be developed to avoid exclusion under NSF Standard 441

        in September 2017;

        i.      Organizing and facilitating the High-Strength Wastewater Task

        Group and allowing it to move forward with a standard that excludes

        Treatment and Dispersal Systems and SoilAir from September 2017 to

        present;

        j.      Making public statements that require NSF Standard 441 to

        incorporate all technologies and subsequently placing blame for the

        delay in the standard-setting process on Geomatrix and manufacturers

        of Treatment and Dispersal Systems and stating that they will be

        excluded under the Standard from September 2017 to present;




                                          139
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.518 Filed 05/10/21 Page 140 of 168




        k.    Publishing untrue and unverified claims by its employees,

        agents, apparent agents, and participants that Treatment and Dispersal

        Systems did not meet the requirements of NSF/ANSI Standard 40 and

        are unable to reliably treat high-strength wastewater;

        l.        Providing a forum for its employees and participants to

        disparage Treatment and Dispersal Systems and publishing those

        untrue statements to regulatory authorities and Geomatrix’s customers

        and potential customers;

        m.    Allowing, enabling, and assisting manufacturers of Contained

        Systems in using its standard-setting process to spread false and

        misleading information about Treatment and Dispersal Systems;

        n.    Using its standard-setting process for its commercial benefit and

        commercial benefit of its most beneficial customers by excluding or

        limiting competition despite advertising the fairness, openness, and

        non-commercial purpose of the standard-setting process; and

        o.    Allowing, enabling, and assisting manufacturers of Contained

        Systems in using its standard-setting process as a means to exclude or

        limit the ability of Geomatrix and other manufacturers of Treatment and

        Dispersal Systems to enter the market and/or effectively compete while

        advertising its process as fair, open, and non-commercial.


                                          140
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.519 Filed 05/10/21 Page 141 of 168




        399. Defendant made and/or published the false and/or misleading

  statements in connection with the commercial nature of its business.

        400. Defendant’s statements misrepresent the nature, quality, and/or

  characteristics of the products of Geomatrix and the certification obtained by

  Geomatrix from NSF.

        401. Defendant’s statements and actions misrepresent the nature, quality,

  and/or characteristics of its own services.

        402. Defendant’s misconduct is unlawful, immoral, unethical, oppressive,

  unscrupulous, and offends public policy.

        403. Geomatrix demanded in writing that NSF cease and desist its false

  and/or misleading claims and the publication of false and misleading claims in the

  forum provided by NSF.

        404. Defendant has refused to cease its unfair competition and refused to

  address the false and/or misleading claims.

        405. As a direct and proximate result of Defendant’s making and publication

  of false/misleading claims, Geomatrix has been damaged, continues to suffer

  damages, and is entitled to an injunction and monetary damages, including but not

  limited to damage control expenses.

                                    COUNT III
                              UNFAIR COMPETITION
                                 (15 U.S.C § 1125)


                                           141
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.520 Filed 05/10/21 Page 142 of 168




     (AGAINST BIOMICROBICS, JAMES BELL, AND HOOT SYSTEMS)

        406. Geomatrix realleges the preceding Paragraphs as if fully set forth

  herein.

        407. Defendants BioMicrobics, James Bell, and Hoot Systems intentionally

  violated the due process requirement of the standard-setting process in an attempt to

  disparage and preclude Geomatrix products from the market.

        408. Defendants BioMicrobics, James Bell, and Hoot Systems made and/or

  published false and/or misleading claims, including but not limited to the following:

        a.     Stating the Contained Systems are superior to Treatment and

               Dispersal Systems from September 2017 to present;

        b.     Stating that Treatment and Dispersal Systems should not be

               eligible for certification under NSF/ANSI Standard 40 from

               September 2017 to present;

        c.     Intimating that Treatment and Dispersal Systems cause clogging

               when used to treat high-strength wastewater from 2018 to

               present;

        d.     Submitting issue papers to the Joint Committee designed to

               disparage Treatment and Dispersal Systems technology from

               September 2017 to present;




                                          142
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.521 Filed 05/10/21 Page 143 of 168




        e.     Making statements in Joint Committee and Task Group meetings

               disparaging Treatment and Dispersal Systems from September

               2017 to present;

        f.     Creating task groups to address so-called issues with Treatment

               and Dispersal systems;

        g.     Serving in leadership positions on task groups related to

               Treatment and Dispersal systems and using such positions to

               cause harm to Treatment and Dispersal Systems from September

               2017 to present; and

        h.     Have consistently referred to Treatment and Dispersal Systems,

               including Geomatrix products, as “uncontained systems” in an

               effort to diminish confidence in those technologies from 2018 to

               the present.

        409. Defendants made and/or published the false and/or misleading

  statements and took these illegal actions in connection with the commercial nature

  of their business.

        410. Defendants’ statements misrepresent the nature, quality, and/or

  characteristics of the products of Geomatrix and the certification obtained by

  Geomatrix from NSF.




                                         143
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.522 Filed 05/10/21 Page 144 of 168




        411. Defendants’ statements and actions misrepresent the nature, quality,

  and/or characteristics of their own services.

        412. Defendants’ misconduct is unlawful, immoral, unethical, oppressive,

  unscrupulous, and offends public policy.

        413. Geomatrix has demanded that Defendants cease their unlawful activity.

        414. Defendants have refused to cease their unfair competition and refused

  to address the false and/or misleading claims.

        415. As a direct and proximate result of Defendants’ actions, Geomatrix has

  been damaged, continues to suffer damages, and is entitled to an injunction and

  monetary damages, including but not limited to damage control expenses.

                                  COUNT IV
                             UNFAIR COMPETITION
                           (MICHIGAN COMMON LAW)
                          (AGAINST ALL DEFENDANTS)

        416. Geomatrix realleges the preceding Paragraphs as if fully set forth

  herein.

        417. Defendants’ misconduct as set forth in the preceding Paragraphs

  amounts to unfair competition in violation of the common law, including but not

  limited to its publication of false and/or misleading claims as alleged in Paragraph

  417 (a) through (o) and Paragraph 408 (a) through (h).

        418. Defendants’ misconduct is unlawful, unfair, immoral, unethical,

  oppressive, deceptive, unscrupulous, and offends public policy.

                                           144
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.523 Filed 05/10/21 Page 145 of 168




        419. Defendants’ actions were taken with the intent to harm Geomatrix and

  other competing market participants.

        420. Defendants’ misconduct has been and continues to be potentially and/or

  actually deceptive and confusing to the public and constitutes a fraud on the public.

        421. The deceptive quality of Defendants’ misconduct is clear, and

  deception and confusion were and are the natural and probable results of its

  misconduct.

        422. As a direct and proximate result of Defendants’ making and publication

  of false and/or misleading claims, NSF’s failure to enforce its due process rules and

  procedures, and NSF allowing participants to use the NSF standard-setting process

  to attempt to create standards meant to stifle competition, Geomatrix has lost trade

  opportunity and has been otherwise damaged, continues to suffer damages, and is

  entitled to an injunction and monetary damages, including but not limited to damage

  control expenses.

                              COUNT V
                 MICHIGAN CONSUMER PROTECTION ACT
                         (MCL § 445.901 et seq.)
                    (AGAINST NSF INTERNATIONAL)

        423. Geomatrix realleges the preceding Paragraphs as if fully set forth

  herein.

        424. Defendant NSF’s misconduct as set forth in the preceding Paragraphs

  amounts to unfair competition in violation of the Michigan Consumer Protection

                                          145
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.524 Filed 05/10/21 Page 146 of 168




  Act, including but not limited to its publication of false and/or misleading statements

  as alleged in Paragraph 398 (a) through (o).

        425. NSF has made and published false and/or misleading statements as they

  pertain to NSF’s own decisions, rules, procedures, and services and Geomatrix’s

  products, including but not limited to its publication of false and/or misleading

  statements as alleged in Paragraph 398 (a) through (o).

        426. NSF has published false and/or misleading statements of others to state

  regulatory authorities who make decisions whether to allow installation of the

  products of Geomatrix in their states, with knowledge that the statements were false

  and/or misleading.

        427. NSF’s false and/or misleading statements disparaged the goods,

  service, business and/or reputations of Geomatrix by making and publicizing all of

  the statements set forth above.

        428. NSF’s false and/or misleading statements improperly represent

  Contained Systems as superior to those of Geomatrix, suggest that Geomatrix does

  not provide quality products, and suggest that Geomatrix’s product do not meet the

  NSF/ANSI Standard 40 under which it was certified.

        429. NSF’s false and/or misleading statements have allowed the Corporate

  Defendants to cause substantial harm to Geomatrix. These statements have caused




                                           146
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.525 Filed 05/10/21 Page 147 of 168




  a likelihood of causing public confusion and have caused actual confusion as to

  Geomatrix and its products.

        430. NSF has used the standard-setting process to limit the ability of

  Geomatrix and other manufacturers of Treatment and Dispersal Systems to compete

  in the market.

        431. NSF has allowed competitors of Geomatrix and Treatment and

  Dispersal Systems to use the standard-setting process to limit the ability of

  Geomatrix to compete in the market.

        432. NSF’s misconduct, including but not limited to its failure to enforce its

  published due process rules and procedures, NSF’s publication of false and/or

  misleading statements, and its publication of false and/or misleading statements of

  others, was and is unfair, unconscionable, and/or deceptive.

        433. NSF’s misconduct, including but not limited to its failure to enforce its

  published due process rules and procedures, publication of false and/or misleading

  statements and its publication of false and/or misleading statements of others, took

  place and were made in the conduct of trade or commerce and constitutes unfair and

  deceptive trade practices under the Michigan Consumer Protection Act (MCL §

  445.901 et seq.)

        434. As a direct and proximate result of NSFs misconduct, its false and/or

  misleading statements, and its allowance of participants to use the standard-setting


                                          147
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.526 Filed 05/10/21 Page 148 of 168




  process for anticompetitive purposes, Geomatrix has been damaged and irreparably

  harmed, continues to suffer substantial damages and irreparable injury, and is

  entitled to an injunction and monetary damages, including but not limited to damage

  control expenses, under the Michigan Consumer Protection Act (MCL § 445.901 et

  seq.)

                                COUNT VI
                  MICHIGAN CONSUMER PROTECTION ACT
                            (MCL § 445.901 et seq.)
                 (AGAINST BIOMICROBICS, JAMES BELL, AND
                              HOOT SYSTEMS)

          435. Geomatrix realleges the preceding Paragraphs as if fully set forth

  herein.

          436. Defendants’ misconduct as set forth in the preceding Paragraphs

  amounts to unfair competition in violation of the Michigan Consumer Protection

  Act, including but not limited to its publication of false and/or misleading statements

  as alleged in Paragraph 408 (a) through (h).

          437. Defendants’ have made and published false and/or misleading

  statements as they pertain to Geomatrix’s products, including but not limited to their

  publication of false and/or misleading statements as alleged in Paragraph 408 (a)

  through (h).




                                           148
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.527 Filed 05/10/21 Page 149 of 168




        438. Defendants’ false and/or misleading statements disparaged the goods,

  service, business, and/or reputations of Geomatrix by making and publicizing all of

  the statements set forth above.

        439. Defendants’ false and/or misleading statements improperly represent

  Contained Systems as superior to those of Geomatrix, suggest that Geomatrix does

  not provide quality products, and suggest that Geomatrix’s product do not meet the

  NSF/ANSI Standard 40 under which it was certified.

        440. Defendants’ false and/or misleading statements have a likelihood of

  causing public confusion and have caused actual confusion as to Geomatrix and its

  products.

        441. Defendants have used the standard-setting process to limit the ability of

  Geomatrix to compete in the commercial and residential markets.

        442. Defendants’ misconduct, including but not limited to its publication of

  false and/or misleading statements and its publication of false and/or misleading

  statements of others, was and is unfair, unconscionable, and/or deceptive.

        443. Defendants’ misconduct, including but not limited to its publication of

  false and/or misleading statements and its publication of false and/or misleading

  statements of others, took place and were made in conduct of trade or commerce and

  constitutes unfair and deceptive trade practices under the Michigan Consumer

  Protection Act (MCL § 445.901 et seq.)


                                           149
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.528 Filed 05/10/21 Page 150 of 168




        444. As a direct and proximate result of Defendants’ misconduct, its false

  and/or misleading statements, and their use of the standard-setting process for

  anticompetitive purposes, Geomatrix has been damaged and irreparably harmed,

  continues to suffer substantial damages and irreparable injury, and is entitled to an

  injunction and monetary damages, including but not limited to damage control

  expenses, under the Michigan Consumer Protection Act (MCL § 445.901 et seq.)

                              COUNT VII
             BUSINESS DEFAMATION/INJURIOUS FALSEHOOD/
                       PRODUCT DISPARAGEMENT
                      (AGAINST ALL DEFENDANTS)

        445. Geomatrix realleges the preceding Paragraphs as if fully set forth

  herein.

        446. Defendants have made and published false, misleading, derogatory,

  disparaging, and defamatory statements regarding the nature, quality, and/or

  characteristics of Geomatrix, its wastewater treatment products, and the certification

  obtained by Geomatrix from NSF, such statements being set forth in the preceding

  Paragraphs.

        447. Defendants’ false, misleading, derogatory, disparaging, and defamatory

  statements include, but are not limited to, the following: that NSF provides a fair and

  open process for standard-setting, that products certified under NSF/ANSI Standard

  40 would have a superior market position, that NSF abides by the Standards

  Development Process and Antitrust Guide, that Treatment and Dispersal Systems

                                           150
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.529 Filed 05/10/21 Page 151 of 168




  did not fit under NSF/ANSI Standard 40, that Treatment and Dispersal Systems such

  as Geomatrix’s wastewater treatment systems did not meet the requirements of

  NSF/ANSI Standard 40 or did not fit under NSF/ANSI Standard 40 and are unable

  to reliably treat high-strength wastewater, that Geomatrix and other manufacturers

  of Treatment and Dispersal Systems were to blame for the delay in the standard-

  setting process, and that Treatment and Dispersal Systems would be excluded under

  NSF Standard 441.

         448. Defendants made and published false, misleading, derogatory,

  disparaging, and defamatory statements regarding the nature, quality, and/or

  characteristics of Geomatrix, its wastewater treatment products, and the certification

  obtained by Geomatrix from NSF, with knowledge that the statements were false,

  misleading, derogatory, disparaging, and defamatory, or with reckless disregard as

  to their truth or falsity.

         449. Defendants have published false, misleading, derogatory, disparaging,

  and defamatory statements pertaining to the products of Geomatrix made by others

  with knowledge that the statements were false, misleading, derogatory, disparaging,

  and defamatory, or with reckless disregard as to their truth or falsity. The false

  misleading, derogatory, disparaging, and defamatory statements pertaining to the

  products of Geomatrix made by others and published by Defendants include, but are

  not limited to, the following: papers stating that Treatment and Dispersal Systems


                                           151
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.530 Filed 05/10/21 Page 152 of 168




  did not fit under NSF/ANSI Standard 40, claims by its employees, agents,

  participants, and Geomatrix’s competitors that Treatment and Dispersal Systems did

  not meet the requirements of NSF/ANSI Standard 40 and are unable to reliably treat

  high-strength wastewater, statements by manufacturers of Contained Systems spread

  via NSF’s standard-setting process.

        450. Defendants’ false, misleading, derogatory, disparaging, and defamatory

  statements regarding the products of Geomatrix amount to defamation per se.

        451. Defendants’ publication of false, misleading, derogatory, disparaging,

  and defamatory statements of others that Defendant knew were false, misleading,

  and/or defamatory amounts to defamation per se.

        452. Defendants’ false, misleading, derogatory, disparaging, and defamatory

  statements regarding the products of Geomatrix were made with actual malice

  because they were made by Defendants with full knowledge of their false nature or

  with reckless disregard to whether the statements were true when made and were

  intended to damage Geomatrix to the benefit of the Defendants.

        453. Alternatively, Defendants made and/or distributed these false,

  misleading, derogatory, disparaging, and defamatory statements regarding the

  products of Geomatrix with negligence.

        454. Defendants made and/or distributed these false, misleading, derogatory,

  disparaging, and defamatory statements regarding the products of Geomatrix with


                                           152
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.531 Filed 05/10/21 Page 153 of 168




  the intent to harm Geomatrix’s economic interests, or Defendants recognized or

  should have recognized that the statements were likely to harm Geomatrix’s

  economic interests.

        455. As a direct and proximate result of Defendants’ false, misleading,

  derogatory, disparaging, and defamatory statements, Geomatrix has suffered actual

  damages, including pecuniary damages, and has been irreparably harmed, continues

  to suffer substantial damages and irreparable injury, and is entitled to an injunction

  and monetary damages.

        456. As a direct and proximate result of Defendants’ publication of

  knowingly false, misleading, derogatory, disparaging, and defamatory statements of

  others, Geomatrix has suffered actual damages, including pecuniary damages, and

  has been irreparably harmed, continues to suffer substantial damages and irreparable

  injury, and is entitled to an injunction and monetary damages.

                                 COUNT VIII
                         FRAUD/MISREPRESENTATION
                        (AGAINST NSF INTERNATIONAL)

        457. Geomatrix realleges the preceding Paragraphs as if fully set forth

  herein.

        458. Defendant has made and published false and/or misleading statements

  as follows:




                                           153
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.532 Filed 05/10/21 Page 154 of 168




     •   On September 19, 2017, Mr. Williams, of NSF, presented an issue paper to

         the Joint Committee that stated:

               [Treatment and Dispersal Systems] don’t fit the template set up
               for testing traditional aerobic units very well. A new standard
               should be developed to give these systems a more fitting place to
               go. This would allow the [Joint Committee] to fully consider all
               test issues with these types of systems and set up the testing
               protocol that will more appropriately addresses them. The new
               standard should include rating for basic treatment (same effluent
               requirements as 40), nitrogen reduction (same effluent
               requirements as 245), and possibly water reuse effluent
               requirements.

               The new standard should include more details to assist
               certification agencies with guidelines for scale up.

     • NSF published Mr. Williams’ Issue Paper to numerous state and local

         regulatory authorities and experts, including George Heufelder

         (Barnstable County, Massachusetts and MASSTC), Eberhard Roeder

         (Florida), Joelle Wirth, John Eliason, Dean Morin (Alberta), Denise

         Wright (Indiana), Robert Bastian, Steven Berkowitz (North Carolina),

         Ping Wang (Delaware), Jason Baumgartner (Delaware), Leah Boutilier

         (Nova Scotia), Marcia Degen (Virginia), Randy Freeby (Washington),

         Kevin Gould (New Brunswick), John Hayes (Delaware), Ryan Johnsen

         (Texas), James Kemper (California), Neal Shapiro (California), Derek

         Smith (Manitoba), and Amir Tabakh (California), Mr. Williams’

         statements conflicted with NSF’s prior certification decisions, NSF’s


                                            154
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.533 Filed 05/10/21 Page 155 of 168




        agreements with Geomatrix, and the prior vote of the Joint Committee

        in September of 2012. (Paragraphs 195-196)On September 19. 2017,

        Janet Evans, stated that delay in the creation and finalization of

        Proposed Standard 441 was due to manufacturers of Treatment and

        Dispersal Systems' failure to “bring[] content that can be balloted.”

        (Paragraph 244)On September 19, 2018, Sara Heger made the false

        statement, as published in NSF’s meeting summary:

              At the 2017 Meeting, the Open Cell Bottom TG was given 6
              months to develop language. After 6 months, the HSW group
              would resume work, either incorporating the Open Cell Bottom
              Technology if language has been provided or adding Open Cell
              Bottom in a later revision. As Open Cell Bottom Technology
              group is still seeking a resolution, she proposed that the HSW
              Standard work resume, focusing on closed-box technology, and
              incorporate Open Cell Bottom Technology language once it was
              drafted.

        (Paragraph 258)

     • On September 19, 2019, NSF published an Issue Paper authored by that

        falsely claimed:

              Our belief is that NSF Standard 40 was not solely intended to
              demonstrate a required level of treatment, but was also intended
              to establish protocols for wastewater treatment products that,
              through servicing and monitoring, demonstrate measurable
              reliability and sustainability . . . thus allowing reasonable
              dispersal reductions based on effluent quality and long-term
              loading rates.

              Our concerns are not with the testing of septic tank soil-based
              treatment systems under NSF Standard 40 protocol, or any other

                                        155
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.534 Filed 05/10/21 Page 156 of 168




              protocol, but with certifying them in a way that makes them
              appear to be an equivalent to ATU’s [aerobic treatment units]
              and other serviceable advanced treatment technologies that can
              be monitored and maintained.

           (Paragraph 214)

     • NSF states in its current advertising materials that it’s certification

        “deliver confidence to consumers, assurances of performance to public

        health officials, and market access for product manufacturers in the

        onsite wastewater treatment industry.” (Paragraph 69)

     • NSF, at all relevant times, has advertised that its accreditation by ANSI

        “attest[s] to the competency of the services provided and compliance

        with established national and international standards for third-party

        certification.” www.nsf.org/about-nsf/accreditations (Paragraph 70)

     • NSF, at all relevant times, has advertised that its standard-setting

        process “meet[s] the requirements of due process as defined in the

        current version of American National Standards Institute (ANSI)

        Essential Requirements: Due Process Requirements for American

        National Standards. In addition, these Policies are consistent with the

        “OMB A-199 Federal Participation in the Development and Use of

        Voluntary Standards.” (Paragraph 71)




                                          156
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.535 Filed 05/10/21 Page 157 of 168




        459. Defendant either knew its representations and the statements of others

  were false or made its representations and published the false and/or misleading

  statements of others negligently and recklessly without knowledge of their truth with

  the intent to deceive and mislead Geomatrix and to induce Geomatrix to take actions

  that would prevent Geomatrix from entering the marketplace and competing and/or

  refrain from taking actions that would have allowed it to enter the marketplace and

  compete.

        460. Geomatrix reasonably and justifiably relied on Defendant’s false

  representations to its detriment, including by participating in NSF’s standard-setting

  process and providing NSF with information regarding Geomatrix’s wastewater

  treatment systems.

        461. Defendant also failed to disclose material information to Geomatrix

  regarding the nature, quality, and characteristics of NSF’s services, such allegations

  being set forth in the preceding Paragraphs.

        462. Among other things, Defendant failed to disclose that its process for

  standard-setting was not fair and open, that products certified under NSF/ANSI

  Standard 40 would not have a superior market position, and that NSF does not abide

  by the Standards Development Process and Antitrust Guide.

        463. Defendant had a duty to disclose the material information to Geomatrix

  by virtue of, among other things, NSF’s position as a marketplace gatekeeper, setting

                                           157
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.536 Filed 05/10/21 Page 158 of 168




  quality standards for and certifying products sold in the water and wastewater

  management industries that are incorporated by many states into statutes, codes,

  regulations, or mandatory technical guidance standards such that the standards

  operate as barriers to entry in such states.

        464. Defendant failed to disclose the material information described with the

  intent to deceive and mislead Geomatrix and to induce Geomatrix to take actions

  that would prevent Geomatrix from entering the marketplace and competing and/or

  refrain from taking actions that would have allowed it to enter the marketplace and

  compete.

        465. Defendant’s failure to disclose the material information was misleading

  to Geomatrix because, among other things, its disclosure would have revealed to

  Geomatrix that Defendants were engaged in an effort to prevent Geomatrix from

  entering the marketplace and competing.

        466. Geomatrix reasonably and justifiably relied on Defendant’s failure to

  disclose the material information to Geomatrix’s detriment, including by taking

  actions that would prevent Geomatrix from entering the marketplace and competing

  and/or refrain from taking actions that would have allowed it to enter the marketplace

  and compete.

        467. As a direct and proximate result of Defendant’s false and/or misleading

  statements, its publication of the false and/or misleading statements of others, and


                                            158
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.537 Filed 05/10/21 Page 159 of 168




  its failure to disclose material information, Geomatrix has been damaged and

  irreparably harmed, continues to suffer substantial damages and irreparable injury,

  and is entitled to an injunction and monetary relief.

                          COUNT IX
     INTERFERENCE WITH PROSPECTIVE ECONOMIC ADVANTAGE
                  (AGAINST ALL DEFENDANTS)

        468. Geomatrix realleges the preceding Paragraphs as if fully set forth

  herein.

        469. Geomatrix had a reasonable business expectancy of obtaining business

  from customers in states that have adopted NSF/ANSI Standard 40 by statute or

  code. These customers were interested in Geomatrix’s products and services as a

  source for their wastewater treatment and management needs. Given the expressions

  of interest, Geomatrix’s sales efforts with these customers, Geomatrix’s superior

  product offerings, Geomatrix’s high consumer satisfaction, and the fact that

  Geomatrix’s products are alternatives to Contained Systems—NSF’s primary

  customers—there is a high likelihood that Geomatrix would have obtained

  substantial business from these prospective customers but for NSF’s interference,

  and, at the very least, a reasonable likelihood that Geomatrix would have established

  ongoing relationships with these customers.

        470. Defendants are aware of these relationships and expectancies.




                                           159
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.538 Filed 05/10/21 Page 160 of 168




        471. Defendants knowingly, willfully, and wrongfully interfered with

  Geomatrix’s prospective economic relationship with such customers without

  privilege or justification through the acts described above. Defendants’ wrongful

  conduct consisted of anticompetitive and disparaging statements made without

  evidence that resulted in interference with Geomatrix’s prospective customers.

        472.    Defendants’ actions as described above constitute unlawful conduct.

  NSF has acted anticompetitively, improperly, and unethically. Defendants’

  anticompetitive conduct was malicious, unjustified, and improper.

        473. Defendants’ intentional and improper interference has damaged

  Geomatrix.

        474. Defendants’ actions, as described above, have also seriously harmed

  Geomatrix’s reputation and goodwill and have thereby substantially interfered with

  Geomatrix’s expectancies and business relationships.

        475. As a direct and proximate result of Defendants’ actions, Geomatrix has

  been damaged and irreparably harmed, continues to suffer substantial damages and

  irreparable injury, and is entitled to an injunction and monetary relief.

                              COUNT X
                PROMISSORY ESTOPPEL – ANTITRUST GUIDE
                    (AGAINST NSF INTERNATIONAL)

        476. Geomatrix realleges the preceding Paragraphs as if fully set forth.




                                           160
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.539 Filed 05/10/21 Page 161 of 168




        477. Defendant drafted and published its Antitrust Guide and invokes the

  provisions therein before meetings of the Joint Committee and HSW Task Group.

        478. Defendant and participants at these meetings are obliged to follow the

  provisions of the Antitrust Guide in order to participate in these meetings.

        479. NSF made a clear and definite promise that it would abide by and

  enforce the Antitrust Guide by publishing, advertising, and continually referencing

  its Antitrust Guide.

        480. Defendant should have expected that its promise would induce reliance

  by Geomatrix and that Geomatrix would change its position in reliance on

  Defendant’s promise.

        481. Geomatrix reasonably understood and believed that NSF had made a

  clear and definite promise that NSF would follow its Antitrust Guide in the

  promulgation of NSF standards and operation of the Joint Committee and HSW Task

  Group.

        482. Defendant’s failure to abide by or enforce the Antitrust Guide

  constitutes of a breach of its obligations.

        483. Defendant has breached, or allowed others to breach, at least the

  following provisions of the Antitrust Guide:

        a.     C.1.(e) No collective action should be taken by meeting
               participants which might deny to a competitor (whether or not a
               participant in the NSF meeting) access to important information


                                            161
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.540 Filed 05/10/21 Page 162 of 168




              without prior consultation with NSF management or legal
              counsel.

        b.    C.2.(a) Standards programs must not be used as devices to fix
              prices, reduce output, boycott competitors, or otherwise lessen
              competition. Standard setting activities may raise antitrust
              concerns when competitors are required to share competitive
              information with each other.

        c.    C.2.(b) Where possible, development of performance standards
              should be favored over specification or design standards that
              might limit variety or quality. Standard setting activities may
              raise antitrust concerns if they prevent innovation.

        d.    C.2.(c) Standards should be kept current through periodic review
              and updating, in order to reflect changing technology.

        e.    C.2.(d) Affected parties should be allowed the participate in the
              formulation of standards in a meaningful manner.

        f.    C.2.(e) Standards should not limit the number and type of
              products, except for safety reasons. Standard setting activities
              may raise antitrust concern if they are intended to preclude the
              use of another competitor’s product.

        g.    C.2.(i) All listing, de-listing, and certification decisions ought to
              be the exclusive, unilateral province of NSF.

        484. Geomatrix      reasonably     relied   on    Defendant’s     promise     and

  representations by the conduct alleged herein and has been injured by changing its

  position in reliance on Defendant’s promises.

        485. Injustice to Geomatrix can be avoided only by enforcing Defendant’s

  promise.




                                           162
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.541 Filed 05/10/21 Page 163 of 168




        486. As a direct and proximate cause of Defendant’s actions, Geomatrix has

  been damaged and irreparably harmed, continues to suffer substantial damages and

  irreparable injury, and is entitled to an injunction and monetary relief.

                          COUNT XI
    PROMISSORY ESTOPPEL – STANDARDS DEVELOPMENT POLICY
                (AGAINST NSF INTERNATIONAL)

        487. Geomatrix realleges the preceding Paragraphs as if fully set forth.

        488. Defendant drafted and published its Standards Development Policy and

  claims to abide by it in advertising.

        489. Defendant and participants at its meetings are obliged to follow the

  provisions of the Standards Development policy in the standard-setting process.

        490. Defendant’s failure to abide by and enforce the Standards Development

  Policy constitutes a breach of its obligations.

        491. Defendant has breached at least the following provisions of the

  Standards Development Policy:

        • 2. Openness;

        • 3. Committee Structure;

        • 4. Membership;

        • 6. Communications;

        • 7. Meetings;

        • 8. Balloting; and


                                           163
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.542 Filed 05/10/21 Page 164 of 168




        • 13. Commercial terms and conditions.

        492. By publishing and continually referencing its Standards Development

  Policy, Defendant promised Geomatrix that it would abide by the Standards

  Development Policy.

        493. Defendant should have expected that its promise would induce reliance

  by Geomatrix and that Geomatrix would change its position in reliance on

  Defendant’s promise.

        494. Geomatrix had a reasonable expectation that Defendant would follow

  its Standards Development Policy in the promulgation of NSF standards and

  operation of the Joint Committee and HSW Task Group.

        495. Geomatrix relied on Defendant’s promise and representations by the

  conduct alleged herein and has been injured by changing its position in reliance on

  Defendant’s promises.

        496. Injustice to Geomatrix can be avoided only by enforcing Defendant’s

  promise.

        497. As a direct and proximate cause of Defendant’s actions, Geomatrix has

  been damaged and irreparable harm, continues to suffer substantial damages and

  irreparable injury, and is entitled to an injunction and monetary relief.

                                   RELIEF REQUESTED




                                           164
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.543 Filed 05/10/21 Page 165 of 168




        WHEREFORE, Plaintiff, Geomatrix, LLC, respectfully requests the

  following relief:

        A.     A judgment that Defendants are liable to Geomatrix for the

               violations of antitrust law alleged by Plaintiff;

        B.     A judgment that Defendants are liable to Geomatrix for unfair

               competition under 11 U.S.C § 1125;

        C.     A judgment that Defendants are liable to Geomatrix for common

               law unfair competition;

        D.     A judgment that Defendants are liable to Geomatrix for

               violations of Michigan’s Consumer Protection Act;

        E.     A judgment that Defendants are liable to Geomatrix for

               defamation, injurious falsehood, and product disparagement;

        F.     A judgment that Defendant NSF International is liable to

               Geomatrix for fraud and misrepresentation;

        G.     A judgment that Defendants are liable to Geomatrix for

               interference with prospective economic advantage;

        H.     A judgment that Defendant NSF International is liable to

               Geomatrix for violation of its Antitrust Guide under the doctrine

               of promissory estoppel;




                                           165
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.544 Filed 05/10/21 Page 166 of 168




        I.   A judgment that Defendant NSF International is liable to

             Geomatrix for violation of its Standards Development Policy

             under the doctrine of promissory estoppel;

        J.   An award of damages as a result of the foregoing, including but

             not limited to damage control expenses;

        K.   An injunction preventing Defendants from engaging in

             standards-setting activities related to onsite wastewater

             technology;

        L.   An injunction preventing Defendants from engaging in all

             standards-setting activities that improperly discriminate against

             certain products, including Treatment and Dispersal Systems,

             and other innovative technologies, or otherwise violate NSF’s

             Antitrust Guide or antitrust law;

        M.   An injunction preventing Defendants from making and/or

             publishing false and/or misleading statements regarding

             Geomatrix and/or its products;

        N.   An award of such actual damages, trebled, as Geomatrix proves

             itself to have sustained and the jury shall find;

        O.   An award of such additional damages to which it may be entitled,

             including but not limited to exemplary damages, as the jury shall


                                         166
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.545 Filed 05/10/21 Page 167 of 168




              find appropriate for Defendants’ interference with Geomatrix

              prospective business advantage;

        P.    An award of such additional damages to which it may be entitled,

              including but not limited to exemplary damages, as the jury shall

              find appropriate for Defendant’s publication of false and

              misleading statements about itself and Geomatrix’s products;

        Q.    An award of its costs of suit, including its reasonable attorneys’

              fees, as provided by 15 U.S.C. §§ 15, 26 and/or MCL § 445.911;

        R.    A judgment that this case is exceptional and an award to

              Geomatrix its costs of suit, including its reasonable attorneys’

              fees, as provided by 15 U.S.C. § 1117; and

        S.    An award of such other and further relief to which Geomatrix

              may be entitled and to which the Court finds to be just and

              appropriate.

                                     JURY DEMAND

        Geomatrix, LLC demands a trial by jury of all issues so triable pursuant to

  Rule 38 of the Federal Rules of Civil Procedure.




                                         167
Case 3:20-cv-13331-RHC-RSW ECF No. 24, PageID.546 Filed 05/10/21 Page 168 of 168




                                     Respectfully submitted,
                                            THE MILLER LAW FIRM, P.C.

                                            By: _____/s/ E. Powell Miller____

                                            E. Powell Miller (P39487)
                                            Kevin F. O'Shea (P40586)
                                            950 W. University Dr., Suite 300
                                            Rochester, Michigan 48307
                                            (248) 841-2200
                                            epm@millerlawpc.com
                                            kfo@millerlawpc.com

                                            Attorneys for Plaintiff

        Dated: May 10, 2021




                                      168
